 



EXHIBIT 10.1

EXECUTION COUNTERPART

CAPITAL ONE FINANCIAL CORPORATION

CAPITAL ONE BANK

CAPITAL ONE, F.S.B.

CAPITAL ONE BANK (EUROPE) PLC



--------------------------------------------------------------------------------



$1,000,000,000

CREDIT AGREEMENT

Dated as of May 5, 2003



--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES INC.
as Book Manager and Lead Arranger

BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
CITIBANK, N.A.,
CREDIT SUISSE FIRST BOSTON,
DEUTSCHE BANK AG, NEW YORK BRANCH,
LEHMAN COMMERCIAL PAPER INC., and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Syndication Agents

JPMORGAN CHASE BANK
as Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
SECTION 1. Definitions and Accounting Matters
    1    
1.01 Certain Defined Terms
    1    
1.02 Accounting Terms and Determinations
    20    
1.03 Currencies and Types of Loans
    21    
1.04 EMU
    21  
SECTION 2. Commitments, Loans, and Prepayments
    22    
2.01 Syndicated Loans
    22    
2.02 Borrowings of Syndicated Loans
    23    
2.03 Money Market Loans
    23    
2.04 Changes of Commitments
    28    
2.05 Fees
    28    
2.06 Lending Offices
    29    
2.07 Several Obligations; Remedies Independent
    29    
2.08 Evidence of Debt
    29    
2.09 Prepayments
    30    
2.10 Increases in Commitments
    31    
2.11 Undertaking of COB
    32  
SECTION 3. Payments of Principal and Interest
    34    
3.01 Repayment of Loans
    34    
3.02 Interest
    34  
SECTION 4. Payments; Pro Rata Treatment; Computations; Etc.
    35    
4.01 Payments
    35    
4.02 Pro Rata Treatment
    36    
4.03 Computations
    36    
4.04 Minimum Amounts
    36    
4.05 Certain Notices
    37    
4.06 Non-Receipt of Funds by the Administrative Agent
    38    
4.07 Sharing of Payments, Etc.
    38  
SECTION 5. Yield Protection, Etc.
    39    
5.01 Additional Costs
    40    
5.02 Limitation on Types of Loans
    42    
5.03 Illegality; Agreed Alternative Currencies
    42    
5.04 Treatment of Affected Loans
    43    
5.05 Compensation
    43    
5.06 Taxes
    44    
5.07 Replacement of Lenders
    47  

Credit Agreement

 



--------------------------------------------------------------------------------



 



ii

           
 
  Page
SECTION 6. Conditions Precedent
    47    
6.01 Conditions to Effectiveness
    47    
6.02 Initial and Subsequent Loans
    49  
SECTION 7. Representations and Warranties
    50    
7.01 Corporate Existence
    50    
7.02 Financial Condition
    50    
7.03 Litigation
    50    
7.04 No Breach
    50    
7.05 Action
    51    
7.06 Approvals
    51    
7.07 Use of Credit
    51    
7.08 ERISA
    51    
7.09 Taxes
    52    
7.10 Investment Company Act
    52    
7.11 Public Utility Holding Company Act
    52    
7.12 Environmental Matters
    52    
7.13 True and Complete Disclosure
    52  
SECTION 8. Covenants
    53    
8.01 Financial Statements Etc.
    53    
8.02 Litigation
    58    
8.03 Existence, Etc.
    58    
8.04 Insurance
    59    
8.05 Prohibition of Fundamental Changes
    59    
8.06 Limitation on Liens
    60    
8.07 Financial Covenants
    61    
8.08 Regulatory Capital
    62    
8.09 Lines of Business
    62    
8.10 Use of Proceeds
    62  
SECTION 9. Events of Default
    63  
SECTION 10. The Administrative Agent
    66    
10.01 Appointment, Powers and Immunities
    66    
10.02 Reliance by Administrative Agent
    67    
10.03 Defaults
    67    
10.04 Rights as a Lender
    68    
10.05 Indemnification
    68    
10.06 Non-Reliance on Administrative Agent and Other Lenders
    68    
10.07 Failure to Act
    69    
10.08 Resignation or Removal of Administrative Agent
    69    
10.09 Co-Agents; Etc.
    69  

Credit Agreement

 



--------------------------------------------------------------------------------



 



iii

           
 
  Page
SECTION 11. Miscellaneous
    70    
11.01 Waiver
    70    
11.02 Notices
    70    
11.03 Expenses, Etc.
    71    
11.04 Amendments, Etc.
    72    
11.05 Successors and Assigns
    72    
11.06 Assignments and Participations
    73    
11.07 Survival
    76    
11.08 Captions
    76    
11.09 Counterparts
    76    
11.10 Governing Law; Submission to Jurisdiction
    76    
11.11 Waiver of Jury Trial
    76    
11.12 Treatment of Certain Information; Confidentiality
    76  

          SCHEDULE 2.01 —   Commitments SCHEDULE 7.03 —   Certain Litigation  
EXHIBIT A-1  — Form of Note EXHIBIT A-2  — Form of Money Market Note EXHIBIT B-1
 — Form of Opinion of McGuireWoods LLP, special U.S. counsel to the Borrowers
EXHIBIT B-2  — Form of Opinion of Hammonds, special English counsel to the
Borrowers EXHIBIT B-3  — Form of Opinion of John G. Finneran, Jr., Esq., counsel
to the Borrowers EXHIBIT C  — Form of Opinion of Milbank, Tweed, Hadley & McCloy
LLP, special New York counsel to JPMorgan EXHIBIT D  — Form of Notice of
Borrowing of Syndicated Loans EXHIBIT E  — Form of Money Market Quote Request
EXHIBIT F  — Form of Money Market Quote EXHIBIT G  — Form of Confidentiality
Agreement EXHIBIT H  — Form of Assignment and Assumption EXHIBIT I  — Form of
Commitment Increase Letter EXHIBIT J  — Form of Drawing Certificate

Credit Agreement

 



--------------------------------------------------------------------------------



 





       CREDIT AGREEMENT dated as of May 5, 2003 among:



       CAPITAL ONE FINANCIAL CORPORATION, a corporation organized under the laws
of the State of Delaware (“COFC”);          CAPITAL ONE BANK, a bank organized
under the laws of the Commonwealth of Virginia (“COB”);          CAPITAL ONE,
F.S.B., a Federal savings bank organized under the laws of the United States of
America (“FSB”);          CAPITAL ONE BANK (EUROPE) PLC, a corporation organized
under the laws of England (“COBE”; each of COFC, COB, FSB and COBE is herein
referred to as a “Borrower” and, collectively, as the “Borrowers”);    
     each lender that is a signatory hereto identified under the caption
“LENDERS” on the signature pages hereto and each lender that becomes a “Lender”
after the date hereof pursuant to Section 11.06(b) hereof (individually, a
“Lender” and, collectively, the “Lenders”); and          JPMORGAN CHASE BANK, as
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

           The Borrowers have requested that the Lenders agree to make loans to
them in an aggregate amount, subject to Section 2.10 hereof, up to but not
exceeding $1,000,000,000 at any one time outstanding, to be used for general
corporate purposes, and the Lenders and the Administrative Agent are willing to
make such loans, on and subject to the terms and conditions provided herein.

           Accordingly, the parties hereto hereby agree as follows:

          SECTION 1. Definitions and Accounting Matters.

           1.01 Certain Defined Terms. As used herein, the following terms shall
have the following meanings (all terms defined in this Section 1.01 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa):

           “Administrative Agent’s Account” shall mean (a) in respect of
(i) Dollars, the account of the Administrative Agent most recently designated by
the Administrative Agent for such purpose by notice to the Lenders, (ii) Pounds
Sterling, account number 36254290, maintained by JPMorgan with J.P. Morgan
Europe Limited, London SWIFT CHASGB22, Sort Code: 40-52-06C, or (iii) Euro,
account number 6001600037, maintained by JPMorgan with JPMorgan Chase Bank,
Frankfurt, SWIFT CHASDEFX, Favour: J.P. Morgan Europe Limited,

Credit Agreement

 



--------------------------------------------------------------------------------



 



2

London SWIFT CHASGB22, or (b) any other account in respect of any Alternative
Currency as the Administrative Agent shall designate in a notice to the
Borrowers and the Lenders.

          “Administrative Questionnaire” shall mean an Administrative
Questionnaire in a form supplied by the Administrative Agent.

          “Affiliate” shall mean, with respect to any specified Person, any
other Person that directly or indirectly controls, or is under common control
with, or is controlled by, the specified Person. As used in this definition,
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) shall mean possession, directly or indirectly, of power to
direct or cause the direction of management or policies (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise). Notwithstanding the foregoing, (a) no individual shall be an
Affiliate of a specified Person solely by reason of his or her being a director,
officer or employee of such specified Person or any of its Subsidiaries and
(b) a Person and its Subsidiaries shall not be Affiliates of one another.

          “Agreed Alternative Currency” shall mean at any time either of Euros
and Pounds Sterling, so long as at such time, (a) such currency is dealt with in
the London interbank deposit market, (b) such currency is freely transferable
and convertible into Dollars in the London foreign exchange market and (c) no
central bank or other governmental authorization in the country of issue of such
currency is required to permit use of such currency by any Lender for making any
Loan hereunder and/or to permit the relevant Borrower to borrow and repay the
principal thereof and to pay the interest thereon, unless such authorization has
been obtained.

          “Alternative Currency” shall mean at any time any Agreed Alternative
Currency and any other currency (other than Dollars) so long as at such time,
(a) such currency is dealt with in the London interbank deposit market, (b) such
currency is freely transferable and convertible into Dollars in the London
foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such currency is required to permit use
of such currency by any Lender for making any Loan hereunder and/or to permit
the relevant Borrower to borrow and repay the principal thereof and to pay the
interest thereon, unless such authorization has been obtained.

          “Applicable Facility Fee Percentage”, “Applicable Margin” with respect
to Base Rate Loans, “Applicable Margin” with respect to Eurocurrency Loans and
“Applicable Utilization Fee Percentage” shall mean, for any day, the respective
rate per annum set forth in the table below opposite the Rating Level prevailing
on such day under the caption “Applicable Facility Fee Percentage”, “Applicable
Margin with respect to Base Rate Loans” “Applicable Margin with respect to
Eurocurrency Loans” or “Applicable Utilization Fee Percentage”, as the case may
be:

Credit Agreement

 



--------------------------------------------------------------------------------



 



3

                                              Applicable                        
    Margin with   Applicable             Applicable   respect to   Margin with  
Applicable     Facility Fee   Eurocurrency   respect to Base   Utilization Fee
Rating Level   Percentage   Loans   Rate Loans   Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Rating Level 1
    0.100 %     0.525 %     0.000 %     0.125 %
Rating Level 2
    0.150 %     0.725 %     0.000 %     0.250 %
Rating Level 3
    0.250 %     1.000 %     0.250 %     0.500 %
Rating Level 4
    0.300 %     1.200 %     0.500 %     0.500 %
Rating Level 5
    0.375 %     1.875 %     1.250 %     0.750 %
Rating Level 6
    0.500 %     2.250 %     1.750 %     1.000 %
Rating Level 7
    0.500 %     2.750 %     2.250 %     1.000 %

Each change in the Applicable Facility Fee Percentage, Applicable Margin with
respect to Eurocurrency Loans, Applicable Margin with respect to Base Rate Loans
and the Applicable Utilization Fee Percentage resulting from a change in the
Debt Rating shall become effective on the date of announcement or publication by
the respective Rating Agencies of a change in the Debt Rating or, in the absence
of such announcement or publication, on the effective date of such change.

          With respect to any utilization fee payable under Section 2.05(b)
hereof, the Applicable Utilization Fee Percentage on any date of determination
shall be computed by reference to the Rating Level of the Borrower that results
in the accrual on such day under Section 2.05(b) hereof of the greatest amount
of utilization fee.

          “Applicable Lending Office” shall mean, for each Lender and for each
Type and Currency of Loan, the “Lending Office” of such Lender (or of an
affiliate of such Lender) designated for such Type and Currency of Loan in its
Administrative Questionnaire or such other office of such Lender (or of an
affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrowers as the office by which its Loans of such
Type and Currency are to be made and maintained.

          “Assignment and Assumption” shall mean an assignment and assumption

Credit Agreement

 



--------------------------------------------------------------------------------



 



4

agreement entered into by a Lender and an assignee (with the consent of any
Person whose consent is required by Section 11.06(b) hereof), and accepted by
the Administrative Agent, in the form of Exhibit H or any other form approved by
the Administrative Agent.

          “Average”, as used in Section 2.05 hereof with respect to the
aggregate outstanding principal amount of any Loans or the aggregate amount of
any Commitments, shall mean, for any Computation Period, the average aggregate
outstanding principal amount of such Loans or the average aggregate amount of
such Commitments, as the case may be, over such Computation Period (excluding
the last day of such Computation Period).

          “Bank Regulatory Authority” shall mean the Board of Governors of the
Federal Reserve System, the Comptroller of the Currency, the Federal Deposit
Insurance Corporation, the FSA and all other relevant bank regulatory
authorities (including, without limitation, relevant state bank regulatory
authorities).

          “Bankruptcy Code” shall mean the Federal Bankruptcy Code of 1978, as
amended from time to time.

          “Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (a) the Federal Funds Rate for such day plus 1/2 of 1% and (b) the
Prime Rate for such day. Each change in any interest rate provided for herein
based upon the Base Rate resulting from a change in the Base Rate shall take
effect at the time of such change in the Base Rate.

          “Base Rate Loans” shall mean Syndicated Loans that bear interest at
rates based upon the Base Rate.

          “Basic Documents” shall mean this Agreement and the Notes.

          “Basle Accord” shall mean the proposals for risk-based capital
framework described by the Basle Committee on Banking Regulations and
Supervisory Practices in its paper entitled “International Convergence of
Capital Measurement and Capital Standards” dated July 1988, as amended, modified
and supplemented and in effect from time to time or any replacement thereof.

          “Business Day” shall mean any day (a) on which commercial banks are
not authorized or required to close in New York City or London, (b) if such day
relates to the giving of notices or quotes in connection with a LIBOR Auction in
respect of a Loan denominated in Dollars or to a borrowing of, a payment or
prepayment of principal of or interest on, or the Interest Period for, a
Eurocurrency Loan or a LIBOR Market Loan denominated in Dollars or a notice by a
Borrower with respect to any such borrowing, payment, prepayment or Interest
Period, that is also a day on which dealings in Dollar deposits are carried out
in the London interbank market, (c) if such day relates to the giving of notices
or quotes in connection with a LIBOR Auction in respect of a Loan denominated in
an Alternative Currency other than the Euro or to a borrowing of, a payment or
prepayment of principal of or interest on, or the Interest Period for, a
Eurocurrency Loan or a LIBOR Market Loan denominated in an Alternative

Credit Agreement

 



--------------------------------------------------------------------------------



 



5

Currency other than the Euro or a notice by a Borrower with respect to any such
borrowing, payment, prepayment or Interest Period, that is also a day on which
commercial banks and foreign exchange markets settle payments in the Principal
Financial Center for the Currency in which such Loan is denominated and (d) if
such day relates to the giving of notices or quotes in connection with a LIBOR
Auction in respect of a Loan denominated in Euros or to a borrowing of, a
payment or prepayment of principal of or interest on, or the Interest Period
for, a Eurocurrency Loan or a LIBOR Market Loan denominated in Euros, or a
notice by a Borrower with respect to any such borrowing, payment, prepayment or
Interest Period, that is also a TARGET Business Day.

          “Capital Lease Obligations” shall mean, for any Person, all
obligations of such Person to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) Property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP, and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

          “COFC Cumulative Equity Proceeds” shall mean, as of any date of
determination, the aggregate amount of all cash received on or prior to such
date of determination by COFC and its Subsidiaries in respect of any Equity
Issuance effected after March 31, 2003, net of reasonable expenses incurred by
COFC and its Subsidiaries in connection therewith.

          “COFC Cumulative Net Income” shall mean, as of any date of
determination, the aggregate net operating income of COFC and its consolidated
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) for each fiscal quarter of COFC (a) commencing with the
fiscal quarter ended June 30, 2003 and (b) ending with the fiscal quarter most
recently ended on or prior to such date of determination; provided that COFC
Cumulative Net Income shall be determined exclusive of any fiscal quarter of
COFC for which the net operating income of COFC and its consolidated
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) is less than zero.

          “Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Loans, as such commitment may be (a) reduced from time to
time pursuant to Section 2.04, (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.06 or (c)
increased pursuant to Section 2.10 hereof. The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Commitments is $1,000,000,000.

          “Commitment Increase Date” shall have the meaning assigned to such
term in Section 2.10(b) hereof.

Credit Agreement

 



--------------------------------------------------------------------------------



 



6

          “Commitment Increase Letter” shall have the meaning assigned to such
term in Section 2.10(b) hereof.

          “Commitment Termination Date” shall mean May 4, 2005; provided that if
any such day is not a Business Day, then the Commitment Termination Date shall
be the immediately preceding Business Day.

          “Computation Period” shall mean, with respect to any utilization fee
payable under Section 2.05 hereof, (a) the period from and including the date
hereof to and including the first day on which such utilization fee is payable
under Section 2.05(c) hereof and (b) thereafter, each period from and including
the last day of the immediately preceding Computation Period to and including
the next succeeding day on which such utilization fee is payable under Section
2.05(c) hereof.

          “Currency” shall mean Dollars or any Alternative Currency.

          “Debt Rating” shall mean, as of any date of determination thereof and
with respect to any Borrower, the ratings most recently published by the Rating
Agencies relating to the unsecured, unsupported senior long-term debt
obligations of such Borrower; provided that (a) the Debt Rating on any date of
determination with respect to FSB or COBE shall be deemed to be the Debt Rating
on such date applicable to COB, (b) if a rating is not at any time assigned by a
Rating Agency to the unsecured, unsupported senior long-term debt obligations of
COFC, the rating assigned to such obligations by such Rating Agency shall be
deemed to be one rating subcategory below the rating assigned by such Rating
Agency to the unsecured, unsupported senior long-term debt obligations of COB
and (c) if a rating is not at any time assigned by at least two Rating Agencies
to the unsecured, unsupported senior long-term debt obligations of COB, the Debt
Rating of COB will be deemed to fall in Rating Level 7.

          “Default” shall mean an Event of Default or an event that with notice
or lapse of time or both would become an Event of Default.

          “Defaulting Lender” shall have the meaning assigned to such term in
Section 11.04 hereof.

          “Delinquency Ratio” shall mean, on any date and with respect to any
U.S. Borrower, the ratio of (a) all Past Due Receivables with respect to such
U.S. Borrower on such date to (b) the aggregate amount of all Managed
Receivables with respect to such U.S. Borrower on such date.

          “Dollar Equivalent” shall mean, with respect to any Loan denominated
in an Alternative Currency, the amount of Dollars that would be required to
purchase the amount of the Alternative Currency of such Loan on the date such
Loan is requested (or, in the case of Money Market Loans, the date of the
related Money Market Quote Request) or (with respect to any determination made
under Section 2.01(c) hereof) on the date of any borrowing referred to in said
Section, based upon the arithmetic mean (rounded upwards, if necessary, to the
nearest four

Credit Agreement

 



--------------------------------------------------------------------------------



 



7

decimal places), as determined by the Administrative Agent, of the spot selling
rate at which the Reference Lenders offer to sell such Alternative Currency for
Dollars in the London foreign exchange market at approximately 11:00 a.m. London
time for delivery two Business Days later.

          “Dollars” and “$” shall mean lawful money of the United States of
America.

          “Double Leverage Ratio” shall mean, on any date, the ratio of (a) the
sum of (i) Intangibles (other than goodwill) with respect to COFC on such date
plus (ii) the aggregate investment of COFC on such date in the capital stock of
its Subsidiaries as reported pursuant to Section 8.01(a) or 8.01(b) hereof
(including COFC’s interest in undistributed earnings of its Subsidiaries), to
(b) Net Worth on such date.

          “Effective Date” shall mean the first date on which the Administrative
Agent notifies the Borrowers and the initial Lenders that all of the conditions
set forth in Section 6.01 hereof have been satisfied.

          “EMU” means Economic and Monetary Union as contemplated in the Treaty
on European Union, as amended and in effect from time to time.

          “EMU Legislation” means legislative measures of the European Council
(including without limitation European Council regulations) for the introduction
of, changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

          “Environmental Laws” shall mean any and all present and future
Federal, state, local and foreign laws, rules or regulations, and any orders or
decrees, in each case as now or hereafter in effect, relating to the regulation
or protection of the environment or to emissions, discharges, releases or
threatened releases of pollutants, contaminants, chemicals or toxic or hazardous
substances or wastes into the indoor or outdoor environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, chemicals or toxic
or hazardous substances or wastes.

          “Equity Issuance” shall mean (a) any issuance or sale by COFC or any
of its Subsidiaries of (i) any of its capital stock, (ii) any warrants or
options exercisable in respect of its capital stock (other than any capital
stock of COFC or any warrants or options to purchase any capital stock of COFC,
which are issued to directors, officers or employees of COFC or any of its
Subsidiaries pursuant to employee benefit plans established in the ordinary
course of business, or any capital stock of COFC issued upon the exercise of any
such warrants or options) or (iii) any other security or instrument representing
an equity interest (or the right to obtain any equity interest) in COFC or any
of its Subsidiaries or (b) the receipt by COFC or any of its Subsidiaries from
any Person not a shareholder of COFC of any capital contribution (whether or not
evidenced by any equity security issued by the recipient of such contribution);
provided that Equity Issuance shall not include (i) any such issuance or sale by
any Subsidiary of COFC to COFC or any Wholly Owned Subsidiary of COFC or
(ii) any capital contribution by COFC or any Wholly Owned Subsidiary of COFC to
any Subsidiary of COFC.

Credit Agreement

 



--------------------------------------------------------------------------------



 



8

          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

          “ERISA Affiliate” shall mean any corporation or trade or business that
is a member of any group of organizations (i) described in Section 414(b) or (c)
of the Code of which any Borrower is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which any
Borrower is a member.

          “Euro” means the single currency of Participating Member States of the
European Union.

          “Euro Unit” means the currency unit of the Euro.

          “Eurocurrency Loans” shall mean Syndicated Loans that bear interest at
rates based on rates referred to in the definition of “Fixed Base Rate” in this
Section 1.01.

          “Eurocurrency Rate” shall mean, for any Eurocurrency Loan for the
Interest Period therefor, a rate per annum (rounded upwards, if necessary, to
the nearest four decimal places) determined by the Administrative Agent to be
equal to the Fixed Base Rate for such Loan for such Interest Period.

          “Event of Default” shall have the meaning assigned to such term in
Section 9 hereof.

          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.

          “Excluded Representations” shall mean the representations and
warranties made in (a) the last sentence of Section 7.02 hereof and
(b) Section 7.03 hereof (but only insofar as the representation and warranty in
Section 7.03 hereof relates to proceedings that could have a Material Adverse
Effect of the type referred to clause (a) of the definition thereof in this
Section 1.01, but not of the type referred to in clause (b), (c), (d) or (e) of
the definition thereof in this Section 1.01).

          “Existing Credit Agreement” shall mean the Credit Agreement dated as
of May 25, 1999, as heretofore amended, among COB, FSB, COFC, the lenders party
thereto and JPMorgan Chase Bank, as Administrative Agent.

          “FDIA” shall mean the Federal Deposit Insurance Act, as amended from
time to time.

          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the
weighted average of the rates on

Credit Agreement

 



--------------------------------------------------------------------------------



 



9

overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if the day for which such rate is to be determined is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day and (b) if such rate is not so published for any Business Day, the
Federal Funds Rate for such Business Day shall be the average rate charged to
JPMorgan on such Business Day on such transactions as determined by the
Administrative Agent.

          “Fixed Base Rate” shall mean, with respect to any Fixed Rate Loan
denominated in any Currency for the Interest Period therefor, the rate for
deposits in such Currency for a period comparable to such Interest Period which
appears on Telerate Page 3750 (or otherwise) as of 11:00 a.m., London time, on
the day that is two London Banking Days preceding the first day of such Interest
Period; provided that, if such rate does not appear on the relevant Telerate
Page, the “Fixed Base Rate” shall be the arithmetic mean (rounded upwards, if
necessary, to the nearest four decimal places), as determined by the
Administrative Agent, of the rates per annum quoted by the respective Reference
Lenders at approximately 11:00 a.m. London time (or as soon thereafter as
practicable) on the day that is two London Banking Days prior to (or in the case
of a Fixed Rate Loan denominated in Euros, on such other date as is customary in
the relevant interbank market) the first day of such Interest Period for the
offering by the respective Reference Lenders to leading banks in the London
interbank market of deposits denominated in such Currency having a term
comparable to such Interest Period and in an amount comparable to the principal
amount of such Fixed Rate Loan to be made by the respective Reference Lenders.
If any Reference Lender is not participating in any Fixed Rate Loans during the
Interest Period therefor, the Fixed Base Rate for such Loans for such Interest
Period shall be determined by reference to the amount of such Loans that such
Reference Lender would have made or had outstanding had it been participating in
such Loan; provided that in the case of any LIBOR Market Loan, the Fixed Base
Rate for such Loan shall be determined with reference to deposits of $25,000,000
(or its equivalent in any Alternative Currency). If any Reference Lender does
not timely furnish such information for determination of any Fixed Base Rate,
the Administrative Agent shall determine such Fixed Base Rate on the basis of
the information timely furnished by the remaining Reference Lenders.

          “Fixed Rate Loans” shall mean Eurocurrency Loans and, for the purposes
of the definition of “Fixed Base Rate” in this Section 1.01 and in Section 5
hereof, LIBOR Market Loans.

          “Foreign Currency Equivalent” shall mean, with respect to any amount
in Dollars, the amount of any Alternative Currency that could be purchased with
such amount of Dollars using the reciprocal of the foreign exchange rate(s)
specified in the definition of the term “Dollar Equivalent”, as determined by
the Administrative Agent.

          “FSA” shall mean the Financial Services Authority in the United
Kingdom.

Credit Agreement

 



--------------------------------------------------------------------------------



 



10

          “GAAP” shall mean generally accepted accounting principles in the
United States of America, applied on a basis consistent with those that, in
accordance with the second sentence of Section 1.02(a) hereof, are to be used in
making the calculations for purposes of determining compliance with this
Agreement.

          “Guarantee” shall mean a guarantee, an endorsement, a contingent
agreement to purchase or to furnish funds for the payment or maintenance of, or
otherwise to be or become contingently liable under or with respect to, the
Indebtedness, other obligations, net worth, working capital or earnings of any
Person, or a guarantee of the payment of dividends or other distributions upon
the stock or equity interests of any Person, or an agreement to purchase, sell
or lease (as lessee or lessor) Property, products, materials, supplies or
services primarily for the purpose of enabling a debtor to make payment of such
debtor’s obligations or an agreement to assure a creditor against loss, and
including, without limitation, causing a bank or other financial institution to
issue a letter of credit or other similar instrument for the benefit of another
Person, but excluding endorsements for collection or deposit in the ordinary
course of business. The terms “Guarantee” and “Guaranteed” used as a verb shall
have a correlative meaning.

          “Indebtedness” shall mean, for any Person: (a) obligations created,
issued or incurred by such Person for borrowed money (whether by loan, the
issuance and sale of debt securities or the sale of Property to another Person
subject to an understanding or agreement, contingent or otherwise, to repurchase
such Property from such Person); (b) obligations of such Person to pay the
deferred purchase or acquisition price of Property or services, other than trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business so long as such trade accounts
payable are payable within 90 days of the date the respective goods are
delivered or the respective services are rendered; (c) Indebtedness of others
secured by a Lien on the Property of such Person, whether or not the respective
indebtedness so secured has been assumed by such Person; (d) non-contingent
obligations of such Person (and, for the purposes of Sections 8.06 and 9(b)
hereof, all contingent obligations of such Person) in respect of letters of
credit, bankers’ acceptances or similar instruments issued or accepted by banks
and other financial institutions for account of such Person; (e) Capital Lease
Obligations of such Person; and (f) Indebtedness of others Guaranteed by such
Person.

          “Insured Subsidiary” shall mean any insured depositary institution (as
defined in 12 U.S.C. §1813(c) (or any successor provision), as amended,
re-enacted or redesignated from time to time), that is controlled (within the
meaning of 12 U.S.C. §1841 (or any successor provision), as amended, re-enacted
or redesignated from time to time) by a Borrower.

          “Intangibles” shall mean, as at any date and with respect to any
Borrower, the aggregate amount (to the extent reflected in determining the
consolidated stockholders’ equity of such Borrower and its consolidated
Subsidiaries) of (a) all write-ups (other than write-ups resulting from foreign
currency translations and write-ups of assets of a going concern business made
within 12 months after the acquisition of such business) subsequent to
September 30, 1996 in the book value of any asset by such Borrower or any of its
consolidated Subsidiaries, (b) all

Credit Agreement

 



--------------------------------------------------------------------------------



 



11

Investments in unconsolidated Subsidiaries and all equity investments in Persons
that are not Subsidiaries and (c) all unamortized debt discount and expense,
unamortized deferred charges, goodwill, patents, trademarks, service marks,
trade names, anticipated future benefit of tax loss carry-forwards, copyrights,
organization or developmental expenses and other intangible assets.

          “Interest Period” shall mean:



       (a) with respect to any Eurocurrency Loan, the period commencing on the
date such Eurocurrency Loan is made and ending on the numerically corresponding
day in the first, second, third or sixth calendar month thereafter, as the
relevant Borrower may select as provided in Section 4.05 hereof, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month;          (b) with respect to any Set Rate
Loan, the period commencing on the date such Set Rate Loan is made and ending on
any Business Day not less than seven days thereafter, as the relevant Borrower
may select as provided in Section 2.03(b) hereof;          (c) with respect to
any LIBOR Market Loan, the period commencing on the date such LIBOR Market Loan
is made and ending on the numerically corresponding day in the first, second,
third or sixth calendar month thereafter, as the relevant Borrower may select as
provided in Section 2.03(b) hereof, except that each Interest Period that
commences on the last Business Day of a calendar month (or any day for which
there is no numerically corresponding day in the appropriate subsequent calendar
month) shall end on the last Business Day of the appropriate subsequent calendar
month; and          (d) with respect to any Base Rate Loan, the period
commencing on the date such Base Rate Loan is made and ending on the earlier of
the first Quarterly Date thereafter and the Commitment Termination Date.

Notwithstanding the foregoing: (i) if any Interest Period for any Loan would
otherwise end after the Commitment Termination Date, such Interest Period shall
end on the Commitment Termination Date; (ii) each Interest Period that would
otherwise end on a day that is not a Business Day shall end on the next
preceding Business Day; (iii) except as provided in clause (v) below, no
Interest Period for any Loan (other than a Base Rate Loan or a Set Rate Loan)
shall have a duration of less than one month and, if the Interest Period for any
Eurocurrency or LIBOR Market Loan would otherwise be a shorter period, such Loan
shall not be available hereunder for such period; (iv) no Borrower may select an
Interest Period for a Loan in any Alternative Currency which would extend beyond
the date on which such Alternative Currency ceases to be legal tender in its
respective country; and (v) if each Lender shall have notified the
Administrative Agent that the requested Interest Period is available (but
subject to the foregoing clauses (i) and (ii)), a Eurocurrency Loan or LIBOR
Market Loan may be made available for a specified Interest Period of less than
one month or for an Interest Period of nine or 12 months;

Credit Agreement

 



--------------------------------------------------------------------------------



 



12

provided that no Loan shall be made to FSB or COBE with an Interest Period in
excess of six months.

          “Investment” shall mean, for any Person: (a) the acquisition (whether
for cash, Property, services or securities or otherwise) of capital stock,
bonds, notes, debentures, partnership or other ownership interests or other
securities of any other Person or any agreement to make any such acquisition
(including, without limitation, any “short sale” or any sale of any securities
at a time when such securities are not owned by the Person entering into such
sale); (b) the making of any deposit with, or advance, loan or other extension
of credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 90 days arising in connection
with the sale of inventory or supplies by such Person in the ordinary course of
business; or (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person
and (without duplication) any amount committed to be advanced, lent or extended
to such Person.

          “JPMorgan” shall mean JPMorgan Chase Bank.

          “Leverage Ratio” shall mean, on any date and with respect to any U.S.
Borrower, the ratio of (a) the sum (determined for such U.S. Borrower and its
consolidated Subsidiaries on a consolidated basis without duplication in
accordance with GAAP) of (i) the aggregate amount of Indebtedness outstanding on
such date (not including non-brokered deposit liabilities incurred by FSB or COB
in the ordinary course of business) minus (ii) the aggregate amount of all
on-balance sheet loans held for securitization on such date to (b) Tangible Net
Worth with respect to such U.S. Borrower on such date.

          “LIBO Margin” shall have the meaning assigned to such term in Section
2.03(c)(ii)(C) hereof.

          “LIBOR Auction” shall mean a solicitation of Money Market Quotes
setting forth LIBO Margins based on the Eurocurrency Rate pursuant to
Section 2.03 hereof.

          “LIBOR Market Loans” shall mean Money Market Loans the interest rates
on which are determined on the basis of Eurocurrency Rates pursuant to a LIBOR
Auction.

          “Lien” shall mean, with respect to any Property, any mortgage, lien,
pledge, charge, security interest, encumbrance or arrangement for priority or
preference of any kind in respect of such Property. For purposes of this
Agreement, a Person shall be deemed to own subject to a Lien any Property that
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
(other than an operating lease) or, in the case of any security, any third party
right to purchase, in each case relating to such Property.

          “Loans” shall mean Syndicated Loans and Money Market Loans.

Credit Agreement

 



--------------------------------------------------------------------------------



 



13

          “Local Time” shall mean, with respect to any Loan denominated in or
any payment to be made in any Currency, the local time in the Principal
Financial Center for the Currency in which such Loan is denominated or such
payment is to be made.

          “London Banking Day” shall mean any day on which commercial banks are
open for business (including dealings in foreign exchange and foreign currency
deposits) in London, England.

          “Majority Lenders” shall mean, subject to the last paragraph of
Section 11.04 hereof, Lenders having more than 50% of the aggregate amount of
the Commitments or, if the Commitments shall have terminated, Lenders holding
more than 50% of the aggregate unpaid principal amount of the Loans.

          “Managed Receivables” shall mean, on any date and with respect to any
U.S. Borrower, the sum for such U.S. Borrower and its consolidated Subsidiaries
(determined on a consolidated basis without duplication in accordance with GAAP)
of (a) all on-balance sheet credit card loans and other finance receivables plus
(b) all on-balance sheet credit card loans and other finance receivables held
for securitization plus (c) all securitized credit card loans and other finance
receivables; provided that, as the term “Managed Receivables” is used in the
definition of “Tier 1 Capital to Managed Receivables Ratio”, clauses (a),
(b) and (c) above shall be determined exclusive of securitized on-balance sheet
finance receivables.

          “Mandatorily Convertible Securities” shall mean the Upper DECS
securities issued by COFC on April 23, 2002 pursuant to the Senior Indenture
dated as of November 1, 1996, as supplemented by the First Supplemental
Indenture, dated as of April 23, 2002, each by and between COFC and BNY Midwest
Trust Company, and other securities hereafter issued providing for conversion
thereof on substantially the same terms and conditions as such Upper DECS
securities.

          “Margin Stock” shall mean “margin stock” within the meaning of
Regulations T, U and X.

          “Material Adverse Effect” shall mean, with respect to a Borrower, a
material adverse effect on (a) the Property, business, operations, financial
condition or capitalization of such Borrower and its Subsidiaries taken as a
whole, (b) the ability of such Borrower to perform its obligations under the
Basic Documents, (c) the validity or enforceability of the obligations of such
Borrower under the Basic Documents, (d) the rights and remedies of the Lenders
and the Administrative Agent against such Borrower under the Basic Documents or
(e) the timely payment of the principal of or interest on the Loans or other
amounts payable by such Borrower in connection therewith.

          “Money Market Borrowing” shall have the meaning assigned to such term
in Section 2.03(b) hereof.

          “Money Market Loan Limit” shall have the meaning assigned to such term
in

Credit Agreement

 



--------------------------------------------------------------------------------



 



14

Section 2.03(c)(ii) hereof.

          “Money Market Loans” shall mean the loans provided for by Section 2.03
hereof.

          “Money Market Notes” shall mean any promissory notes in substantially
the form of Exhibit A-2 hereto issued pursuant to Section 2.08(d) hereof, and
all promissory notes delivered in substitution or exchange therefor, in each
case as the same shall be modified and supplemented and in effect from time to
time.

          “Money Market Quote” shall mean an offer in accordance with Section
2.03(c) hereof by a Lender to make a Money Market Loan with one single specified
interest rate.

          “Money Market Quote Request” shall have the meaning assigned to such
term in Section 2.03(b) hereof.

          “Multiemployer Plan” shall mean a multiemployer plan defined as such
in Section 3(37) of ERISA to which contributions have been made by any Borrower
or any ERISA Affiliate and that is covered by Title IV of ERISA.

          “Net Worth” shall mean, on any date, the consolidated stockholders’
equity of COFC and its consolidated Subsidiaries plus an amount equal to 80% of
the face amount of any Mandatorily Convertible securities issued by COFC, all
determined as of such date on a consolidated basis without duplication in
accordance with GAAP.

          “Notes” shall mean the Syndicated Notes and the Money Market Notes.

          “Participating Member State” means each country so described in any
EMU Legislation.

          “Past-Due Receivables” shall mean, on any date with respect to any
U.S. Borrower, the sum (determined with respect to such U.S. Borrower and its
Subsidiaries on a consolidated basis without duplication in accordance with
GAAP) of (a) all Managed Receivables the minimum payments on which are at least
90 days overdue on such date plus (b) all other assets which have been, in
accordance with the relevant Borrower’s credit policies with respect to such
assets, classified as non-performing assets; provided that, Managed Receivables
that are credit card loans, whether or not at least 90 days overdue, shall not
constitute “Past-Due Receivables” to the extent of any cash balance of the
account debtor on such loan on deposit with the creditor (but only to the extent
such creditor is entitled under an agreement governing such credit card loan to
set off such cash balances against the obligations of the account debtor under
such loan and to the extent such cash balances are not subject to any other
set-off or deduction by such creditor or any of its affiliates against a matured
obligation owing by such debtor).

          “PBGC” shall mean the Pension Benefit Guaranty Corporation or any
entity succeeding to any or all of its functions under ERISA.

Credit Agreement

 



--------------------------------------------------------------------------------



 



15

          “Person” shall mean any individual, corporation, company, voluntary
association, partnership, limited liability company, joint venture, trust,
unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof).

          “Plan” shall mean an employee benefit or other plan established or
maintained by any Borrower or any ERISA Affiliate and that is covered by Title
IV of ERISA, other than a Multiemployer Plan.

          “Post-Default Rate” shall mean a rate per annum equal to 2% plus the
Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans, provided that, with respect to principal of a Eurocurrency Loan or a
Money Market Loan that shall become due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise) on a day other
than the last day of the Interest Period therefor, the “Post-Default Rate” shall
be, for the period from and including such due date to but excluding the last
day of such Interest Period, 2% plus the interest rate for such Loan as provided
in Section 3.02 hereof and, thereafter, the rate provided for above in this
definition.

          “Pounds Sterling” shall mean the lawful currency of the United
Kingdom.

          “Prime Rate” shall mean the rate of interest from time to time
announced by JPMorgan at the Principal Office as its prime commercial lending
rate.

          “Principal Financial Center” shall mean (a) in the case of each
Currency identified in Section 1.4(a)(i)(A) of the 1991 ISDA Definitions (as
amended and supplemented by the 1998 Supplement to the 1991 ISDA Definitions and
the 1998 ISDA Euro Definitions) published by the International Swaps and
Derivatives Association, Inc., the financial center identified in said Section
opposite such Currency and (b) in the case of any other Currency, the principal
financial center of the country that issues such Currency, as determined by the
Administrative Agent.

          “Principal Office” shall mean the principal office of JPMorgan,
located on the date hereof at 270 Park Avenue, New York, New York 10017.

          “Property” shall mean any right or interest in or to property of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

          “Qualifying Bank” shall mean any Lender (a) which is a bank as defined
in Section 840A of the Income and Corporation Taxes Act 1988 of the United
Kingdom (as such section may be amended from time to time) for the purposes of
Section 349 of said Income and Corporation Taxes Act 1988 (as such section may
be amended from time to time) making a Loan hereunder or in respect of a Loan
made hereunder by a Person that was such a bank at the time that Loan was made
and is within the charge to United Kingdom corporation tax with respect to any
interest received by it in respect of a Loan hereunder and is beneficially
entitled to any payments made to it or (b) who is resident (as such term is
defined in an appropriate double taxation treaty) in a country with which the
United Kingdom has a double taxation treaty giving residents of that country an
exemption from United Kingdom taxation on interest and does not

Credit Agreement

 



--------------------------------------------------------------------------------



 



16

carry on business in the United Kingdom through a permanent establishment with
which the indebtedness under this Agreement in respect of which interest is paid
is effectively connected.

          “Quarterly Dates” shall mean the last Business Day of March, June,
September and December in each year, the first of which shall be the first such
day after the date hereof.

          “Rating Agencies” shall mean Moody’s Investors Service, Inc. and
Standard & Poor’s Ratings Services or, in each case, any successor nationally
recognized statistical rating organization.

          “Rating Levels” shall mean, on any date of determination, (a) Rating
Level 1 if the Debt Rating by the Rating Agencies is at least equal to “A3” or
“A-”, (b) Rating Level 2 if the Debt Rating by the Rating Agencies is at least
equal to “Baa1” or “BBB+”, but does not fall within Rating Level 1, (c) Rating
Level 3 if the Debt Rating by the Rating Agencies is at least equal to “Baa2” or
“BBB”, but does not fall within Rating Level 1 or Rating Level 2, (c) Rating
Level 4 if the Debt Rating by the Rating Agencies is at least equal to “Baa3” or
“BBB-”, but does not fall within Rating Level 1, Rating Level 2 or Rating Level
3, (e) Rating Level 5 if the Debt Rating by the Rating Agencies is at least
equal to “Ba1” or “BB+”, but does not fall within Rating Level 1, Rating Level
2, Rating Level 3 or Rating Level 4, (f) Rating Level 6 if the Debt Rating by
the Rating Agencies is at least equal to “Ba2” or “BB”, but does not fall within
Rating Level 1, Rating Level 2, Rating Level 3, Rating Level 4 or Rating Level 5
or (g) Rating Level 7 if none of the foregoing is applicable. If the Debt Rating
of any Rating Agency is below the Debt Rating of the other Rating Agency and the
two Debt Ratings shall be equal to or greater than “Baa3” and “BBB-”, the
“Rating Level” will be determined without regard to the Debt Rating of such
Rating Agency with the lower Rating Level. If the Debt Rating of any Rating
Agency is below the Debt Rating of the other Rating Agency and either Debt
Rating shall be less than “Baa3” or “BBB-”, the “Rating Level” will be
determined based on the Debt Rating of such Rating Agency with the lower Rating
Level.

          “Receivables” means, with respect to any Borrower, any amount owing,
from time to time, with respect to a credit card, revolving or installment loan
account, home equity line of credit or residential mortgage loan account or
other receivable owned by such Borrower, including, without limitation, amounts
owing to a Borrower or a Subsidiary of a Borrower for payment of goods and
services, cash advances, convenience checks, membership fees, finance charges,
late charges, credit insurance premiums and cash advance fees and fees relating
to additional lending products, and any other receivables arising out of
financing transactions by such Borrower; provided that the term “Receivables”
shall not include any of the foregoing that is subject to a securitization
effected in the ordinary course of business.

          “Reference Lenders” shall mean JPMorgan, Bank of America, N.A. and
Citibank, N.A. (or their respective Applicable Lending Offices, as the case may
be).

          “Regulations A, D, T, U and X” shall mean, respectively, Regulations
A, D, T, U and X of the Board of Governors of the Federal Reserve System (or any
successor), as the same

Credit Agreement

 



--------------------------------------------------------------------------------



 



17

may be modified and supplemented and in effect from time to time.

          “Regulatory Change” shall mean, with respect to any Lender, any change
after the date hereof in Federal, state or foreign law or regulations
(including, without limitation, Regulation D) or the adoption or making after
such date of any interpretation, directive or request applying to a class of
banks including such Lender of or under any Federal, state or foreign law or
regulations (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful) by any court or governmental or monetary
authority charged with the interpretation or administration thereof.

          “Reserve Requirement” shall mean, for the Interest Period for any
Eurocurrency Loan or LIBOR Market Loan, the average maximum rate at which
reserves (including, without limitation, any marginal, supplemental or emergency
reserves) are required to be maintained during such Interest Period under
Regulation D by member banks of the Federal Reserve System in New York City with
deposits exceeding one billion Dollars against “Eurocurrency liabilities” (as
such term is used in Regulation D). Without limiting the effect of the
foregoing, the Reserve Requirement shall include any other reserves required to
be maintained by such member banks by reason of any Regulatory Change with
respect to (i) any category of liabilities that includes deposits by reference
to which the Fixed Base Rate for Eurocurrency Loans or LIBOR Market Loans (as
the case may be) is to be determined as provided in the definition of “Fixed
Base Rate” in this Section 1.01 or (ii) any category of extensions of credit or
other assets that includes Eurocurrency Loans or LIBOR Market Loans.

          “Restricted Shares” means, with respect to any Borrower, shares of
stock of or other ownership interests in such Borrower or any Subsidiary thereof
engaged primarily in the extension of consumer credit to third parties or
securitizations of receivables related to such extension of consumer credit,
excluding without limitation any such ownership interests of any Borrower in
America One Communications, Inc.

          “Risk Adjusted Assets” shall mean, on any date and with respect to any
U.S. Borrower, the amount, for such U.S. Borrower and its consolidated
Subsidiaries (determined on a consolidated basis) on such date, of (i) “weighted
risk assets”, within the meaning given to such term in the Capital Adequacy
Guidelines for State Member Banks published by the Board of Governors of the
Federal Reserve System (12 C.F.R. Part 208, Appendix A, as amended, modified and
supplemented and in effect from time to time or any replacement thereof) plus
(ii) “risk weighted assets”, within the meaning given to such term in 12 C.F.R.
Part 567.1.

          “SEC” shall mean the Securities and Exchange Commission, or any
successor agency charged with the administration and enforcement of the
Securities Act and the Exchange Act.

          “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time.

          “Set Rate” shall have the meaning assigned to such term in Section
2.03(c)(ii)(D)

Credit Agreement

 



--------------------------------------------------------------------------------



 



18

hereof.

          “Set Rate Auction” shall mean a solicitation of Money Market Quotes
setting forth Set Rates pursuant to Section 2.03 hereof.

          “Set Rate Loans” shall mean Money Market Loans the interest rates on
which are determined on the basis of Set Rates pursuant to a Set Rate Auction.

          “Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the Voting Securities issued by such corporation, partnership,
limited liability company or other entity is at the time directly or indirectly
owned or controlled by such Person or one or more Subsidiaries of such Person or
by such Person and one or more Subsidiaries of such Person.

          “Swap Agreement” shall have the meaning given to such term in Section
101(53B) of the Bankruptcy Code (as in effect on the date hereof).

          “Syndicated Loans” shall mean the loans provided for by
Section 2.01(a) hereof, which may be Base Rate Loans and/or Eurocurrency Loans.

          “Syndicated Notes” shall mean any promissory notes in substantially
the form of Exhibit A-1 hereto issued pursuant to Section 2.08(d) hereof, and
all promissory notes delivered in substitution or exchange thereof, in each case
as the same shall be modified and supplemented and in effect from time to time.

          “Syndication Agents” shall mean each of Bank of America, N.A.,
Barclays Bank plc, Citibank, N.A., Credit Suisse First Boston, Deutsche Bank AG,
Lehman Brothers Commercial Paper, Inc. and Wachovia Bank, National Association.

          “Tangible Net Worth” shall mean, on any date and with respect to any
Borrower, the consolidated stockholders’ equity of such Borrower and its
consolidated Subsidiaries (provided, that the consolidated stockholders’ equity
of COFC shall include an amount equal to 80% of the face amount of any
Mandatorily Convertible Securities issued by it so long as such Mandatorily
Convertible Securities do not, at any time, comprise more than 25% of the
Tangible Net Worth of COFC) less Intangibles of such Borrower and its
consolidated Subsidiaries, all determined as of such date on a consolidated
basis without duplication in accordance with GAAP.

          “TARGET Business Day” means any day that is not (i) a Saturday or
Sunday, or (ii) any other day on which the Trans-European Real-time Gross
Settlement Express Transfer Payment System (or any successor settlement system)
is not operating (as determined by the Administrative Agent).

          “Tier 1 Capital” shall mean, on any date and with respect to any U.S.
Borrower, the amount, for such U.S. Borrower and its consolidated Subsidiaries
(determined on a

Credit Agreement

 



--------------------------------------------------------------------------------



 



19

consolidated basis) on such date, of “Tier 1 capital”, within the meaning given
to such term in the Capital Adequacy Guidelines for State Member Banks published
by the Board of Governors of the Federal Reserve System (12 C.F.R. Part 208,
Appendix A, as amended, modified and supplemented and in effect from time to
time or any replacement thereof).

          “Tier 1 Capital to Managed Receivables Ratio” shall mean, on any date
and with respect to any U.S. Borrower, the ratio of (a) Tier 1 Capital
(determined, for the purposes of this definition, in accordance with GAAP) with
respect to such U.S. Borrower on such date to (b) Managed Receivables with
respect to such U.S. Borrower on such date.

          “Tier 1 Capital to Risk Adjusted Assets Ratio” shall mean, on any date
and with respect to COB or FSB, the ratio of (a) Tier 1 Capital with respect to
such Borrower on such date to (b) Risk Adjusted Assets with respect to such
Borrower on such date.

          “Tier 1 Leverage Ratio” shall mean, on any date and with respect to
COB or FSB, the ratio of (a) Tier 1 Capital with respect to such Borrower on
such date to (b) Total Assets with respect to such Borrower on such date.

          “Total Assets” shall mean, on any date and with respect to any U.S.
Borrower, the amount, for such U.S. Borrower and its consolidated Subsidiaries
(determined on a consolidated basis) on such date, of “average total
consolidated assets”, within the meaning given to such term in the Capital
Adequacy Guidelines for State Member Banks published by the Board of Governors
of the Federal Reserve System (12 C.F.R. Part 208, Appendix b, as amended,
modified and supplemented and in effect from time to time or any replacement
thereof).

          “Total Capital” shall mean, on any date and with respect to any U.S.
Borrower, the amount, for such U.S. Borrower and its consolidated Subsidiaries
(determined on a consolidated basis) on such date, of “total capital”, within
the meaning given to such term in the Capital Adequacy Guidelines for State
Member Banks published by the Board of Governors of the Federal Reserve System
(12 C.F.R. Part 208, Appendix A, as amended, modified and supplemented and in
effect from time to time or any replacement thereof).

          “Total Capital to Risk Adjusted Assets Ratio” shall mean, on any date
and with respect to COB or FSB, the ratio of (a) Total Capital with respect to
such Borrower on such date to (b) Risk Adjusted Assets with respect to such
Borrower on such date.

          “Type” shall have the meaning assigned to such term in Section 1.03
hereof.

          “U.S. Borrower” shall mean any Borrower other than COBE.

          “Voting Securities” shall mean, with respect to any Person, securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such Person (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
Person shall have or might have voting power by reason of the happening of any

Credit Agreement

 



--------------------------------------------------------------------------------



 



20

contingency).

          “Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Voting Securities issued by such corporation, partnership, limited
liability company or other entity (other than, in the case of a corporation,
directors’ qualifying shares) are directly or indirectly owned or controlled by
such Person or one or more Wholly Owned Subsidiaries of such Person or by such
Person and one or more Wholly Owned Subsidiaries of such Person.

          1.02 Accounting Terms and Determinations.

          (a) Except as otherwise expressly provided herein, all accounting
terms used herein shall be interpreted, and all financial statements and
certificates and reports as to financial matters required to be delivered to the
Lenders hereunder shall (unless otherwise disclosed to the Lenders in writing at
the time of delivery thereof in the manner described in subsection (b) below) be
prepared in accordance with generally accepted accounting principles in the
United States of America, applied on a basis consistent with those used in the
preparation of the latest financial statements furnished to the Lenders
hereunder (which, prior to the delivery of the first financial statements under
Section 8.01(a) or (b) hereof, shall mean the audited financial statements as at
December 31, 2002 referred to in Section 7.02 hereof). All calculations made for
the purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of generally
accepted accounting principles in the United States of America applied on a
basis consistent with those used in the preparation of the latest annual or
quarterly financial statements furnished to the Lenders pursuant to Section 8.01
hereof (or, prior to the delivery of the first financial statements under
Section 8.01(a) or (b) hereof, used in the preparation of the audited financial
statements as at December 31, 2002 referred to in Section 7.02 hereof) unless
(i) any Borrower shall have objected to determining such compliance on such
basis at the time of delivery of such financial statements or (ii) the Majority
Lenders shall so object in writing within 30 days after delivery of such
financial statements, in either of which events such calculations shall be made
on a basis consistent with those used in the preparation of the latest financial
statements as to which such objection shall not have been made (which, if
objection is made in respect of the first financial statements delivered under
Section 8.01(a) or (b) hereof, shall mean the audited financial statements
referred to in Section 7.02 hereof). Notwithstanding the foregoing, the
accounting terms “Risk-Adjusted Assets”, “Tier 1 Capital”, “Total Assets” and
“Total Capital” defined in Section 1.01 hereof shall be interpreted by reference
to the statutes or regulations referred to in said definitions, as such statutes
or regulations are amended, modified, supplemented or replaced and in effect
from time to time.

          (b) COFC shall deliver to the Lenders at the same time as the delivery
of any annual or quarterly financial statement under Section 8.01 hereof (i) a
description in reasonable detail of any material variation between the
application of accounting principles in the United States of America employed in
the preparation of such statement and the application of accounting principles
in the United States of America employed in the preparation of the next

Credit Agreement

 



--------------------------------------------------------------------------------



 



21

preceding annual or quarterly financial statements as to which no objection has
been made in accordance with the last sentence of subsection (a) above and
(ii) reasonable estimates of the difference between such statements arising as a
consequence thereof. COBE shall deliver to the Lenders at the same time as the
delivery of any annual or quarterly financial statement under Section 8.01
hereof (i) a description in reasonable detail of any material variation between
the application of accounting principles in England employed in the preparation
of such statement and the application of accounting principles in England
employed in the preparation of the next preceding annual or quarterly financial
statements as to which no objection has been made in accordance with the last
sentence of subsection (a) above and (ii) reasonable estimates of the difference
between such statements arising as a consequence thereof.

          (c) To enable the ready and consistent determination of compliance
with the covenants set forth in Section 8 hereof, no Borrower will change the
last day of its fiscal year from December 31 of each year, or the last days of
the first three fiscal quarters in each of its fiscal years from March 31,
June 30 and September 30 of each year, respectively.

          1.03 Currencies and Types of Loans. Loans hereunder are distinguished
by “Currency” and by “Type”. The “Currency” of a Loan refers to the Currency in
which such Loan is denominated. The “Type” of a Loan refers to whether such Loan
is a Base Rate Loan, a Eurocurrency Loan, a Set Rate Loan or a LIBOR Market
Loan, each of which constitutes a Type. Loans may be identified by one or more
of their Currency and Type.

          1.04 EMU.

          (a) Unavailability of Euro. If the Administrative Agent at any time
determines that: (1) the Euro has ceased to be utilized as the basic accounting
unit of the European Community, (2) for reasons affecting the market in Euros
generally, Euros are not freely traded between banks internationally, or (3) it
is illegal, impossible or impracticable for payments to be made hereunder in
Euros, then the Administrative Agent may in its discretion declare (such
declaration to be binding on all the parties hereto) that any payment made or to
be made thereafter which, but for this provision, would have been payable in
Euros shall be made in Pounds Sterling or Dollars (as selected by the
Administrative Agent (the “Selected Currency”)) and the amount to be so paid
shall be calculated on the basis of the equivalent of the Euro in the Selected
Currency.

          (b) Basis of Accrual. If the basis of accrual of interest or fees
expressed in this Agreement with respect to the Currency of any state that
becomes a Participating Member State shall be inconsistent with any convention
or practice in the relevant interbank market for the offering of deposits
denominated in such Currency for the basis of accrual of interest or fees in
respect of the Euro, such convention or practice shall replace such expressed
basis effective as of and from the date on which such state becomes a
Participating Member State, provided, that if any Loan in the Currency of such
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Advance, at the end of the then current Interest
Period.

Credit Agreement

 



--------------------------------------------------------------------------------



 



22

          (c) Additional Changes at Administrative Agent’s Discretion. This
Section and other provisions of this Agreement relating to Euros shall be
subject to such further changes as the Administrative Agent may from time to
time in its reasonable discretion specify to the other parties hereto as
necessary or appropriate to reflect the changeover to or operation of the Euro
in Participating Member States.

          SECTION 2. Commitments, Loans, and Prepayments.

          2.01 Syndicated Loans.

          (a) Each Lender severally agrees, on the terms and conditions of this
Agreement, to make Syndicated Loans to any of the Borrowers in Dollars or any
Agreed Alternative Currency during the period from and including the date hereof
to but not including the Commitment Termination Date in an aggregate principal
amount at any one time outstanding up to but not exceeding the amount of the
Commitment of such Lender as in effect from time to time. Subject to the terms
and conditions of this Agreement, during such period any Borrower may borrow,
repay and reborrow the amount of the Commitments; provided that (i) no more than
10 separate Interest Periods in respect of Eurocurrency Loans may be outstanding
at any one time, (ii) no more than 20 different Interest Periods for both
Syndicated Loans and Money Market Loans may be outstanding at the same time (for
which purpose (x) Interest Periods described in different lettered clauses of
the definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous and (y) Loans denominated in
different Currencies shall be deemed to have different Interest Periods) and
(iii) after giving effect to any such Loan, subject to Section 2.10 hereof, no
more than $250,000,000 in Loans to COFC may be outstanding at any one time.

          (b) No Syndicated Loan shall be made if, after giving effect to such
Loan, the aggregate outstanding principal amount of all Syndicated Loans,
together with the aggregate outstanding principal amount of Money Market Loans,
would exceed the aggregate amount of Commitments.

          (c) For purposes of determining whether the amount of any borrowing of
Loans, together with all other Loans then outstanding, would exceed the
aggregate amount of Commitments (including, without limitation, for the purposes
of Sections 2.01(a), 2.01(b) and 2.03(a) hereof) or any other limitation
hereunder, the amount of any Loan outstanding that is denominated in an
Alternative Currency shall be deemed to be the Dollar Equivalent (determined as
of the date of such borrowing of Loans) of the amount in the Alternative
Currency of such Loan. For purposes of determining the unused portion of the
Commitments under Section 2.04(b) hereof, the amount of any Loan outstanding
that is denominated in an Alternative Currency shall be deemed to be the Dollar
Equivalent (determined as of the date of determination of the unused portion of
the Commitments) of the amount in the Alternative Currency of such Loan. For
purposes of calculating the amount of any utilization fee payable

Credit Agreement

 



--------------------------------------------------------------------------------



 



23

under Section 2.05(b) hereof, the amount of any Loan outstanding on any date
that is denominated in an Alternative Currency shall be deemed to be the Dollar
Equivalent (determined as of the date of the most recent borrowing of Loans) of
the amount in the Alternative Currency of such Loan.

          2.02 Borrowings of Syndicated Loans. The applicable Borrower shall
give the Administrative Agent notice of each borrowing of Syndicated Loans as
provided in Section 4.05 hereof. Not later than 1:00 p.m. Local Time on the date
specified for each borrowing of Syndicated Loans, each Lender shall make
available the amount of the Syndicated Loan or Loans to be made by it on such
date to the Administrative Agent, at the Administrative Agent’s Account for the
Currency in which such Loan is denominated, in immediately available funds, for
account of the applicable Borrower. The amount so received by the Administrative
Agent shall, subject to the terms and conditions of this Agreement, be made
available to the applicable Borrower by depositing the same, in immediately
available funds, in an account of the applicable Borrower designated by the
applicable Borrower.

          2.03 Money Market Loans.

          (a) In addition to borrowings of Syndicated Loans, at any time prior
to the Commitment Termination Date, any Borrower may, as set forth in this
Section 2.03, request the Lenders to make offers to make Money Market Loans to
such Borrower in Dollars or in any Alternative Currency. The Lenders may, but
shall have no obligation to, make such offers and the applicable Borrower may,
but shall have no obligation to, accept any such offers in the manner set forth
in this Section 2.03. Money Market Loans may be LIBOR Market Loans or Set Rate
Loans (each a “Type” of Money Market Loan), provided that:



       (i) there may be no more than 20 different Interest Periods for both
Syndicated Loans and Money Market Loans outstanding at the same time (for which
purpose (x) Interest Periods described in different lettered clauses of the
definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous and (y) Loans denominated in
different Currencies shall be deemed to have different Interest Periods); and  
       (ii) the aggregate principal amount of all Money Market Loans, together
with the aggregate principal amount of all Syndicated Loans, at any one time
outstanding shall not exceed the aggregate amount of the Commitments then in
effect.

          (b) When a Borrower wishes to request offers to make Money Market
Loans, it shall give the Administrative Agent (which shall promptly notify the
Lenders) notice (a “Money Market Quote Request”) so as to be received no later
than (x) 11:00 a.m. New York time on the fifth Business Day prior to the date of
borrowing proposed therein, in the case of a LIBOR Auction, (y) 12:00 noon
London time on the fourth Business Day prior to the date of borrowing proposed
therein in the case of a Set Rate Auction in respect of Money Market Loans
denominated in an Alternative Currency or (z) the Business Day next preceding
the date of

Credit Agreement

 



--------------------------------------------------------------------------------



 



24

borrowing proposed therein in the case of a Set Rate Auction in respect of Money
Market Loans denominated in Dollars. The applicable Borrower may request offers
to make Money Market Loans for up to three different Interest Periods in a
single notice (for which purpose (x) Interest Periods in different lettered
clauses of the definition of the term “Interest Period” shall be deemed to be
different Interest Periods even if they are coterminous and (y) Money Market
Loans denominated in different Currencies shall be deemed to have different
Interest Periods); provided that the request for each separate Interest Period
or Currency shall be deemed to be a separate Money Market Quote Request for a
separate borrowing (a “Money Market Borrowing”). Each such notice shall be
substantially in the form of Exhibit E hereto and shall specify as to each Money
Market Borrowing:



       (i) the name of the Borrower, the Currency of such Borrowing and the
proposed date of such borrowing, which shall be a Business Day;    
     (ii) the aggregate amount of such Money Market Borrowing, which shall be an
integral multiple of $1,000,000 and not less than $5,000,000 (or, in the case of
a Borrowing of Money Market Loans denominated in an Alternative Currency, the
Foreign Currency Equivalent thereof (rounded to the nearest 1,000 units of such
Alternative Currency)) but shall not cause the limits specified in
Section 2.03(a) hereof to be violated;          (iii) the duration of the
Interest Period applicable thereto;          (iv) whether the Money Market
Quotes requested for a particular Interest Period are seeking quotes for LIBOR
Market Loans or Set Rate Loans; and          (v) if the Money Market Quotes
requested are seeking quotes for Set Rate Loans denominated in Dollars, the date
on which the Money Market Quotes are to be submitted (the date on which such
Money Market Quotes are to be submitted is called the “Quotation Date”).

Except as otherwise provided in this Section 2.03(b), no Money Market Quote
Request shall be given within five Business Days of any other Money Market Quote
Request.



       (c) (i) Each Lender may submit one or more Money Market Quotes, each
constituting an offer to make a Money Market Loan in response to any Money
Market Quote Request; provided that, if the applicable Borrower’s request under
Section 2.03(b) hereof specified more than one Interest Period, such Lender may
make a single submission containing one or more Money Market Quotes for each
such Interest Period. Each Money Market Quote must be submitted to the
Administrative Agent not later than (x) 4:00 p.m. New York time on the fifth
Business Day prior to the proposed date of borrowing, in the case of a LIBOR
Auction, (y) 4:00 p.m. London time on the fourth Business Day prior to the date
of borrowing proposed therein in the case of a Set Rate Auction in respect of
Money Market Loans denominated in an Alternative Currency or (z) 10:00 a.m. New
York time on the Quotation Date in the case of a Set Rate Auction in

Credit Agreement

 



--------------------------------------------------------------------------------



 



25



   respect of Money Market Loans denominated in Dollars; provided that any Money
Market Quote may be submitted by JPMorgan (or its Applicable Lending Office)
only if JPMorgan (or such Applicable Lending Office) notifies such Borrower of
the terms of the offer contained therein not later than (x) 3:45 p.m. New York
time on the fifth Business Day prior to the proposed date of borrowing, in the
case of a LIBOR Auction, (y) 3:45 p.m. London time on the fourth Business Day
prior to the date of borrowing proposed therein in the case of a Set Rate
Auction in respect of Money Market Loans denominated in an Alternative Currency
or (z) 9:45 a.m. New York time on the Quotation Date in the case of a Set Rate
Auction in respect of Money Market Loans denominated in Dollars. Subject to
Sections 5.02(b), 5.03, 6.02 and 9 hereof, any Money Market Quote so made shall
be irrevocable except with the consent of the Administrative Agent given on the
instructions of such Borrower.



       (ii) Each Money Market Quote shall be substantially in the form of
Exhibit F hereto and shall specify:



       (A) the name of the Borrower, the Currency of such Borrowing and the
proposed date of borrowing and the Interest Period therefor;          (B) the
principal amount of the Money Market Loan for which each such offer is being
made, which principal amount shall be an integral multiple of $1,000,000 and not
less than $5,000,000 (or, in the case of a Borrowing of Money Market Loans
denominated in an Alternative Currency, the Foreign Currency Equivalent thereof
(rounded to the nearest 1,000 units of such Alternative Currency)); provided
that the aggregate principal amount of all Money Market Loans for which a Lender
submits Money Market Quotes (x) may be greater or less than the Commitment of
such Lender but (y) may not exceed the principal amount of the Money Market
Borrowing for a particular Interest Period for which offers were requested;    
     (C) in the case of a LIBOR Auction, the margin above or below the
applicable Eurocurrency Rate (the “LIBO Margin”) offered for each such Money
Market Loan, expressed as a percentage (rounded upwards, if necessary, to the
nearest 1/10,000th of 1%) to be added to or subtracted from the applicable
Eurocurrency Rate;          (D) in the case of a Set Rate Auction, the rate of
interest per annum (rounded upwards, if necessary, to the nearest 1/10,000th of
1%) offered for each such Money Market Loan (the “Set Rate”); and    
     (E) the identity of the quoting Lender.



  Unless otherwise agreed by the Administrative Agent and the applicable
Borrower, no Money Market Quote shall contain qualifying, conditional or similar
language or propose terms other than or in addition to those set forth in the
applicable Money Market Quote

Credit Agreement

 



--------------------------------------------------------------------------------



 



26



  Request and, in particular, no Money Market Quote may be conditioned upon
acceptance by the applicable Borrower of all (or some specified minimum) of the
principal amount of the Money Market Loan for which such Money Market Quote is
being made, provided that the submission by any Lender containing more than one
Money Market Quote may be conditioned on the applicable Borrower not accepting
offers contained in such submission that would result in such Lender making
Money Market Loans pursuant thereto in excess of a specified aggregate amount
(the “Money Market Loan Limit”).

          (d) The Administrative Agent shall (x) in the case of a LIBOR Auction,
by 5:00 p.m. New York time on the day a Money Market Quote is submitted, (y) in
the case of a Set Rate Auction in respect of Money Market Loans denominated in
an Alternative Currency, by 5:00 p.m. London time or (z) in the case of a Set
Rate Auction in respect of Money Market Loans denominated in Dollars, as
promptly as practicable after the Money Market Quote is submitted (but in any
event not later than 10:15 a.m. New York time on the Quotation Date), notify the
applicable Borrower of the terms (i) of any Money Market Quote submitted by a
Lender that is in accordance with Section 2.03(c) hereof and (ii) of any Money
Market Quote that amends, modifies or is otherwise inconsistent with a previous
Money Market Quote submitted by such Lender with respect to the same Money
Market Quote Request. Any such subsequent Money Market Quote shall be
disregarded by the Administrative Agent unless such subsequent Money Market
Quote is submitted solely to correct a manifest error in such former Money
Market Quote. The Administrative Agent’s notice to the applicable Borrower shall
specify (A) the aggregate principal amount of the Money Market Borrowing for
which offers have been received and (B) the respective principal amounts and
LIBO Margins or Set Rates, as the case may be, so offered by each Lender
(identifying the Lender that made each Money Market Quote).

          (e) Not later than (x) 10:00 a.m. New York time on the fourth Business
Day prior to the proposed date of borrowing in the case of a LIBOR Auction, (y)
10:00 a.m. London time on the third Business Day prior to the proposed date of
borrowing in the case of a Set Rate Auction in respect of Money Market Loans
denominated in an Alternative Currency or (z) 11:00 a.m. New York time on the
Quotation Date in the case of a Set Rate Auction in respect of Money Market
Loans denominated in Dollars, the applicable Borrower shall notify the
Administrative Agent of its acceptance or nonacceptance of the offers so
notified to it pursuant to Section 2.03(d) hereof (which notice shall specify
the aggregate principal amount of offers from each Lender for each Interest
Period that are accepted, it being understood that the failure of the applicable
Borrower to give such notice by such time shall constitute nonacceptance) and
the Administrative Agent shall promptly notify each affected Lender. The notice
from the Administrative Agent shall also specify the aggregate principal amount
of offers for each Interest Period that were accepted and the lowest and highest
LIBO Margins and Set Rates that were accepted for each Interest Period. The
applicable Borrower may accept any Money Market Quote in whole or in part;
provided that:



       (i) the aggregate principal amount of each Money Market Borrowing may not
exceed the applicable amount set forth in the related Money Market Quote
Request;

Credit Agreement

 



--------------------------------------------------------------------------------



 



27



       (ii) the aggregate principal amount of each Money Market Borrowing shall
be an integral multiple of $1,000,000 and not less than $5,000,000 (or, in the
case of a Borrowing of Money Market Loans denominated in an Alternative
Currency, the Foreign Currency Equivalent thereof (rounded to the nearest 1,000
units of such Alternative Currency)) but shall not cause the limits specified in
Section 2.03(a) hereof to be violated;          (iii) acceptance of offers may,
subject to clause (vi) below, be made only in ascending order of LIBO Margins or
Set Rates, as the case may be, in each case beginning with the lowest rate so
offered;          (iv) any Money Market Quote accepted in part shall be an
integral multiple of $1,000,000 and not less than $5,000,000 (or, in the case of
a Borrowing of Money Market Loans denominated in an Alternative Currency, the
Foreign Currency Equivalent thereof (rounded to the nearest 1,000 units of such
Alternative Currency));          (v) the applicable Borrower may not accept any
offer where the Administrative Agent has advised the applicable Borrower that
such offer fails to comply with Section 2.03(c)(ii) hereof or otherwise fails to
comply with the requirements of this Agreement (including, without limitation,
Section 2.03(a) hereof); and          (vi) the aggregate principal amount of
each Money Market Borrowing from any Lender may not exceed any applicable Money
Market Loan Limit of such Lender.

If offers are made by two or more Lenders with the same LIBO Margins or Set
Rates, as the case may be, for a greater aggregate principal amount than the
amount in respect of which offers are permitted to be accepted for the related
Interest Period, the principal amount of Money Market Loans in respect of which
such offers are accepted shall be allocated by the applicable Borrower among
such Lenders as nearly as possible (in an integral multiple of $1,000,000 and
not less than $5,000,000 (or, in the case of a Borrowing of Money Market Loans
denominated in an Alternative Currency, the Foreign Currency Equivalent thereof
(rounded to the nearest 1,000 units of such Alternative Currency)) in proportion
to the aggregate principal amount of such offers. Determinations by the
applicable Borrower of the amounts of Money Market Loans shall be conclusive in
the absence of manifest error.

          (f) Any Lender whose offer to make any Money Market Loan has been
accepted in accordance with the terms and conditions of this Section 2.03 shall,
not later than 11:00 a.m. Local Time (in the case of a LIBOR Auction or a Set
Rate Auction in respect of Money Market Loans denominated in an Alternative
Currency) or 1:00 p.m. New York time (in the case of a Set Rate Auction in
respect of Money Market Loans denominated in Dollars) on the date specified for
the making of such Loan, make the amount of such Loan available to the
Administrative Agent at the Administrative Agent’s Account for the Currency in
which such Loan is denominated in immediately available funds, for account of
the applicable Borrower. The amount so received by the Administrative Agent
shall, subject to the terms and conditions of

Credit Agreement

 



--------------------------------------------------------------------------------



 



28

this Agreement, be made available to the applicable Borrower on such date by
depositing the same, in immediately available funds, in an account of the
applicable Borrower designated by the applicable Borrower.

          (g) Except for the purpose and to the extent expressly stated in
Section 2.04(b) hereof, the amount of any Money Market Loan made by any Lender
shall not constitute a utilization of such Lender’s Commitment.

          (h) The applicable Borrower shall pay to the Administrative Agent a
fee of $750 each time it gives a Money Market Quote Request to the
Administrative Agent.

          2.04 Changes of Commitments.

          (a) The aggregate amount of the Commitments shall be automatically
reduced to zero on the Commitment Termination Date.

          (b) The Borrowers, acting jointly, shall have the right at any time or
from time to time (i) to terminate the Commitments so long as no Syndicated
Loans or Money Market Loans are outstanding and (ii) to reduce the aggregate
unused amount of the Commitments (for which purpose use of the Commitments shall
be deemed to include the aggregate principal amount of all Money Market Loans);
provided that (x) the Borrowers shall give notice of each such termination or
reduction as provided in Section 4.05 hereof, (y) each partial reduction shall
aggregate to an integral multiple of $1,000,000 and not less than $10,000,000
and (z) no such termination or reduction shall be effected unless such notice
shall have been given by each Borrower.

          (c) The Commitments, once terminated or reduced, may not be
reinstated.

          2.05 Fees.

          (a) Facility Fee. The Borrowers shall pay to the Administrative Agent
for account of each Lender a facility fee on the daily average of such Lender’s
Commitment (regardless of utilization thereof), for the period from and
including the date hereof to but not including the earlier of the date such
Commitment is terminated and the Commitment Termination Date, at a rate per
annum equal to the Applicable Facility Fee Percentage; provided, that the
Applicable Facility Fee Percentage on the Commitments available for borrowing by
COFC pursuant to Section 2.01(a) shall be determined with reference to the lower
of the Debt Ratings assigned to COFC and COB, while the Applicable Facility Fee
Percentage on the Commitments not available for borrowing by COFC pursuant to
Section 2.01(a) shall be determined with reference to the Debt Rating of COB;
provided, further, that the facility fee shall not accrue or become payable by
the Borrowers on the Commitment of any Defaulting Lender during the period that
such Lender is a Defaulting Lender.

          (b) Utilization Fee. The Borrowers shall pay to the Administrative
Agent for account of each Lender a utilization fee, for each Computation Period
occurring during the

Credit Agreement

 



--------------------------------------------------------------------------------



 



29

period from and including the date hereof to but not including the earlier of
the date the Commitments are terminated and the Commitment Termination Date, on
the excess, if any, of (i) the Average of the aggregate outstanding principal
amount of all Loans (including Money Market Loans) outstanding for such
Computation Period over (ii) 33% of the Average of the aggregate amount of all
Commitments in effect for such Computation Period at a rate per annum equal to
the Applicable Utilization Fee Percentage. Utilization fee payable under this
Section 2.05(b) with respect to any day shall be allocated among the Borrowers
pro rata according to the respective Average aggregate outstanding principal
amounts of Loans owing by the Borrowers for such Computation Period.

          (c) Payment. Accrued facility fee and utilization fee shall be payable
on each Quarterly Date and on the earlier of the date the Commitments are
terminated and the Commitment Termination Date.

          2.06 Lending Offices. The Loans of each Type and Currency made by each
Lender shall be made and maintained at such Lender’s Applicable Lending Office
for Loans of such Type and Currency.

          2.07 Several Obligations; Remedies Independent. The failure of any
Lender to make any Loan to be made by it on the date specified therefor shall
not relieve any other Lender of its obligation to make its Loan on such date,
but neither any Lender nor the Administrative Agent shall be responsible for the
failure of any other Lender to make a Loan to be made by such other Lender, and
(except as otherwise provided in Section 4.06 hereof) no Lender shall have any
obligation to the Administrative Agent or any other Lender for the failure by
such Lender to make any Loan required to be made by such Lender. The amounts
payable by each Borrower at any time hereunder and under the Notes to each
Lender shall be a separate and independent debt, and each Lender shall be
entitled to protect and enforce its rights arising out of this Agreement and the
Notes, and it shall not be necessary for any other Lender or the Administrative
Agent to consent to, or be joined as an additional party in, any proceedings for
such purposes.

          2.08 Evidence of Debt.

          (a) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the date, amount,
Currency, Type, interest rate and duration of Interest Period of each Loan made
by such Lender to a Borrower, and amounts of principal and interest payable and
paid to such Lender from time to time hereunder.

          (b) The Administrative Agent shall maintain accounts in which it shall
record (i) the name of each Borrower and amount of each Loan made to such
Borrower hereunder, Currency and Type thereof and the interest rate and Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from each Borrower to each Lender hereunder
and (iii) the amount of any sum received by the

Credit Agreement

 



--------------------------------------------------------------------------------



 



30

Administrative Agent from any Borrower hereunder for the account of the Lenders
and each Lender’s share thereof.

          (c) The entries made in the accounts maintained pursuant to paragraph
(a) or (b) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
its Loans in accordance with the terms of this Agreement.

          (d) Any Lender may request through the Administrative Agent that Loans
made by it be evidenced by one or more promissory notes. In such event, the
applicable Borrower(s) shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender in the form of Exhibit A-1
hereto (to evidence Syndicated Loans), or Exhibit A-2 hereto (to evidence Money
Market Loans), as such Lender may request. Each Syndicated Note shall be dated
the date hereof, duly executed by the applicable Borrower and payable to such
Lender in a principal amount equal to the amount of its Commitment as originally
in effect and otherwise duly completed. Each Money Market Note shall be dated
the date hereof, duly executed by the applicable Borrower and payable to such
Lender and otherwise duly completed.

          (e) No Lender shall be entitled to have its Notes substituted or
exchanged for any reason, or subdivided for promissory notes of lesser
denominations, except in connection with a permitted assignment of all or any
portion of such Lender’s Commitment, Loans and Notes pursuant to Section 11.06
hereof (and, if requested by any Lender, each Borrower agrees to so exchange any
Note).

          2.09 Prepayments.

          (a) Optional Prepayments. Subject to Section 4.04 hereof, each
Borrower shall have the right to prepay Syndicated Loans made to such Borrower
at any time or from time to time, provided that: (i) such Borrower shall give
the Administrative Agent notice of each such prepayment as provided in
Section 4.05 hereof (and, upon the date specified in any such notice of
prepayment, the amount to be prepaid shall become due and payable hereunder) and
(ii) any prepayment of a Eurocurrency Loan on a day other than the last day of
the Interest Period for such Loan shall be subject to the payment of any
compensation payable under Section 5.05 hereof. Money Market Loans may not be
prepaid.

          (b) Currency Valuation. In the event that any Borrower selects an
Interest Period of more than three months’ duration for any borrowing of Loans,
on each Currency Valuation Date (as defined below), the Administrative Agent
shall determine the sum of the aggregate outstanding principal amount of all
Loans. For purposes of this determination, the outstanding principal amount of
any Loan that is denominated in any Alternative Currency shall be deemed to be
the Dollar Equivalent of the amount in the Alternative Currency of such Loan,
determined as of such Currency Valuation Date. Upon making such determination,
the

Credit Agreement

 



--------------------------------------------------------------------------------



 



31

Administrative Agent shall promptly notify the Lenders and each Borrower
thereof. If, on the date of such determination, such sum of the aggregate
principal amount of all Loans exceeds 105% of the aggregate of the Commitments
as then in effect, the Borrowers shall, if requested by the Majority Lenders
(through the Administrative Agent), prepay outstanding Loans (ratably in
accordance with the then outstanding aggregate principal amounts thereof) in
such amounts as shall be necessary so that after giving effect thereto the
aggregate outstanding principal amount of all Loans does not exceed the
aggregate Commitments. After the date of any such prepayment, the Borrowers
shall not be required to make a prepayment under this Section 2.09(b) until any
Borrower subsequently selects an Interest Period of more than three months’s
duration. Any such payment shall be accompanied by accrued interest thereon as
provided in Section 3.02 hereof and by any amounts payable under Section 5.05
hereof.

          For purposes of this Section 2.09(b), “Currency Valuation Date” shall
mean, with respect to each Interest Period having an initial duration of more
than three months for any borrowing of Loans, each date which occurs at
intervals of three months after the first day of such Interest Period (or, if
any such date is not a Business Day, the immediately preceding Business Day).

          2.10 Increases in Commitments.

          (a) The Borrowers, acting jointly, shall have the right at any time to
increase the aggregate amount of the Commitments hereunder to an amount not to
exceed $1,500,000,000 by causing one or more banks or other financial
institutions, which may include any Lender already party to this Agreement, to
become a “Lender” party to this Agreement or (in the case of any Lender already
party to this Agreement) to increase the amount of such Lender’s Commitment;
provided that (i) the addition of any bank or other financial institution to
this Agreement that is not already a Lender shall be subject to the consent of
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed) and (ii) the Commitment of any bank or other financial institution
becoming a “Lender” party to this Agreement, and any increase in the amount of
the Commitment of any Lender already party to this Agreement, shall be in an
amount equal to an integral multiple of $1,000,000 and not less than
$10,000,000.

          (b) Any increase in the aggregate amount of the Commitments pursuant
to Section 2.10(a) hereof shall be effective only upon the execution and
delivery to the Borrowers and the Administrative Agent of a commitment increase
letter in substantially the form of Exhibit I hereto (a “Commitment Increase
Letter”), which Commitment Increase Letter shall be delivered to the
Administrative Agent not less than five Business Days prior to the Commitment
Increase Date and shall specify (i) the amount of the Commitment of any bank or
other financial institution becoming a “Lender” party to this Agreement or of
any increase in the amount of the Commitment of any Lender already party to this
Agreement and (ii) the date such increase is to become effective (the
“Commitment Increase Date”).

          (c) Any increase in the aggregate amount of the Commitments pursuant
to this Section 2.10 shall not be effective unless:

Credit Agreement

 



--------------------------------------------------------------------------------



 



32



       (i) no Default shall have occurred and be continuing on the Commitment
Increase Date;          (ii) each of the representations and warranties made by
the Borrowers in Section 7 hereof (other than the Excluded Representations)
shall be true and correct in all material respects on and as of the Commitment
Increase Date with the same force and effect as if made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date);          (iii) no notice
of borrowing of Syndicated Loans affected by such increase in the aggregate
amount of the Commitments shall have been given, in each case, on and as of such
Commitment Increase Date;          (iv) such increase in the aggregate amount of
the Commitments does not cause any Lender to hold a Commitment in an amount
exceeding 25% of the aggregate amount of the Commitments;    
     (v) immediately after giving effect to such increase, the aggregate amount
of Commitments available for borrowing by COFC shall not exceed 25% of the
aggregate amount of Commitments; and          (vi) the Administrative Agent
shall have received (with sufficient copies for each of the Lenders) each of
(x) a certificate of the corporate secretary or assistant secretary of the
Borrowers as to the taking of any corporate action necessary in connection with
such increase and (y) an opinion or opinions of counsel to the Borrowers as to
their corporate power and authority to borrow hereunder after giving effect to
such increase.

Each notice requesting an increase in the aggregate amount of the Commitments
pursuant to this Section 2.10 shall constitute a certification to the effect set
forth in clauses (i) and (ii) of the preceding sentence.

          (d) No Lender shall at any time be required to agree to a request of a
Borrower to increase its Commitment or obligations hereunder.

          2.11 Undertaking of COB. COB hereby agrees with each Lender and the
Administrative Agent as follows:

          (a) Undertaking to Pay. At the request of FSB and COBE, COB hereby
irrevocably undertakes in favor of the Administrative Agent that COB will honor
the Administrative Agent’s sight drafts drawn on COB and payable to the order of
the Administrative Agent upon presentation of such drafts to COB at the address
to which notices are deliverable to COB under Section 11.02 hereof accompanied
by a written certification referred to below (such undertaking to honor such
drafts being herein called, the “Undertaking”). Each draft must be accompanied
by written certification of the Administrative Agent in the form

Credit Agreement

 



--------------------------------------------------------------------------------



 



33

of Exhibit J to this Agreement. Each draft drawn under and in compliance with
the Undertaking will be duly honored by COB forthwith upon presentation by
paying the amount of such draft to the Administrative Agent at the
Administrative Agent’s Account in the manner specified in Section 4.01 hereof.

          (b) Amount Available. The aggregate amount available to be drawn under
this Section 2.11 shall be equal to (i) the aggregate amount of Commitments
hereunder plus (ii) interest (computed on the basis of a year of 360 days) that
would accrue on such aggregate amount for a period of 360 days at a rate per
annum equal to 12%. Partial and multiple drawings under this Section 2.11 are
permitted. The Undertaking shall expire on the date 100 days following the
Commitment Termination Date.

          (c) Certain Terms and Conditions. All charges and commissions incurred
by COB in connection with the issuance or administration of the Undertaking
(including any drawing in respect of the Undertaking) shall be for account of
FSB or COBE, as the case may be. This Section 2.11 sets forth in full the terms
of the Undertaking, and the Undertaking shall not in any way be amended,
modified, amplified or limited by reference to any other Section or provision of
this Agreement or any document, instrument or agreement referred to herein, and
any such reference shall not be deemed to incorporate in this Section 2.11 by
reference any document, instrument or agreement. The obligations of COB in
respect of the Undertaking are independent of any of the obligations of any
other party to this Agreement and of any obligations of COB under any other
Section or provision of this Agreement (and accordingly the Undertaking is
intended to be both a “credit” and a “letter of credit” within the meaning of
Article 5 of the New York Uniform Commercial Code), and the entitlement of the
Administrative Agent to draw under the Undertaking is subject only to compliance
by the Administrative Agent with the express conditions to drawing set forth in
this Section 2.11. The Undertaking may not be assigned or transferred other than
to a successor Administrative Agent appointed in accordance with Section 10.08
hereof.

          (d) Reimbursement. FSB and COBE agree to reimburse COB for any drawing
by the Administrative Agent under the Undertaking for their respective accounts,
without notice or demand of any kind, not later than 1:00 p.m. (New York time)
on the Business Day following such drawing, in an amount equal to the amount of
such drawing. COB hereby agrees that until the payment and satisfaction in full
of the principal of and interest on the Loans made by the Lenders to, and any
Notes held by each Lender of, FSB and COBE and all other amounts from time to
time owing to the Lenders or the Administrative Agent by FSB and COBE hereunder
and under any Notes and the expiration or termination of the Commitments COB
shall not exercise any right or remedy to collect any amount owing by FSB or
COBE to COB under this Section 2.11(d).

          (e) UCP. The Undertaking is subject to the Uniform Customs and
Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500 (the “UCP”). In the event of any conflict between
the law of the State of New York (which, pursuant to Section 11.10 hereof,
governs this Agreement) and the UCP, the UCP shall

Credit Agreement

 



--------------------------------------------------------------------------------



 



34

control. Notwithstanding Article 17 of the UCP, if the Undertaking expires
during an interruption of business as described in said Article 17, COB shall
effect payment if the Undertaking is drawn against within 30 days after the
resumption of business.

          (f) Distribution of Proceeds of Drawing. Each payment received by the
Administrative Agent in connection with any drawing under the Undertaking shall
be promptly applied by the Administrative Agent to the obligations of FSB or
COBE, as the case may be, in respect of which such drawing was made.

          SECTION 3. Payments of Principal and Interest.

          3.01 Repayment of Loans. Each Borrower hereby promises to pay to the
Administrative Agent for account of each Lender the principal of each Loan made
by such Lender to such Borrower, and each such Loan shall mature, on the last
day of the Interest Period therefor. Except as set forth in Section 2.11 hereof,
no Borrower shall have liability for the obligations of another Borrower.

          3.02 Interest. Each Borrower hereby promises to pay to the
Administrative Agent for account of each Lender interest on the unpaid principal
amount of each Loan made by such Lender to such Borrower for the period from and
including the date of such Loan to but excluding the date such Loan shall be
paid in full, at the following rates per annum:



       (a) if such Loan is a Base Rate Loan, the Base Rate (as in effect from
time to time) plus the Applicable Margin;          (b) if such Loan is a
Eurocurrency Loan, the Eurocurrency Rate for such Loan for the Interest Period
therefor plus the Applicable Margin;          (c) if such Loan is a LIBOR Market
Loan, the Eurocurrency Rate for such Loan for the Interest Period therefor plus
(or minus) the LIBO Margin quoted by the Lender making such Loan in accordance
with Section 2.03 hereof; and          (d) if such Loan is a Set Rate Loan, the
Set Rate for such Loan for the Interest Period therefor quoted by the Lender
making such Loan in accordance with Section 2.03 hereof.

          Notwithstanding the foregoing, each Borrower hereby promises to pay to
the Administrative Agent for account of each relevant Lender interest at the
applicable Post-Default Rate on any principal of any Loan made by such Lender to
such Borrower, and on any other amount payable by such Borrower to or for
account of such Lender hereunder or under any Notes, that shall not be paid in
full when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), for the period from and including the due date thereof
to but excluding the date the same is paid in full. Accrued interest on each
Loan shall be payable (i) on the last day of the Interest Period therefor and,
if such Interest Period is longer than 90 days (in the case of a Set Rate Loan)
or three months (in the case of a Eurocurrency Loan or a

Credit Agreement

 



--------------------------------------------------------------------------------



 



35

LIBOR Market Loan), at 90-day or three-month intervals, respectively, following
the first day of such Interest Period, and (ii) in the case of any Loan, upon
the payment or prepayment thereof (but only on the principal amount so paid or
prepaid), except that interest payable at the Post-Default Rate shall be payable
from time to time on demand. Promptly after the determination of any interest
rate provided for herein or any change therein, the Administrative Agent shall
give notice thereof to the Lenders to which such interest is payable and to the
applicable Borrower.

          SECTION 4. Payments; Pro Rata Treatment; Computations; Etc.

          4.01 Payments.

          (a) Except to the extent otherwise provided herein, all payments of
principal of and interest on any Loan and of all other amounts to be made by a
Borrower under this Agreement and any Notes shall be made in the Currency in
which such Loan or other amount is denominated, in immediately available funds,
without deduction, set-off or counterclaim, to the Administrative Agent at the
Administrative Agent’s Account for the Currency in which such Loan or other
amount is denominated, not later than 1:00 p.m. Local Time on the date on which
such payment shall become due (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day),
provided that if a new Loan is to be made to a Borrower by any Lender on a date
on which such Borrower is to repay any principal of an outstanding Loan of such
Lender and in the same Currency, such Lender shall apply the proceeds of such
new Loan to the payment of the principal to be repaid and only an amount equal
to the difference between the principal to be borrowed and the principal to be
repaid shall be made available by such Lender to the Administrative Agent as
provided in Section 2.02 hereof or paid by the applicable Borrower to the
Administrative Agent pursuant to this Section 4.01, as the case may be. All
amounts owing under this Agreement and any Notes (other than principal of and
interest on Loans denominated in an Alternative Currency) are denominated and
payable in Dollars.

          (b) Any Lender for whose account any such payment is to be made may
(but shall not be obligated to) debit the amount of any such payment that is not
made by such time to any ordinary deposit account of the Borrower obligated to
make such payment with such Lender (with notice to such Borrower and the
Administrative Agent), provided that such Lender’s failure to give such notice
shall not affect the validity thereof.

          (c) Each Borrower shall, at the time of making each payment under this
Agreement or any Note for account of any Lender, specify to the Administrative
Agent (which shall so notify the intended recipient(s) thereof) the Loans or
other amounts payable by such Borrower hereunder to which such payment is to be
applied (and in the event that such Borrower fails to so specify, or if an Event
of Default has occurred and is continuing, the Administrative Agent may
distribute such payment to the Lenders for application in such manner as it or
the Majority Lenders, subject to Section 4.02 hereof, may determine to be
appropriate).

Credit Agreement



--------------------------------------------------------------------------------



 



36

          (d) Each payment received by the Administrative Agent under this
Agreement or any Note for account of any Lender shall be paid by the
Administrative Agent promptly to such Lender, in like Currency and immediately
available funds, for account of such Lender’s Applicable Lending Office for the
Loan or other obligation in respect of which such payment is made.

          (e) If the due date of any payment under this Agreement or any Note
would otherwise fall on a day that is not a Business Day, such payment shall be
made on the next preceding Business Day.

          4.02 Pro Rata Treatment. Except to the extent otherwise provided
herein:



       (a) each borrowing under Section 2.01 hereof of Syndicated Loans shall be
made from the Lenders, each payment under Section 2.05(a) hereof of facility fee
to the Lenders, and each termination or reduction under Section 2.04(b) hereof
of the Commitments shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;    
     (b) except as otherwise provided in Section 5.04 hereof, Eurocurrency Loans
having the same Interest Period shall be allocated among the Lenders pro rata
according to the amounts of their respective Commitments;          (c) each
payment or prepayment of principal of Syndicated Loans, and each payment under
Section 2.05 hereof of utilization fee to the Lenders, shall be made by a
Borrower (allocated between the Borrowers in accordance with the last sentence
of Section 2.05(b) hereof) for account of the Lenders pro rata according to the
respective unpaid principal amounts of the Syndicated Loans owing by such
Borrower held by such Lenders; and          (d) each payment of interest on
Syndicated Loans shall be made by a Borrower for account of the Lenders pro rata
according to the amounts of interest on such Loans then due and payable by such
Borrower to such Lenders.

          4.03 Computations. Interest on Money Market Loans and Eurocurrency
Loans and facility and utilization fee shall be computed on the basis of a year
of 360 days and actual days elapsed (including the first day but excluding the
last day) occurring in the period for which payable, and interest on Base Rate
Loans shall be computed on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed (including the first day but excluding the last
day) occurring in the period for which payable. Notwithstanding the foregoing,
(a) for each day that the Base Rate is calculated by reference to the Federal
Funds Rate, interest on Base Rate Loans shall be computed on the basis of a year
of 360 days and actual days elapsed and (b) interest on Eurocurrency Loans
denominated in Pounds Sterling shall be computed on the basis of a year of 365
or 366 days, as the case may be.

          4.04 Minimum Amounts

Credit Agreement



--------------------------------------------------------------------------------



 



37

          4.04 Minimum Amounts. Except for prepayments made pursuant to
Section 5.04 hereof, each borrowing and partial prepayment of principal of Loans
(other than Money Market Loans) shall aggregate to an integral multiple of
$1,000,000 and not less than $10,000,000 (borrowings or prepayments of Loans of
different Types or, in the case of Eurocurrency Loans, having different Interest
Periods at the same time hereunder to be deemed separate borrowings and
prepayments for purposes of the foregoing, one for each Type or Interest
Period), provided that (a) the aggregate principal amount of Eurocurrency Loans
having the same Interest Period shall aggregate to an integral multiple of
$1,000,000 and not less than $20,000,000 (or, in the case of Loans denominated
in an Alternative Currency, the Foreign Currency Equivalent thereof (rounded to
the nearest 1,000 units of such Alternative Currency)) and (b) if any
Eurocurrency Loans would otherwise be in a lesser principal amount for any
period, such Loans shall be Base Rate Loans during such period.

          4.05 Certain Notices. Except as otherwise provided in Section 2.03
hereof with respect to Money Market Loans, notices by a Borrower to the
Administrative Agent of terminations or reductions of the Commitments and of
borrowings and optional prepayments of Loans, Currencies and Types of Loans and
of the duration of Interest Periods shall be irrevocable and shall be effective
only if received by the Administrative Agent not later than 11:00 a.m. New York
time on the number of Business Days prior to the date of the relevant
termination, reduction, borrowing or prepayment or the first day of such
Interest Period specified below:

              Number of Type   Business Days Prior

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Termination or reduction of Commitments     3     Borrowing or prepayment of
Base Rate Loans     same day     Borrowing or prepayment of, or duration of    
3   Interest Period for, Eurocurrency Loans         denominated in Dollars      
    Borrowing or prepayment of, or duration of     4   Interest Period for,
Eurocurrency Loans         denominated in an Agreed Alternative Currency        

Each such notice of termination or reduction shall specify the amount of the
Commitments to be terminated or reduced. Each such notice of borrowing or
optional prepayment shall be in substantially the form of Exhibit D hereto and
shall specify the Loans to be borrowed or prepaid and the amount (subject to
Section 4.04 hereof), Currency and Type of each Loan to be borrowed or prepaid,
the date of borrowing or optional prepayment (which shall be a Business Day),
the Interest Period of the Loans to be borrowed or prepaid and the identity of
the applicable Borrower; provided that any notice of borrowing given by FSB or
COBE shall also be signed by COB. The Administrative Agent shall promptly notify
the affected Lenders of the contents of each such notice.

Credit Agreement

 



--------------------------------------------------------------------------------



 



38

          4.06 Non-Receipt of Funds by the Administrative Agent. Unless the
Administrative Agent shall have been notified by a Lender or a Borrower (the
“Payor”) prior to the date on which the Payor is to make payment to the
Administrative Agent of (in the case of a Lender) the proceeds of a Loan to be
made by such Lender hereunder or (in the case of a Borrower) a payment to the
Administrative Agent for account of one or more of the Lenders hereunder (such
payment being herein called the “Required Payment”), which notice shall be
effective upon receipt, that the Payor does not intend to make the Required
Payment to the Administrative Agent, the Administrative Agent may assume that
the Required Payment has been made and may, in reliance upon such assumption
(but shall not be required to), make the amount thereof available to the
intended recipient(s) on such date; and, if the Payor has not in fact made the
Required Payment to the Administrative Agent, the recipient(s) of such payment
shall, on demand, repay to the Administrative Agent the amount so made available
together with interest thereon in respect of each day during the period
commencing on the date (the “Advance Date”) such amount was so made available by
the Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to the Federal Funds Rate for such day and, if
such recipient(s) shall fail promptly to make such payment, the Administrative
Agent shall be entitled to recover such amount, on demand, from the Payor,
together with interest as aforesaid, provided that if neither the recipient(s)
nor the Payor shall return the Required Payment to the Administrative Agent
within three Business Days of the Advance Date, then, retroactively to the
Advance Date, the Payor and the recipient(s) shall each be obligated to pay
interest on the Required Payment as follows:



       (i) if the Required Payment shall represent a payment to be made by a
Borrower to the Lenders, such Borrower and the recipient(s) shall each be
obligated retroactively to the Advance Date to pay interest in respect of the
Required Payment at the Post-Default Rate (without duplication of the obligation
of such Borrower under Section 3.02 hereof to pay interest on the Required
Payment at the Post-Default Rate), it being understood that the return by the
recipient(s) of the Required Payment to the Administrative Agent shall not limit
such obligation of such Borrower under said Section 3.02 to pay interest at the
Post-Default Rate in respect of the Required Payment; and          (ii) if the
Required Payment shall represent proceeds of a Loan to be made by the Lenders to
a Borrower, the Payor and such Borrower shall each be obligated retroactively to
the Advance Date to pay interest in respect of the Required Payment pursuant to
whichever of the rates specified in Section 3.02 hereof is applicable to the
Type of such Loan, it being understood that the return by such Borrower of the
Required Payment to the Administrative Agent shall not limit any claim such
Borrower may have against the Payor in respect of such Required Payment.

          4.07 Sharing of Payments, Etc.

          (a) Each Borrower agrees that, in addition to (and without limitation
of) any right of set-off, banker’s lien or counterclaim a Lender may otherwise
have, each Lender shall be

Credit Agreement

 



--------------------------------------------------------------------------------



 



39

entitled, at its option (to the fullest extent permitted by law), to set off and
apply any deposit (general or special, time or demand, provisional or final), or
other indebtedness, held by it for the credit or account of such Borrower at any
of its offices, in Dollars or in any other currency, against any principal of or
interest on any of such Lender’s Loans to such Borrower or any other amount
payable by such Borrower to such Lender hereunder, that is not paid when due
(regardless of whether such deposit or other indebtedness is then due to such
Borrower), in which case it shall promptly notify such Borrower and the
Administrative Agent thereof, provided that such Lender’s failure to give such
notice shall not affect the validity thereof.

          (b) If any Lender shall obtain from a Borrower payment of any
principal of or interest on any Syndicated Loan owing to such Lender or payment
of any other amount owing under this Agreement (other than in respect of Money
Market Loans) through the exercise of any right of set-off, banker’s lien or
counterclaim or similar right or otherwise (other than from the Administrative
Agent as provided herein), and, as a result of such payment, such Lender shall
have received a greater percentage of the principal of or interest on the
Syndicated Loans or such other amounts due hereunder from such Borrower to such
Lender than the percentage received by any other Lender, it shall promptly
purchase from such other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans or such other amounts,
respectively, owing to such other Lenders (or in interest due thereon, as the
case may be) in such amounts, and make such other adjustments from time to time
as shall be equitable, to the end that all the Lenders shall share the benefit
of such excess payment (net of any expenses that may be incurred by such Lender
in obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal of and/or interest on the Loans or such other amounts,
respectively, owing to each of the Lenders. To such end all the Lenders shall
make appropriate adjustments among themselves (by the resale of participations
sold or otherwise) if such payment is rescinded or must otherwise be restored.

          (c) The Borrower obligated in respect of such Loans or other amounts
agrees that any Lender so purchasing such a participation (or direct interest)
may exercise all rights of set-off, banker’s lien, counterclaim or similar
rights with respect to such participation as fully as if such Lender were a
direct holder of Loans or other amounts (as the case may be) owing to such
Lender in the amount of such participation.

          (d) Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of a Borrower. If, under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 4.07 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 4.07 to share in the
benefits of any recovery on such secured claim.

SECTION 5. Yield Protection, Etc.

Credit Agreement

 



--------------------------------------------------------------------------------



 



40

          5.01 Additional Costs.

          (a) Each Borrower shall pay directly to each Lender from time to time
such amounts as such Lender may determine to be necessary to compensate such
Lender for any costs that such Lender determines are attributable to its making
or maintaining of any Fixed Rate Loans owing by such Borrower or its obligation
to make to such Borrower any Fixed Rate Loans hereunder, or any reduction in any
amount receivable by such Lender hereunder in respect of any of such Loans or
such obligation (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
(including without limitation, the introduction of, changeover to or operation
of the Euro in a Participating Member State) that:



       (i) shall subject any Lender (or its Applicable Lending Office for any of
such Loans) to any Taxes; or          (ii) imposes or modifies any reserve,
special deposit or similar requirements (other than, in the case of any Lender
for any period as to which a Borrower is required to pay any amount under
Section 5.01(d) hereof, the reserves against “Eurocurrency liabilities” under
Regulation D referred to therein) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender (including,
without limitation, any of such Loans or any deposits referred to in the
definition of “Fixed Base Rate” in Section 1.01 hereof), or any commitment of
such Lender (including, without limitation, the Commitment(s) of such Lender
hereunder); or          (iii) imposes any other condition affecting this
Agreement or (if any) its Notes (or any of such extensions of credit or
liabilities) or its Commitment(s).

If any Lender requests compensation from a Borrower under this Section 5.01(a),
such Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender thereafter to make Eurocurrency
Loans to such Borrower until the Regulatory Change giving rise to such request
ceases to be in effect (in which case the provisions of Section 5.04 hereof
shall be applicable), provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

          (b) Without limiting the effect of the foregoing provisions of this
Section 5.01 (but without duplication), if any Lender shall have determined that
any law or regulation or any interpretation, directive or request (whether or
not having the force of law and whether or not failure to comply therewith would
be unlawful) of any court or governmental or monetary authority, (i) following
any Regulatory Change or (ii) implementing any risk-based capital guideline or
other requirement (whether or not having the force of law and whether or not the
failure to comply therewith would be unlawful) hereafter issued by any
government or governmental or supervisory authority implementing at the national
level any change in the Basle Accord, has or would have the effect of reducing
the rate of return on assets or equity of such Lender (or any Applicable Lending
Office of such Lender or any bank holding company of

Credit Agreement

 



--------------------------------------------------------------------------------



 



41

which such Lender is a subsidiary) as a consequence of such Lender’s Commitment
to make or maintain Loans to a Borrower or Loans made to such Borrower to a
level below that which such Lender (or any Applicable Lending Office or such
bank holding company) could have achieved but for such law, regulation,
interpretation, directive or request, then such Borrower shall pay directly to
each Lender from time to time on request such amounts as such Lender may
determine to be necessary to compensate such Lender (or, without duplication,
such bank holding company) for such reduction.

          (c) Each Lender shall notify the relevant Borrower of any event
occurring after the date hereof entitling such Lender to compensation from such
Borrower under paragraph (a) or (b) of this Section 5.01 as promptly as
practicable, but in any event within 45 days, after such Lender obtains actual
knowledge thereof; provided that (i) if any Lender fails to give such notice
within 45 days after it obtains actual knowledge of such an event, such Lender
shall, with respect to compensation payable by such Borrower pursuant to this
Section 5.01 in respect of any costs resulting from such event, only be entitled
to payment under this Section 5.01 for costs incurred from and after the date 45
days prior to the date that such Lender does give such notice and (ii) each
Lender will designate a different Applicable Lending Office for the Loans of
such Lender affected by such event if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the sole opinion of
such Lender, be disadvantageous to such Lender, except that such Lender shall
have no obligation to designate an Applicable Lending Office located in the
United States of America. Each Lender will furnish to the relevant Borrower a
certificate setting forth the basis and amount of each request by such Lender
for compensation under paragraph (a) or (b) of this Section 5.01. Determinations
and allocations by any Lender for purposes of this Section 5.01 of the effect of
any Regulatory Change pursuant to paragraph (a) of this Section 5.01, or of the
effect of capital maintained pursuant to paragraph (b) of this Section 5.01, on
its costs or rate of return of maintaining Loans or its obligation to make
Loans, or on amounts receivable by it in respect of Loans, and of the amounts
required to compensate such Lender under this Section 5.01, shall be conclusive,
provided that such determinations and allocations are made on a reasonable
basis.

          (d) Without limiting the effect of the foregoing, each Borrower shall
pay to each Lender on the last day of the Interest Period therefor so long as
such Lender is maintaining reserves against “Eurocurrency liabilities” under
Regulation D (or, unless the provisions of paragraph (b) above are applicable,
so long as such Lender is, by reason of any Regulatory Change, maintaining
reserves against any other category of liabilities that includes deposits by
reference to which the interest rate on Fixed Rate Loans is determined as
provided in this Agreement or against any category of extensions of credit or
other assets of such Lender that includes any Fixed Rate Loans) an additional
amount (determined by such Lender and notified to such Borrower through the
Administrative Agent) equal to the product of the following for each Fixed Rate
Loan to such Borrower for each day during such Interest Period:



       (i) the principal amount of such Fixed Rate Loan outstanding on such day;
and          (ii) the remainder of (x) a fraction the numerator of which is the
rate (expressed

Credit Agreement

 



--------------------------------------------------------------------------------



 



42



  as a decimal) at which interest accrues on such Fixed Rate Loan for such
Interest Period as provided in this Agreement (less the Applicable Margin) and
the denominator of which is one minus the effective rate (expressed as a
decimal) at which such Reserve Requirements are imposed on such Lender on such
day minus (y) such numerator; and



       (iii) 1/360.

Notwithstanding the foregoing, this Section 5.01 does not apply to the extent
that any Additional Costs are compensated for by Section 5.06 or would have been
so compensated but for the application of any exclusion under Section 5.06(i).

          5.02 Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Fixed Base Rate for
any Interest Period:



       (a) the Administrative Agent determines, which determination shall be
conclusive, that quotations of interest rates for the relevant deposits referred
to in the definition of “Fixed Base Rate” in Section 1.01 hereof are not being
provided in the relevant amounts or Currencies or for the relevant maturities
for purposes of determining rates of interest for either Type of Fixed Rate
Loans as provided herein; or          (b) the Majority Lenders determine (or any
Lender that has outstanding a Money Market Quote with respect to a LIBOR Market
Loan determines), which determination shall be conclusive, and notify (or
notifies, as the case may be) the Administrative Agent that the relevant rates
of interest referred to in the definition of “Fixed Base Rate” in Section 1.01
hereof upon the basis of which the rate of interest for Eurocurrency Loans (or
LIBOR Market Loans, as the case may be) in any Currency for such Interest Period
is to be determined will not adequately and fairly reflect the cost to such
Lenders (or to such quoting Lender) of making or maintaining Eurocurrency Loans
(or LIBOR Market Loans, as the case may be) in such Currency for such Interest
Period;

then the Administrative Agent shall give each affected Borrower and Lender
prompt notice thereof and, so long as such condition remains in effect, the
Lenders (or such quoting Lender) shall be under no obligation to make additional
Eurocurrency Loans in such Currency, and such Lender shall no longer be
obligated to make any LIBOR Market Loan in such Currency that it has offered to
make.

          5.03 Illegality; Agreed Alternative Currencies. Notwithstanding any
other provision of this Agreement, in the event that it becomes unlawful for any
Lender or its Applicable Lending Office to honor its obligation to make or
maintain Eurocurrency Loans or LIBOR Market Loans in any Currency hereunder
(and, in the sole opinion of such Lender, the designation of a different
Applicable Lending Office would either not avoid such unlawfulness or would be
disadvantageous to such Lender), then such Lender shall promptly notify each
affected Borrower thereof (with a copy to the Administrative Agent) and such
Lender’s obligation to make Eurocurrency Loans in such Currency shall be
suspended until such time as

Credit Agreement

 



--------------------------------------------------------------------------------



 



43

such Lender may again make and maintain Eurocurrency Loans in such Currency (in
which case the provisions of Section 5.04 hereof shall be applicable), and such
Lender shall no longer be obligated to make any LIBOR Market Loan in such
Currency that it has offered to make.

          5.04 Treatment of Affected Loans. If the obligation of any Lender to
make Eurocurrency Loans in Dollars shall be suspended pursuant to Section 5.01
or 5.03 hereof, then, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 5.01 or 5.03 hereof that gave
rise to such suspension no longer exist (which such Lender agrees to do promptly
upon such circumstances ceasing to exist), all Loans that would otherwise be
made by such Lender as Eurocurrency Loans in Dollars shall be made instead as
Base Rate Loans. If the obligation of any Lender to make Eurocurrency Loans
denominated in any Agreed Alternative Currency shall be suspended pursuant to
Section 5.01 or 5.03 hereof, then, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 5.01 or 5.03 hereof
that gave rise to such suspension no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist), all Loans that would
otherwise be made by such Lender as Eurocurrency Loans in such Agreed
Alternative Currency shall, except as provided in the immediately preceding
sentence, be made instead as Eurocurrency Loans denominated in Dollars.

          5.05 Compensation. Each Borrower shall pay to the Administrative Agent
for account of each Lender, upon the request of such Lender through the
Administrative Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate such Lender for any loss, cost
or expense that such Lender determines is attributable to:



       (a) any payment or mandatory or optional prepayment of a Fixed Rate Loan
or a Set Rate Loan made by such Lender to such Borrower (which shall not include
the return by a Borrower pursuant to Section 4.06 hereof of any Required Payment
previously advanced to such Borrower by the Administrative Agent on behalf of a
Lender) for any reason (including, without limitation, the acceleration of the
Loans pursuant to Section 9 hereof) on a date other than the last day of the
Interest Period for such Loan; or          (b) any failure by such Borrower for
any reason (including, without limitation, the failure of any of the conditions
precedent specified in Section 6 hereof to be satisfied) to borrow a Fixed Rate
Loan or a Set Rate Loan (with respect to which, in the case of a Money Market
Loan, such Borrower has accepted a Money Market Quote) from such Lender on the
date for such borrowing specified in the relevant notice of borrowing given
pursuant to Section 2.02 or 2.03(b) hereof.

Such compensation shall be equal to an amount equal to the excess, if any, of
(i) the amount of interest that otherwise would have accrued on the principal
amount so paid, prepaid or not borrowed for the period from the date of such
payment, prepayment or failure to borrow to the last day of the then current
Interest Period for such Loan (or, in the case of a failure to borrow,

Credit Agreement

 



--------------------------------------------------------------------------------



 



44

the Interest Period for such Loan that would have commenced on the date
specified for such borrowing) at the Eurocurrency Rate for such Loan for such
Interest Period over (ii) the amount of interest that otherwise would have
accrued on such principal amount at a rate per annum equal to the interest
component of the amount such Lender would have bid in the London interbank
market (if such Loan is a Eurocurrency Loan or a LIBOR Market Loan) or the
United States secondary certificate of deposit market (if such Loan is a Set
Rate Loan) for deposits denominated in the relevant Currency of leading banks in
amounts comparable to such principal amount and with maturities comparable to
such period (as reasonably determined by such Lender). Any Lender requesting
compensation pursuant to this Section 5.05 will furnish to the relevant Borrower
a certificate setting forth its computation of the amount of such compensation,
which certificate shall be conclusive as to the amount of such compensation
provided that the computations made therein are made on a reasonable basis.

          5.06 Taxes.

          (a) Any and all payments by each Borrower hereunder shall be made, in
accordance with Section 4.01, free and clear of and without deduction or
liability for any and all current or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes (including, without limitation, taxes on net income, profits or gains)
imposed on the Administrative Agent or any Lender (or any transferee or assignee
thereof, including a participation holder (any such entity a “Transferee”)) as a
result of a present, former or future connection between the jurisdiction of the
governmental authority imposing such tax or any political subdivision or taxing
authority thereof or therein and the Administrative Agent or the Lender (other
than a connection resulting from or attributable to such Administrative Agent or
Lender having executed, delivered or performed its obligations, or enforced,
this Agreement or any Note) (all such nonexcluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities, collectively or individually,
“Taxes”). If a Borrower shall be required to deduct any Taxes from or in respect
of any sum payable hereunder to any Lender (or any Transferee) or the
Administrative Agent, or any Lender, Transferee or the Administrative Agent
shall be required to pay such Taxes, (i) the sum payable shall be increased by
the amount (an “additional amount”) necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.06) such Lender (or Transferee) or the Administrative Agent (as
the case may be) shall receive an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay the full amount deducted to the relevant
governmental authority in accordance with applicable law.

          (b) In addition, each Borrower agrees to pay to the relevant
governmental authority in accordance with applicable law any current or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

Credit Agreement

 



--------------------------------------------------------------------------------



 



45

          (c) Each Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent on an after-tax basis for the full amount of Taxes and
Other Taxes paid by such Lender (or Transferee) or the Administrative Agent, as
the case may be, and any liability (including penalties, interest and expenses
(including reasonable attorney’s fees and expenses)) arising therefrom or with
respect thereto (except in the case of gross negligence or willful misconduct of
such Lender (or Transferee) or the Administrative Agent), whether or not such
Taxes or Other Taxes were correctly or legally asserted by the relevant
governmental authority. A certificate as to the amount of such payment or
liability prepared by a Lender (or Transferee), or the Administrative Agent,
absent manifest error, shall be final, conclusive and binding for all purposes.
Such indemnification shall be made within 30 days after the date such Lender (or
Transferee) or the Administrative Agent, as the case may be, makes written
demand therefor.

          (d) If a Borrower determines in good faith that a reasonable basis
exists for contesting a Tax, the relevant Lender (or Transferee), or the
Administrative Agent, as applicable, shall cooperate with such Borrower in
challenging such Tax in such Borrower’s name at such Borrower’s expense if
requested by such Borrower.

          (e) As soon as practicable after the date of any payment of Taxes or
Other Taxes by a Borrower to the relevant Governmental Authority, such Borrower
will deliver to the Administrative Agent, at its address referred to in Section
11.02, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing payment thereof.

          (f) Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 5.06 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.

          (g) Each U.S. Borrower agrees to pay to each Lender that is not a U.S.
Person such additional amounts as are necessary in order that the net payment of
any amount due from such U.S. Borrower to such non-U.S. Person hereunder after
deduction for or withholding in respect of any U.S. Taxes imposed with respect
to such payment (or in lieu thereof, payment of such U.S. Taxes by such non-U.S.
Person), will not be less than the amount stated herein to be then due and
payable, provided that the foregoing obligation to pay such additional amounts
shall not apply:



       (i) to any payment to any Lender hereunder unless such Lender is, on the
date hereof (or on the date it becomes a Lender hereunder as provided in
Section 11.06(b) hereof) and on the date of any change in the Applicable Lending
Office of such Lender, either entitled to submit a Form W-8BEN (relating to such
Lender and entitling it to a complete exemption from withholding on all interest
to be received by it hereunder in respect of the Loans) or Form W-8ECI (relating
to all interest to be received by such Lender hereunder in respect of the
Loans), or          (ii) to any U.S. Taxes imposed solely by reason of the
failure by such non-U.S. Person to comply with applicable certification,
information, documentation or other reporting requirements concerning the
nationality, residence, identity or connections with

Credit Agreement

 



--------------------------------------------------------------------------------



 



46



  the United States of America of such non-U.S. Person if such compliance is
required by statute or regulation of the United States of America as a
precondition to relief or exemption from such U.S. Taxes.

For the purposes of this Section 5.06(a), (A) “U.S. Person” shall mean a
citizen, national or resident of the United States of America, a corporation,
partnership or other entity created or organized in or under any laws of the
United States of America or any State thereof, or any estate or trust that is
subject to Federal income taxation regardless of the source of its income, (B)
“U.S. Taxes” shall mean any present or future tax, assessment or other charge or
levy imposed by or on behalf of the United States of America or any taxing
authority thereof or therein, (C) “Form W-8BEN” shall mean Form W-8EBN
(Certificate of Foreign Status of Beneficial Owner for Unites States Tax
Withholding) of the Department of the Treasury of the United States of America
and (D) “Form W-8ECI” shall mean Form W-8ECI (Certificate of Foreign Person’s
Claim for Exemption from Withholding of Tax on Income Effectively Connected with
the Conduct of a Trade or Business in the United States) of the Department of
the Treasury of the United States of America (or in relation to either such Form
such successor and related forms as may from time to time be adopted by the
relevant taxing authorities of the United States of America to document a claim
to which such Form relates). Each of the Forms referred to in the foregoing
clauses (C) and (D) shall include such successor and related forms as may from
time to time be adopted by the relevant taxing authorities of the United States
of America to document a claim to which such Form relates.

          (h) Within 30 days after paying any amount to the Administrative Agent
or any Lender from which it is required by law to make any deduction or
withholding, and within 30 days after it is required by law to remit such
deduction or withholding to any relevant taxing or other authority, the relevant
Borrower shall deliver to the Administrative Agent for delivery to such non-U.S.
Person evidence satisfactory to such Person of such deduction, withholding or
payment (as the case may be).

          (i) In relation to any payments of interest by COBE, there shall be no
obligation on COBE to pay any additional amount as described in (a) above or to
indemnify any Person pursuant to clause (c) above where the relevant Lender or
Transferee was not, on the date of this Agreement, or has ceased to be (other
than by reason of a change in law or the interpretation of any law) a Qualifying
Bank.

          (j) COBE and each Lender and the Administrative Agent and the relevant
Transferee shall reasonably cooperate in completing any procedural formalities
necessary to enable COBE to obtain authorization (where such authorization is
necessary) to make any payment without any deduction for or on account of any
Taxes.

          (k) If the Administrative Agent or a Lender or Transferee determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by a Borrower or with respect to which
a Borrower has paid additional amounts pursuant to this Section 5.06, it shall
pay over such refund to such Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this

Credit Agreement

 



--------------------------------------------------------------------------------



 



47

Section 5.06 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses of the Administrative
Agent or such Lender or Transferee and without interest (other than any interest
paid by the relevant governmental authority with respect to such refund);
provided, that the Borrower, upon the request of the Administrative Agent or
such Lender or Transferee, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
governmental authority) to the Administrative Agent or such Lender or Transferee
in the event the Administrative Agent or such Lender is required to repay such
refund to such governmental authority. This Section shall not be construed to
require the Administrative Agent or any Lender or Transferee to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

          5.07 Replacement of Lenders. If any Lender requests compensation
pursuant to Section 5.01 or 5.06 hereof, or any Lender’s obligation to make
Loans of any Type or in any Currency shall be suspended pursuant to Section 5.01
or 5.03 hereof, or any Lender becomes a Defaulting Lender pursuant to
Section 11.04 hereof (any such Lender requesting such compensation, or whose
obligations are so suspended, or that becomes and remains a Defaulting Lender,
being herein called a “Subject Lender”), the Borrowers, upon three Business Days
notice, may (jointly but not severally) require that such Subject Lender
transfer all of its right, title and interest under this Agreement and such
Subject Lender’s Notes to any bank or other financial institution (a “Proposed
Lender”) identified by the Borrowers that is reasonably satisfactory to the
Administrative Agent (i) if such Proposed Lender agrees to assume all of the
obligations of such Subject Lender hereunder, and to purchase all of such
Subject Lender’s Loans hereunder for consideration equal to the aggregate
outstanding principal amount of such Subject Lender’s Loans, together with
interest thereon to the date of such purchase, and satisfactory arrangements are
made for payment to such Subject Lender of all other amounts payable hereunder
to such Subject Lender on or prior to the date of such transfer (including any
fees accrued hereunder and any amounts that would be payable under Section 5.05
hereof as if all of such Subject Lender’s Loans were being prepaid in full on
such date) and (ii) if such Subject Lender has requested compensation pursuant
to Section 5.01 or 5.06 hereof, such Proposed Lender’s aggregate requested
compensation, if any, pursuant to said Section 5.01 or 5.06 with respect to such
Subject Lender’s Loans is lower than that of the Subject Lender. Subject to the
provisions of Section 11.06(b) hereof, such Proposed Lender shall be a “Lender”
for all purposes hereunder. Without prejudice to the survival of any other
agreement of the Borrowers hereunder, the agreements of the Borrowers contained
in Sections 2.11, 5.01, 5.06, 11.03 and 11.13 hereof (without duplication of any
payments made to such Subject Lender by the Borrowers or the Proposed Lender)
shall survive for the benefit of such Subject Lender under this Section 5.07
with respect to the time prior to such replacement.

          SECTION 6. Conditions Precedent.

          6.01 Conditions to Effectiveness. The obligation of the Lenders to
make their Loans on the occasion of the initial borrowing hereunder is subject
to the conditions precedent

Credit Agreement

 



--------------------------------------------------------------------------------



 



48

that (i) the Effective Date shall have occurred on or before May 7, 2003 and
(ii) the Administrative Agent shall have received the following documents (with,
in the case of clauses (a), (b), (c), (d), (e) and (h) below, sufficient copies
for each Lender), each of which shall be satisfactory to the Administrative
Agent and special New York counsel to JPMorgan in form and substance:



       (a) Corporate Documents. Certified copies of the charter and by-laws (or
equivalent documents) of each Borrower and of all corporate authority for each
Borrower (including, without limitation, board of director resolutions and
evidence of the incumbency, including specimen signatures, of officers) with
respect to the execution, delivery and performance of the Basic Documents and
each other document to be delivered by such Borrower from time to time in
connection herewith and the Loans hereunder (and the Administrative Agent and
each Lender may conclusively rely on such certificate until it receives notice
in writing from the relevant Borrower to the contrary).          (b) Officer’s
Certificate. A certificate of a senior officer of each Borrower, dated the
Effective Date, to the effect that (i) no Default has occurred and is continuing
and (ii) the representations and warranties made by the Borrowers in Section 7
hereof (including the last sentence of Section 7.02 hereof and in Section 7.03
hereof) are true and complete on and as of the Effective Date with the same
force and effect as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).          (c) Opinion of Special U.S.
Counsel to the Borrowers. An opinion, dated the Effective Date, of McGuireWoods
LLP, special U.S. counsel to the Borrowers, substantially in the form of
Exhibit B-1 hereto and covering such other matters as the Administrative Agent
may reasonably request (and the Borrowers hereby instruct such counsel to
deliver such opinion to the Lenders and the Administrative Agent).    
     (d) Opinion of Special English Counsel to COBE. An opinion, dated the
Effective Date, of Hammonds, special English counsel to COBE, substantially in
the form of Exhibit B-2 hereto and covering such other matters as the
Administrative Agent may reasonably request (and COBE hereby instructs such
counsel to deliver such opinion to the Lenders and the Administrative Agent).  
       (e) Opinion of Counsel to the Borrowers. An opinion, dated the Effective
Date, of John G. Finneran, Jr., Esq., General Counsel and Secretary of the
Borrowers, substantially in the form of Exhibit B-3 hereto and covering such
other matters as the Administrative Agent may reasonably request (and the
Borrowers hereby instruct such counsel to deliver such opinion to the Lenders
and the Administrative Agent).          (f) Opinion of Special New York Counsel
to JPMorgan. An opinion, dated the Effective Date, of Milbank, Tweed, Hadley &
McCloy LLP, special New York counsel to JPMorgan, substantially in the form of
Exhibit C hereto (and JPMorgan hereby

Credit Agreement

 



--------------------------------------------------------------------------------



 



49



       instructs such counsel to deliver such opinion to the Lenders).



       (g) Notes. If applicable, any Notes, duly completed and executed for each
Lender requesting such Notes.          (h) Existing Credit Agreement. Evidence
of the termination of the Commitments as defined in the Existing Credit
Agreement and of the payment of all amounts payable to the Lenders and the
Administrative Agent as defined therein.          (i) Other Documents. Such
other documents as the Administrative Agent or special New York counsel to
JPMorgan may reasonably request.

The effectiveness of the obligations of any Lender hereunder is also subject to
the payment by the Borrowers of such fees as the Borrowers shall have agreed to
pay or deliver to any Lender or the Administrative Agent in connection herewith,
including, without limitation, the reasonable fees and expenses of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to JPMorgan, in connection
with the negotiation, preparation, execution and delivery of this Agreement and
any Notes (to the extent that statements for such fees and expenses have been
delivered to the Borrowers).

          6.02 Initial and Subsequent Loans. The obligation of any Lender to
make any Loan (including any Money Market Loan) to a Borrower upon the occasion
of each borrowing hereunder is subject to the further conditions precedent that:



       (a) in the case of a Syndicated Loan, the applicable Borrower shall have
given notice of such borrowing by delivery of a Notice of Borrowing in
substantially the form of Exhibit D hereto to the Administrative Agent;    
     (b) in the case of a Money Market Loan, the applicable Borrower shall have
requested that the Lenders make offers to make Money Market Loans by delivery of
a Money Market Quote Request in substantially the form of Exhibit E hereto to
the Administrative Agent; and          (c) both immediately prior to the making
of such Loan and also after giving effect thereto and to the intended use
thereof, but only if such borrowing will increase the aggregate outstanding
principal amount of the Loans owing by such Borrower to any Lender hereunder:



       (i) no Default shall have occurred and be continuing; and    
     (ii) the representations and warranties made by such Borrower in Section 7
hereof (other than the Excluded Representations, but, if such borrowing will
increase the outstanding aggregate principal amount of the Loans owing by COFC
to any Lender hereunder, including the representations and warranties made by
each Borrower in Section 7 hereof, other than the Excluded

Credit Agreement

 



--------------------------------------------------------------------------------



 



50



  Representations) shall be true and complete on and as of the date of the
making of such Loan with the same force and effect as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date).

          SECTION 7. Representations and Warranties. Each Borrower represents
and warrants to the Administrative Agent and the Lenders that:

          7.01 Corporate Existence. Each of such Borrower and its Subsidiaries:
(a) is a corporation, partnership, limited liability company or other entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b) (i) has all requisite corporate or other
power, and (ii) except to the extent it could not reasonably be expected to have
a Material Adverse Effect, has all governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being conducted; and (c) is qualified to do business and is in good standing
in all jurisdictions in which the nature of the business conducted by it makes
such qualification necessary and where failure so to qualify could (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect. COB is a member in good standing with the Federal Reserve
System, and COB’s deposit accounts are insured by the Federal Deposit Insurance
Corporation, and no proceedings for the termination or revocation of such
insurance are pending or, to the knowledge of any Borrower, threatened.

          7.02 Financial Condition. COFC has heretofore furnished to each of the
Lenders a consolidated balance sheet of COFC and its Subsidiaries as at
December 31, 2002 and the related consolidated statements of income, changes in
stockholders’/division equity and cash flows of COFC and its Subsidiaries for
the fiscal year ended on said date, with the opinion thereon of Ernst & Young
LLP. Such financial statements present fairly, in all material respects, the
consolidated financial condition of COFC and its Subsidiaries as at said date
and the consolidated results of their operations and their cash flows for the
fiscal year ended on said date, all in accordance with generally accepted
accounting principles in the United States of America and practices applied on a
consistent basis. Since December 31, 2002, there has been no material adverse
change in the Property, business, operations, financial condition, prospects or
capitalization of COFC and its Subsidiaries taken as a whole from that set forth
in said financial statements as at said date.

          7.03 Litigation. Except as identified in Schedule 7.03 hereto, there
are no legal or arbitral proceedings, or any proceedings by or before any
governmental or regulatory authority or agency, now pending or (to the knowledge
of any Borrower) threatened against or affecting COFC or any of its Subsidiaries
as to which there is a reasonable possibility of an adverse determination that
could (either individually or in the aggregate) have a Material Adverse Effect.

          7.04 No Breach. None of the execution and delivery of this Agreement
and the

Credit Agreement

 



--------------------------------------------------------------------------------



 



51

Notes and the other Basic Documents, the consummation of the transactions herein
contemplated or compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent under, the charter or
by-laws (or equivalent documents) of any Borrower, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument to which COFC
or any of its Subsidiaries is a party or by which any of them or any of their
Property is bound or to which any of them is subject, or constitute a default
under any such agreement or instrument, except for any such conflict, breach or
default that, or consent that if not obtained, could not reasonably be expected
(either individually or in the aggregate) to have a Material Adverse Effect and
could not subject the Administrative Agent or any Lender to any material
liability.

          7.05 Action. Each Borrower has all necessary corporate power,
authority and legal right to execute, deliver and perform its obligations under
each of the Basic Documents to which it is a party and to consummate the
transactions contemplated thereby; the execution, delivery and performance by
each Borrower of each of the Basic Documents to which it is a party and the
consummation of the transactions contemplated thereby have been duly authorized
by all necessary corporate action on its part (including, without limitation,
any required shareholder approvals); and this Agreement has been duly and
validly executed and delivered by each Borrower and constitutes, and each of the
other Basic Documents to which it is a party when executed and delivered for
value will constitute, its legal, valid and binding obligation, enforceable
against such Borrower in accordance with its terms, except as may be limited by
(a) bankruptcy, insolvency, receivership, conservatorship, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) such enforceability may be limited by the application
of general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

          7.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any governmental or regulatory authority or
agency, or any securities exchange, are necessary for the execution, delivery or
performance by any Borrower of this Agreement or any of the other Basic
Documents to which any Borrower is a party or for the consummation of any the
transactions contemplated hereby or thereby or for the legality, validity or
enforceability hereof or thereof.

          7.07 Use of Credit. No part of the proceeds of the Loans hereunder
will be used for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock.

          7.08 ERISA. Each Plan, and, to the knowledge of each Borrower, each
Multiemployer Plan, is in compliance in all material respects with, and has been
administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and the Age Discrimination in Employment Act, as
amended, and no event or condition has occurred and is continuing as to which
any Borrower would be under an obligation to furnish a report to the Lenders
under Section 8.01(k) hereof.

Credit Agreement

 



--------------------------------------------------------------------------------



 



52

          7.09 Taxes. COFC and its Subsidiaries are members of an affiliated
group of corporations filing consolidated returns for Federal income tax
purposes, of which COFC is the “common parent” (within the meaning of
Section 1504 of the Code) of such group. COFC and its Subsidiaries have filed
all Federal income tax returns and all other material tax returns that are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by COFC or any of its
Subsidiaries. The charges, accruals and reserves on the books of COFC and its
Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of the Borrowers, adequate. No Borrower has given or been requested to
give a waiver of the statute of limitations relating to the payment of any
Federal, state, local and foreign taxes or other impositions.

          7.10 Investment Company Act. Neither COFC nor any of its Subsidiaries
is an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

          7.11 Public Utility Holding Company Act. Neither COFC nor any of its
Subsidiaries is a “holding company”, or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company”, within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

          7.12 Environmental Matters. Each of COFC and its Subsidiaries has
obtained all environmental, health and safety permits, licenses and other
authorizations required under all Environmental Laws to carry on its business as
now being or as proposed to be conducted, except to the extent failure to have
any such permit, license or authorization would not (either individually or in
the aggregate) have a Material Adverse Effect. Each of such permits, licenses
and authorizations is in full force and effect, and each of COFC and its
Subsidiaries is in compliance with the terms and conditions thereof, and is also
in compliance with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
any applicable Environmental Law or in any regulation, code, plan, order,
decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder, except to the extent failure to comply
therewith would not (either individually or in the aggregate) have a Material
Adverse Effect.

          7.13 True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of any
Borrower to the Administrative Agent or any Lender in connection with the
negotiation, preparation or delivery of this Agreement or included herein or
delivered pursuant hereto, when taken as a whole, do not contain any untrue
statement of material fact or omit to state any material fact necessary to make
the statements herein or therein, in light of the circumstances under which they
were made, not misleading. All written information furnished after the date
hereof by or on behalf of any Borrower to the Administrative Agent and the
Lenders in connection with this Agreement and the transactions contemplated
hereby will be true, complete and accurate in every material respect, or (in the
case of projections) based on reasonable estimates, on the date as of which such
information is stated or certified.

Credit Agreement

 



--------------------------------------------------------------------------------



 



53

          7.14 Legal Form. Each of the Basic Documents to which COBE is a party
is in proper legal form under the laws of England and Wales for the enforcement
thereof against COBE in the English courts and an English court will give effect
to those provisions of the Basic Documents providing that such documents are to
be governed by and construed in accordance with the laws of the State of New
York, subject to the exceptions and qualifications described in the opinion of
special English counsel delivered pursuant to Section 6.01(d) hereof. All
formalities required in the United Kingdom for the validity and enforceability
against COBE of each of the Basic Documents to which it is party have been
accomplished, and no Taxes or Other Taxes are required to be paid, and no
notarization is required, for the validity and enforceability thereof against
COBE.

Notwithstanding anything in this Section 7 to the contrary, none of COB, FSB or
COBE makes any representations or warranties under any of Sections 7.01, 7.04,
7.05, 7.06, 7.10, 7.11 and 7.12 as to COFC or any of its Subsidiaries (other
than, in each case, with respect to COB, FSB, COBE and/or any of their
respective Subsidiaries).

          SECTION 8. Covenants. Each Borrower covenants and agrees with the
Lenders and the Administrative Agent that, so long as any Commitment or Loan is
outstanding and until payment in full of all amounts payable by each Borrower
hereunder:

          8.01 Financial Statements Etc. Each Borrower shall deliver or cause to
be delivered or otherwise made available through electronic media (provided that
the Borrowers shall give prior written notice to each Lender of such
availability) to each of the Lenders:



       (a) as soon as available and in any event within 60 days after the end of
each of the first three quarterly fiscal periods of each fiscal year of COFC,
consolidated statements of income, changes in stockholders’/division equity and
cash flows and consolidating statements of income of COFC and its Subsidiaries
for such period and for the period from the beginning of the respective fiscal
year to the end of such period, and the related consolidated and consolidating
balance sheets of COFC and its Subsidiaries as at the end of such period,
setting forth in each case in comparative form the corresponding consolidated
figures for the corresponding periods in the preceding fiscal year (except that,
in the case of balance sheets, such comparison shall be to the last day of the
prior fiscal year), accompanied by a certificate of a senior financial officer
of COFC, which certificate shall state that said financial statements present
fairly, in all material respects, the consolidated financial condition and
results of operations of COFC and its Subsidiaries in accordance with generally
accepted accounting principles in the United States of America, consistently
applied, as at the end of, and for, such period (subject to normal year-end
audit adjustments);          (b) as soon as available and in any event within
120 days after the end of each fiscal year of COFC, consolidated statements of
income, changes in stockholders’/division equity and cash flows and
consolidating statements of income of

Credit Agreement

 



--------------------------------------------------------------------------------



 



54



  COFC and its Subsidiaries for such fiscal year and the related consolidated
and consolidating balance sheets of COFC and its Subsidiaries as at the end of
such fiscal year, setting forth in each case in comparative form the
corresponding consolidated figures as of the end of and for the preceding fiscal
year, and accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that said
financial statements present fairly, in all material respects, the consolidated
financial condition and results of operations and cash flows of COFC and its
Subsidiaries as at the end of, and for, such fiscal year in accordance with
generally accepted accounting principles in the United States of America (or, in
lieu thereof, copies of COFC’s Annual Report on Form 10-K as filed with the SEC
containing such financial statements and information);



       (c) as soon as available and in any event within 60 days after the end of
each of the first three quarterly fiscal periods of each fiscal year of COB,
consolidated statements of income of COB and its Subsidiaries for such period
and for the period from the beginning of the respective fiscal year to the end
of such period, and the related consolidated balance sheet of COB and its
Subsidiaries as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated figures for the corresponding
periods in the preceding fiscal year (except that, in the case of balance
sheets, such comparison shall be to the last day of the prior fiscal year),
accompanied by a certificate of a senior financial officer of COB, which
certificate shall state that said financial statements present fairly, in all
material respects, the consolidated financial condition and results of
operations of COB and its Subsidiaries in accordance with generally accepted
accounting principles in the United States of America, consistently applied, as
at the end of, and for, such period (subject to normal year-end audit
adjustments);          (d) as soon as available and in any event within 120 days
after the end of each fiscal year of COB, consolidated statements of income,
changes in stockholders’ equity and cash flows of COB and its Subsidiaries for
such fiscal year and the related consolidated and consolidating balance sheets
of COB and its Subsidiaries as at the end of such fiscal year, setting forth in
each case in comparative form the corresponding consolidated figures as of the
end of and for the preceding fiscal year, accompanied by a certificate of a
senior financial officer of COB, which certificate shall state that said
financial statements present fairly, in all material respects, the consolidated
financial condition and results of operations and cash flows of COB and its
Subsidiaries as at the end of, and for, such fiscal year in accordance with
generally accepted accounting principles in the United States of America;    
     (e) as soon as available and in any event within 60 days after the end of
each of the first three quarterly fiscal periods of each fiscal year of FSB,
consolidated statements of income of FSB and its Subsidiaries for such period
and for the period from the beginning of the respective fiscal year to the end
of such period, and the related consolidated balance sheet of FSB and its
Subsidiaries as at the end of such period,

Credit Agreement

 



--------------------------------------------------------------------------------



 



55



  setting forth in each case in comparative form the corresponding consolidated
figures for the corresponding periods in the preceding fiscal year (except that,
in the case of balance sheets, such comparison shall be to the last day of the
prior fiscal year), accompanied by a certificate of a senior financial officer
of FSB, which certificate shall state that said financial statements present
fairly, in all material respects, the consolidated financial condition and
results of operations of FSB and its Subsidiaries in accordance with generally
accepted accounting principles in the United States of America, consistently
applied, as at the end of, and for, such period (subject to normal year-end
audit adjustments);          (f) as soon as available and in any event within
120 days after the end of each fiscal year of FSB, consolidated statements of
income, changes in stockholders’ equity and cash flows of FSB and its
Subsidiaries for such fiscal year and the related consolidated and consolidating
balance sheets of FSB and its Subsidiaries as at the end of such fiscal year,
setting forth in each case in comparative form the corresponding consolidated
figures as of the end of and for the preceding fiscal year, and accompanied by a
certificate of a senior financial officer of FSB, which certificate shall state
that said financial statements present fairly, in all material respects, the
consolidated financial condition and results of operations and cash flows of FSB
and its Subsidiaries as at the end of, and for, such fiscal year in accordance
with generally accepted accounting principles in the United States of America;  
       (g) as soon as available and in any event within 60 days after the end of
each of the first three quarterly fiscal periods of each fiscal year of COBE,
consolidated statements of income of COBE and its Subsidiaries for such period
and for the period from the beginning of the respective fiscal year to the end
of such period, and the related consolidated balance sheet of COBE and its
Subsidiaries as at the end of such period, setting forth in each case in
comparative form the corresponding consolidated figures for the corresponding
periods in the preceding fiscal year (except that, in the case of balance
sheets, such comparison shall be to the last day of the prior fiscal year),
accompanied by a certificate of a senior financial officer of COBE, which
certificate shall state that said financial statements present fairly, in all
material respects, the consolidated financial condition and results of
operations of COBE and its Subsidiaries in accordance with generally accepted
accounting principles in the United States of America, consistently applied, as
at the end of, and for, such period (subject to normal year-end audit
adjustments);



       (h) as soon as available and in any event within 120 days after the end
of each fiscal year of COBE, consolidated statements of income, changes in
stockholders’ equity and cash flows of COBE and its Subsidiaries for such fiscal
year and the related consolidated and consolidating balance sheets of COBE and
its Subsidiaries as at the end of such fiscal year, setting forth in each case
in comparative form the corresponding consolidated figures as of the end of and
for the preceding fiscal year, accompanied by a certificate of a senior
financial officer of COBE, which certificate shall state that said

Credit Agreement

 



--------------------------------------------------------------------------------



 



56



  financial statements present fairly, in all material respects, the
consolidated financial condition and results of operations and cash flows of
COBE and its Subsidiaries as at the end of, and for, such fiscal year in
accordance with generally accepted accounting principles in the United States of
America;          (i) as soon as available and in any event within 60 days after
the end of each quarterly fiscal period of each fiscal year of COB, the
“Consolidated Reports of Condition and Income” for COB and its Insured
Subsidiaries, all prepared in accordance with regulatory accounting principles
prescribed by the Federal Financial Institutions Examination Counsel;    
     (j) as soon as available and in any event within 60 days after the end of
each quarterly fiscal period of each fiscal year of FSB, the “Consolidated
Reports of Condition and Income” for FSB and its Insured Subsidiaries, all
prepared in accordance with regulatory accounting principles prescribed by the
Federal Financial Institutions Examination Counsel;          (k) promptly upon
their becoming available, copies of all registration statements (excluding
exhibits to such registration statements, and other than registration statements
filed on Form S-8 or any successor form) and regular periodic reports filed on
Form 10-K, Form 10-Q or Form 8-K (or any successor form), if any, that any
Borrower shall have filed with the SEC or any national securities exchange;    
     (l) promptly upon the mailing thereof to the shareholders of COFC
generally, copies of all financial statements, reports and proxy statements so
mailed;          (m) as soon as possible, and in any event within ten days after
any Borrower knows or has reason to believe that any of the events or conditions
specified below with respect to any Plan or Multiemployer Plan has occurred or
exists, a statement signed by a senior financial officer of such Borrower
setting forth details respecting such event or condition and the action, if any,
that such Borrower or its ERISA Affiliate proposes to take with respect thereto
(and a copy of any report or notice required to be filed with or given to the
PBGC by such Borrower or an ERISA Affiliate with respect to such event or
condition, except that a copy of any notice required to be filed for an event
described in subparagraph (i) below may be provided at a later date (to be no
later than the date such notice is filed) if it has not been filed as of the
date of the signed statement described above):



       (i) any reportable event, as defined in Section 4043(c) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which the
requirement to provide 30 days’ notice to the PBGC under Section 4043(a) or
Section 4043(b) of ERISA applies, other than a reportable event for which the
requirement to provide such notice has been waived by regulation or for which
the PBGC has announced in Technical Update 95-3 (or any subsequent

Credit Agreement

 



--------------------------------------------------------------------------------



 



57



  administrative guideline) that it will not apply a penalty for failure to
provide such notice (provided that a failure to meet the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA, including, without
limitation, the failure to make on or before its due date a required installment
under Section 412(m) of the Code or Section 302(e) of ERISA, shall be a
reportable event regardless of the issuance of any waivers in accordance with
Section 412(d) of the Code); and any request for a waiver under Section 412(d)
of the Code for any Plan;



       (ii) the distribution under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan or any action taken by any Borrower or an ERISA
Affiliate to terminate any Plan under Section 4041(c) of ERISA;    
     (iii) the institution by the PBGC of proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by any Borrower or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;          (iv) the complete or partial withdrawal from a
Multiemployer Plan by any Borrower or any ERISA Affiliate that results in
liability under Section 4201 or 4204 of ERISA (including the obligation to
satisfy secondary liability as a result of a purchaser default) or the receipt
by any Borrower or any ERISA Affiliate of notice from a Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA
or that it intends to terminate or has terminated under Section 4041A of ERISA;
         (v) the institution of a proceeding by a fiduciary of any Multiemployer
Plan against any Borrower or any ERISA Affiliate to enforce Section 515 of
ERISA, which proceeding is not dismissed within 30 days; and          (vi) the
adoption of an amendment to any Plan that, pursuant to Section 401(a)(29) of the
Code or Section 307 of ERISA, would result in the loss of tax-exempt status of
the trust of which such Plan is a part if any Borrower or an ERISA Affiliate
fails to timely provide security to such Plan in accordance with the provisions
of said Sections;



       (n) within five days after any executive officer of any Borrower obtains
knowledge of the occurrence of any Default, if such Default is continuing, a
notice of such Default describing the same in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that the Borrowers have taken or propose to take with respect thereto;    
     (o) promptly after any Borrower knows that a change in the Debt Rating
assigned by any Rating Agency has occurred, a notice describing the same;

Credit Agreement

 



--------------------------------------------------------------------------------



 



58



       (p) at the time any set of financial statements is furnished pursuant to
paragraph (a), (b), (c), (d), (e) or (f) above, a certificate of a senior
financial officer of the relevant Borrower (i) to the effect that no Default has
occurred and is continuing (or, if any Default has occurred and is continuing,
describing the same in reasonable detail and describing the action that the
Borrowers have taken or propose to take with respect thereto) and (ii) setting
forth in reasonable detail (including, without limitation, as to the component
parts of relevant definitions of accounting terms included in Section 1.01
hereof) the computations necessary to determine whether such Borrower is in
compliance with its obligations under Sections 8.07 and 8.08 hereof as of the
end of the respective quarterly fiscal period or fiscal year; and



       (q) from time to time such other information regarding the financial
condition, operations, business or prospects of COFC or any of its Subsidiaries
as any Lender or the Administrative Agent may reasonably request.

          8.02 Litigation. Each Borrower will promptly give to each Lender
notice of all legal or arbitral proceedings, and of all investigations or
proceedings by or before any governmental or regulatory authority or agency, and
any material development in respect of such legal or other proceedings, against
or affecting such Borrower or any of its Subsidiaries, except investigations or
proceedings (a) as to which there is no reasonable possibility of an adverse
determination or (b) that, if adversely determined, would not (either
individually or in the aggregate) have a Material Adverse Effect.

          8.03 Existence, Etc. Each Borrower will, and will cause each of its
Subsidiaries to:



       (a) preserve and maintain its legal existence and all of its rights,
privileges, licenses and franchises necessary or desirable (in the relevant
Borrower’s judgment) in the normal conduct of its business (provided that
nothing in this Section 8.03 shall prohibit any transaction expressly permitted
under Section 8.05 hereof);



       (b) comply with the requirements of all applicable laws, rules,
regulations and orders of governmental or regulatory authorities (including,
without limitation, ERISA, all Environmental Laws and the FDIA and all rules and
regulations promulgated thereunder) if failure to comply with such requirements
could (either individually or in the aggregate) have a Material Adverse Effect;



       (c) pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its Property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained in accordance with generally accepted accounting principles in the
United States of America;



       (d) maintain all of its Properties used or useful in its business in good
working

Credit Agreement



--------------------------------------------------------------------------------



 



59



  order and condition ordinary wear and tear excepted, except to the extent that
the failure to maintain any such Property in good working order and condition
would not (either individually or in the aggregate) have a Material Adverse
Effect and would not interfere in any material respect in the ordinary conduct
of its business or operations;



       (e) keep adequate records and books of account, in which complete entries
will be made in accordance with generally accepted accounting principles in the
United States of America consistently applied; and



       (f) permit representatives of any Lender or the Administrative Agent,
during normal business hours, to examine, copy and make extracts from its books
and records, to inspect any of its Properties, and to discuss its business and
affairs with its officers, all to the extent reasonably requested by such Lender
or the Administrative Agent (as the case may be); provided that no Borrower
shall be required to provide (i) the names of, or other information that could
be used to identify, account holders, (ii) any proprietary strategic insights or
statistical models concerning account holders or potential account holders,
(iii) information regarding the specific nature or application of any of the
information-based strategies employed by COFC and its Subsidiaries in the
conduct of their business or (iv) any proprietary plans or other proprietary
information relating to the development of the business of COFC and its
Subsidiaries.

          8.04 Insurance. Each Borrower will, and will cause each of its
Subsidiaries to, maintain (either in its own name or in the name of a Borrower)
with financially sound and responsible insurance companies, insurance on all
their respective properties in at least such amounts and against at least such
risks (and with such risk retention) as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business; and will furnish to the Lenders, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried.

          8.05 Prohibition of Fundamental Changes. No Borrower will, nor will it
permit any of its Subsidiaries to: (a) enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution); or (b) convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions (a
“Transfer”), all or substantially all of its business or Property; provided
that:



       (i) any Subsidiary of COB may be merged or consolidated with or into, or
Transfer all or substantially all of its business or Property (including,
without limitation, interests in Subsidiaries) to, (x) COB if COB is the
continuing, surviving or transferee corporation or (y) any other Subsidiary of
COB;



       (ii) any Subsidiary of FSB may be merged or consolidated with or into, or
Transfer all or substantially all of its business or Property (including,
without limitation, interests in Subsidiaries) to, (x) FSB if FSB is the
continuing, surviving or transferee corporation or (y) any other Subsidiary of
FSB;

Credit Agreement



--------------------------------------------------------------------------------



 



60



       (iii) any Subsidiary of COBE may be merged or consolidated with or into,
or Transfer all or substantially all of its business or Property (including,
without limitation, interests in Subsidiaries) to, (x) COBE if COBE is the
continuing, surviving or transferee corporation or (y) any other Subsidiary of
COBE;



       (iv) the restriction set forth in clause (b) above shall apply, in the
case of COB, only to a Transfer of Managed Receivables;



       (v) any Subsidiary of COFC (other than COB, FSB or any of their
respective Subsidiaries) may be merged or consolidated with or into, or Transfer
all or substantially all of its business or Property (including, without
limitation, interests in Subsidiaries) to, (x) COFC if COFC is the continuing,
surviving or transferee corporation or (y) any other Subsidiary of COFC;



       (vi) COFC or any of its Subsidiaries (other than COB) may be merged or
consolidated with or into, or Transfer all or substantially all of its business
or Property (including, without limitation, interests in Subsidiaries) to, COB;
or COFC or any of its Subsidiaries (other than FSB) may be merged or
consolidated with or into, or Transfer all or substantially all of its business
or Property to, FSB;



       (vii) any Subsidiary of COFC (other than COB) may merge or consolidate
with or into, or Transfer all or substantially all of its business or Property
(including, without limitation, interests in Subsidiaries) to, any Person (other
than COFC or any of its Subsidiaries) so long as (x) the continuing, surviving
or transferee corporation is a Subsidiary of COFC and (y) no Event of Default
has occurred and is continuing immediately prior to such merger, consolidation
or Transfer or would result therefrom; and



       (viii) nothing in this Section 8.05 shall prohibit COFC or any of its
Subsidiaries from (A) the sale of credit card loans and other finance
receivables pursuant to securitizations (whether or not such securitization
received off-balance sheet treatment for the entity effecting such
securitization) or (B) the transfer of receivables in the ordinary course of its
business.

          8.06 Limitation on Liens. No Borrower will, nor will it permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any
(1) Receivables of any Borrower or (2) Restricted Shares owned by it, in each
case whether now owned or hereafter acquired, except:



       (a) Liens for taxes not yet due or Liens for taxes being contested in
good faith by appropriate proceedings for which adequate reserves (in the good
faith judgment of the management of the relevant Borrower) have been
established;



       (b) Liens imposed by law (i) which are incurred in the ordinary course of
business and (x) which do not in the aggregate materially detract from the value
of such

Credit Agreement



--------------------------------------------------------------------------------



 



61



  Receivables or Restricted Shares or materially impair the use thereof in the
operation of the business of COFC or any of its Subsidiaries or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the Receivables or Restricted
Shares subject to such Lien or (ii) which do not relate to material liabilities
of COFC and its Subsidiaries and do not in the aggregate materially detract from
the value of the Receivables or Restricted Shares of COFC and its Subsidiaries
taken as a whole; provided that no Lien permitted under this clause (b) may
secure any obligation in an amount exceeding $50,000,000 and all Liens permitted
under this clause (b) may not secure obligations in an aggregate amount
exceeding $75,000,000; and



      (c) any pledge of Receivables to a Federal Reserve Bank made in the
ordinary course of business to secure advances or other transactions and manage
the liquidity position of the Borrower.

          8.07 Financial Covenants.

          (a) No U.S. Borrower will permit its Delinquency Ratio as of the last
day of any calendar month to exceed 6.0%.

          (b) No U.S. Borrower will permit its Tier 1 Capital to Managed
Receivables Ratio as of the last day of any fiscal quarter of such U.S. Borrower
to be less than 4.0%.

          (c) No U.S. Borrower will permit its Leverage Ratio as of any date to
exceed 7.0 to 1.

          (d) COFC will not permit Tangible Net Worth with respect to COFC as of
any date of determination to be less than the sum of (i) 75% of its Tangible Net
Worth as of March 31, 2003 plus (ii) 60% of COFC Cumulative Net Income as of the
last day of the fiscal quarter of COFC most recently ended after such date plus
(z) 60% of COFC Cumulative Equity Proceeds as of such date of determination.

          (e) COFC will not permit the Double Leverage Ratio as of the last day
of any fiscal quarter to exceed 1.25 to 1.

          (f) Neither COB nor FSB will permit its Tier 1 Leverage Ratio as of
the last day of any fiscal quarter of COB or FSB, as the case may be, to be less
than 5.0%.

          (g) Neither COB nor FSB will permit the Tier 1 Capital to Risk
Adjusted Assets Ratio as of the last day of any fiscal quarter of COB or FSB, as
the case may be, to be less than 6.0%.

          (h) Neither COB nor FSB will permit its Total Capital to Risk Adjusted
Assets Ratio as of the last day of any fiscal quarter of COB or FSB, as the case
may be, to be less than 10.0%.

Credit Agreement



--------------------------------------------------------------------------------



 



62

           (i) COB will not permit its Tangible Net Worth on any date to be less
than 75% of its Tangible Net Worth as of March 31, 2003. FSB will not permit its
Tangible Net Worth on any date to be less than $750,000,000. COBE will not
permit its Tangible Net Worth on any date to be less than 75% of its Tangible
Net Worth as of March 31, 2003.

          8.08 Regulatory Capital. (a) Each U.S. Borrower will cause each of its
Insured Subsidiaries to be (and each of COB and FSB so long as it is an Insured
Subsidiary will be) at all times “well capitalized” for purposes of 12 U.S.C.
§1831o, as amended, re-enacted or redesignated from time to time, and at all
times to maintain (and each of COB and FSB so long as it is an Insured
Subsidiary will maintain) such amount of capital as may be prescribed from time
to time, whether by regulation, agreement or order, by each Bank Regulatory
Authority having jurisdiction over such Insured Subsidiary.

          (b) COFC shall, and shall insure that each of its Insured
Subsidiaries, at all times maintain compliance with any rules, regulations,
orders or guidelines issued by any Bank Regulatory Authority having jurisdiction
over such Insured Subsidiary related to subprime lending.

          (c) COBE will at all times maintain such minimum amounts of capital as
shall from time to time be required by, and otherwise comply with, the capital
adequacy regulations of the FSA or any other relevant Bank Regulatory Authority.

          8.09 Lines of Business.

          (a) COB will not, nor will it permit any of its Subsidiaries to,
engage to any extent in any line or lines of business activity other than as
permitted by its charter.

          (b) FSB will not, nor will it permit any of its Subsidiaries to,
engage to any extent in any line or lines of business activity other than as
permitted by its charter.

          (c) COBE will not, nor will it permit any of its Subsidiaries to,
engage to any material extent in any line or lines of business activity other
than as permitted by its memorandum and articles of association.

          (d) COFC will not, nor will it permit any of its Subsidiaries to,
engage to any material extent in any line or lines of business activity other
than as permitted by its charter.

          8.10 Use of Proceeds. Each Borrower will use the proceeds of the Loans
made to such Borrower hereunder for general corporate purposes (in compliance
with all applicable legal and regulatory requirements, including, without
limitation, Regulations T, U and X and the Securities Act and the Exchange Act
and the regulations thereunder); provided that (a) neither the Administrative
Agent nor any Lender shall have any responsibility as to the use of any of such
proceeds and (b) no Borrower will use the proceeds of the Loans made hereunder
to acquire directly or indirectly a majority of the voting stock issued by, or
all or substantially all of the assets of, any Person except with the prior
written consent of the Board of Directors of such

Credit Agreement



--------------------------------------------------------------------------------



 



63

Person or any controlling shareholder of such Person.

Notwithstanding anything in this Section 8 to the contrary, none of COB, FSB or
COBE shall have any obligation (a) to cause COFC or any of its Subsidiaries
(other than with respect to COB, FSB, COBE and/or any of their respective
Subsidiaries) to take or refrain from taking any action or (b) to cause or
prevent any event or circumstance from occurring with respect to COFC or any of
its Subsidiaries (other than with respect to COB, FSB, COBE and/or any of their
respective Subsidiaries).

          SECTION 9. Events of Default. If one or more of the following events
(herein called “Events of Default”) shall occur and be continuing:



       (a) Any Borrower shall: (i) default in the payment of any principal of
any Loan when due (whether at stated maturity or at mandatory or optional
prepayment); or (ii) default in the payment of any interest on any Loan, any fee
or any other amount payable by it hereunder when due and such default shall have
continued unremedied for five or more days; or



       (b) (i) COFC shall default in the payment when due of any principal of or
interest on any of its other Indebtedness aggregating $100,000,000 (or its
equivalent in any other currency or currencies) or more, or any event specified
in any note, agreement, indenture or other document evidencing or relating to
any such Indebtedness, and such event shall continue after any applicable grace
period, shall occur if the effect of such event is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, such Indebtedness to become due, or to be prepaid
in full (whether by redemption, purchase, offer to purchase or otherwise), prior
to its stated maturity; or (ii) COB, FSB and/or COBE shall default in the
payment when due of any principal of or interest on any of their other
Indebtedness aggregating $75,000,000 (or its equivalent in any other currency or
currencies), or any event specified in any note, agreement, indenture or other
document evidencing or relating to any such Indebtedness shall occur, and such
event shall continue after any applicable grace period, if the effect of such
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, such
Indebtedness to become due, or to be prepaid in full (whether by redemption,
purchase, offer to purchase or otherwise), prior to its stated maturity; or COFC
or any of its Subsidiaries shall default in the payment or delivery when due
(whether upon termination or liquidation or otherwise), under one or more Swap
Agreements, of amounts or property required to be paid or delivered having an
aggregate fair market value of $100,000,000 (or its equivalent in any other
currency or currencies) or more; or



       (c) Any representation, warranty or certification made or deemed made
herein (or in any modification or supplement hereto) by any Borrower, or any
certificate furnished to any Lender or the Administrative Agent pursuant to the
provisions hereof,

Credit Agreement



--------------------------------------------------------------------------------



 



64



  shall prove to have been false or misleading as of the time made, deemed made
or furnished in any material respect; or



       (d) Any Borrower shall default in the performance of any of its
obligations under any of Sections 8.01(n), 8.01(o), 8.05, 8.06, 8.07, 8.08, 8.09
and 8.10 hereof; or any Borrower shall default in the performance of any of its
other obligations in this Agreement and such default shall continue unremedied
for a period of 30 or more days after notice thereof to such Borrower by the
Administrative Agent or any Lender (through the Administrative Agent); or



       (e) Any Borrower or any of its Subsidiaries shall admit in writing its
inability to, or be generally unable to, pay its debts as such debts become due;
or



       (f) Any Borrower or any of its Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
conservator, custodian, trustee, examiner or liquidator of itself or of all or a
substantial part of its Property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the Bankruptcy Code,
(iv) file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, liquidation, dissolution, arrangement or
winding-up, or composition or readjustment of debts, (v) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case under the Bankruptcy Code or (vi) take any
corporate action for the purpose of effecting any of the foregoing; or



       (g) A proceeding or case shall be commenced, without the application or
consent of any Borrower or any of its Subsidiaries, in any court of competent
jurisdiction, seeking (i) its reorganization, liquidation, dissolution,
arrangement or winding-up, or the composition or readjustment of its debts,
(ii) the appointment of a receiver, conservator, custodian, trustee, examiner,
liquidator or the like of such Borrower or Subsidiary or of all or any
substantial part of its Property or (iii) similar relief in respect of such
Borrower or Subsidiary under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 or more days; or an order for relief
against any Borrower or any of its Subsidiaries shall be entered in an
involuntary case under the Bankruptcy Code; or



       (h) Any Insured Subsidiary shall cease accepting deposits or making
commercial loans on the instruction of any Bank Regulatory Authority with
authority to give such instruction other than pursuant to an instruction
generally applicable to banks organized under the jurisdiction of organization
of such Insured Subsidiary; or



       (i) Any Insured Subsidiary shall cease to be an insured bank under the
FDIA and all rules and regulations promulgated thereunder; or

Credit Agreement



--------------------------------------------------------------------------------



 



65



       (j) Any Insured Subsidiary shall be required (whether or not the time
allowed by the appropriate Bank Regulatory Authority for the submission of such
plan has been established or elapsed) to submit a capital restoration plan of
the type referred to in 12 U.S.C. §1831o(b)(2)(C), as amended, re-enacted or
redesignated from time to time; or



       (k) COFC shall Guarantee in writing the capital of any Insured Subsidiary
as part of or in connection with any agreement or arrangement with any Bank
Regulatory Authority; or



       (l) A final judgment or judgments for the payment of money of
$100,000,000 ((i) exclusive of amounts covered by insurance or subject to
indemnification by a solvent third party or (ii) its equivalent in any other
currency or currencies) or more in the aggregate shall be rendered by one or
more courts, administrative tribunals or other bodies having jurisdiction
against any Borrower or any of its Subsidiaries and the same shall not be
discharged (or provision shall not be made for such discharge), or a stay of
execution thereof shall not be procured, within 30 days from the date of entry
thereof and the relevant Borrower or Subsidiary shall not, within said period of
30 days, or such longer period during which execution of the same shall have
been stayed, appeal therefrom and cause the execution thereof to be stayed
during such appeal; or



       (m) An event or condition specified in Section 8.01(m) hereof shall occur
or exist with respect to any Plan or Multiemployer Plan and, as a result of such
event or condition, together with all other such events or conditions, any
Borrower or any ERISA Affiliate shall incur or in the opinion of the Majority
Lenders shall be reasonably likely to incur a liability to a Plan, a
Multiemployer Plan or the PBGC (or any combination of the foregoing) that, in
the determination of the Majority Lenders, would (either individually or in the
aggregate) have a Material Adverse Effect; or



       (n) The expiration or termination of the Undertaking or the failing or
ceasing of the Undertaking to be in full force and effect (in either case other
than in accordance with its terms) prior to the expiration or termination of all
Commitments and the irrevocable payment in full of all amounts owing by FSB and
COBE under this Agreement; or COB shall disaffirm, disclaim, repudiate or
reject, in whole or in part, or challenge the validity of, the Undertaking; or



       (o) COFC shall at any time fail to own and control, beneficially,
directly or indirectly (free and clear of all Liens and other encumbrances), at
least 95% of the issued and outstanding shares of capital stock of each class of
Voting Securities issued by COB; or COFC shall at any time fail to own and
control, beneficially, directly or indirectly (free and clear of all Liens and
other encumbrances), at least 95% of the issued and outstanding shares of
capital stock of each class of Voting Securities issued by FSB; or COFC shall at
any time fail to own and control, beneficially, directly or indirectly (free and
clear of all Liens and other encumbrances), at least 95% of the issued and
outstanding shares of capital stock of each class of Voting Securities issued by
COBE; or

Credit Agreement



--------------------------------------------------------------------------------



 



66



       (p) During any period of 25 consecutive calendar months, a majority of
the Board of Directors of COFC shall no longer be composed of individuals
(i) who were members of said Board on the first day of such period, (ii) whose
election or nomination to said Board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of said Board or (iii) whose election or nomination to said
Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
said Board; or



       (q) Any person or group of persons (within the meaning of Section 13 or
14 of the Exchange Act, as amended) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act)
of 20% or more of the issued and outstanding shares of voting common stock
issued by COFC;

THEREUPON: (1) in the case of an Event of Default other than one referred to in
clause (f) or (g) of this Section 9 with respect to any Borrower, (A) upon
request of the Majority Lenders, the Administrative Agent will, by notice to the
Borrowers, terminate the Commitments and they shall thereupon terminate, and
(B) upon request of Lenders holding more than 50% of the aggregate unpaid
principal amount of the Loans owing by a Borrower, the Administrative Agent
will, by notice to such Borrower declare the principal amount then outstanding
of, and the accrued interest on, the Loans and all other amounts payable by such
Borrower hereunder and under the Notes (including, without limitation, any
amounts payable under Section 5.05 hereof) to be forthwith due and payable,
whereupon such amounts shall be immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by such Borrower; and (2) in the case of the occurrence of an
Event of Default referred to in clause (f) or (g) of this Section 9 with respect
to any Borrower, the Commitments shall automatically be terminated and the
principal amount then outstanding of, and the accrued interest on, the Loans and
all other amounts payable by the Borrowers hereunder and under the Notes
(including, without limitation, any amounts payable under Section 5.05 hereof)
shall automatically become immediately due and payable without presentment,
demand, protest or other formalities of any kind, all of which are hereby
expressly waived by each Borrower.

          Notwithstanding the foregoing, no Event of Default under any of
paragraphs (a), (b), (c), (d) or (l) of this Section 9 solely with respect to
COFC or any of its Subsidiaries (other than COB, FSB, COBE and/or any of their
respective Subsidiaries) shall in and of itself permit the Administrative Agent
or the Lenders to declare the principal amount then outstanding of, and the
accrued interest on, the Loans owing by COB, FSB or COBE or any other amounts
payable by COB, FSB or COBE hereunder or under the Notes to be forthwith due and
payable.

          SECTION 10. The Administrative Agent.

          10.01 Appointment, Powers and Immunities. Each Lender hereby appoints
and authorizes the Administrative Agent to act as its agent hereunder with such
powers as are

Credit Agreement



--------------------------------------------------------------------------------



 



67

specifically delegated to the Administrative Agent by the terms of this
Agreement, together with such other powers as are reasonably incidental thereto.
The Administrative Agent (which term as used in this sentence and in
Section 10.05 and the first sentence of Section 10.06 hereof shall include
reference to its affiliates and its own and its affiliates’ officers, directors,
employees and agents):



       (a) shall have no duties or responsibilities except those expressly set
forth in this Agreement, and shall not by reason of this Agreement be a trustee
for any Lender;



       (b) shall not be responsible to the Lenders for any recitals, statements,
representations or warranties made by any other Person contained in this
Agreement, or in any certificate or other document referred to or provided for
in, or received by any of them from any other Person under, this Agreement, or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, any Note or any other document referred to or
provided for herein or for any failure by any Borrower or any other Person to
perform any of its obligations hereunder or thereunder;



       (c) shall not be required to initiate or conduct any litigation or
collection proceedings hereunder; and



       (d) shall not be responsible for any action taken or omitted to be taken
by it hereunder or under any other document or instrument referred to or
provided for herein or in connection herewith, except for its own gross
negligence or willful misconduct.

The Administrative Agent may employ agents and attorneys-in-fact and shall not
be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith. The Administrative Agent may
deem and treat the payee of a Note as the holder thereof for all purposes hereof
unless and until a notice of the assignment or transfer thereof shall have been
filed with the Administrative Agent, together with the consent of the applicable
Borrower to such assignment or transfer (to the extent required by
Section 11.06(b) hereof).

          10.02 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon any certification, notice or other communication
(including, without limitation, any thereof by telephone, telecopy, telegram or
cable) reasonably and in good faith believed by it to be genuine and correct and
to have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by the Administrative Agent. As to any matters not expressly
provided for by this Agreement, the Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder in accordance
with instructions given by the Majority Lenders, and such instructions of the
Majority Lenders and any action taken or failure to act pursuant thereto shall
be binding on all of the Lenders.

          10.03 Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default unless the Administrative
Agent has received notice from a Lender or a Borrower specifying such Default
and stating that such notice is a

Credit Agreement



--------------------------------------------------------------------------------



 



68

“Notice of Default”. In the event that the Administrative Agent receives such a
notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall (subject to
Sections 10.07 and 11.04 hereof) take such action with respect to such Default
as shall be directed by the Majority Lenders, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Lenders except to the extent that this Agreement
expressly requires that such action be taken, or not be taken, only with the
consent or upon the authorization of the Majority Lenders or all of the Lenders.

          10.04 Rights as a Lender. With respect to its Commitment and the Loans
made by it, JPMorgan (and any successor acting as Administrative Agent) in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
the Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include JPMorgan (and any successor acting as
Administrative Agent) in its individual capacity. JPMorgan (and any successor
acting as Administrative Agent) and its affiliates may (without having to
account therefor to any Lender) accept deposits from, lend money to, make
investments in and generally engage in any kind of banking, trust or other
business with any Borrower (and any of its Subsidiaries or Affiliates) as if it
were not acting as the Administrative Agent, and JPMorgan (and any such
successor) and its affiliates may accept fees and other consideration from any
Borrower for services in connection with this Agreement or otherwise without
having to account for the same to the Lenders.

          10.05 Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed under Section 11.03 hereof,
but without limiting the obligations of the Borrowers under said Section 11.03)
ratably in accordance with their respective Commitments, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent (including
by any Lender) arising out of or by reason of any investigation in or in any way
relating to or arising out of this Agreement or any other documents contemplated
by or referred to herein or the transactions contemplated hereby (including,
without limitation, the costs and expenses that any Borrower is obligated to pay
under Section 11.03 hereof, but excluding, unless a Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
of any such other documents, provided that no Lender shall be liable for any of
the foregoing to the extent they arise from the gross negligence or willful
misconduct of the Administrative Agent.

          10.06 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of each
Borrower and its Subsidiaries and decision to enter into this Agreement and that
it will, independently and without reliance upon the Administrative Agent or

Credit Agreement



--------------------------------------------------------------------------------



 



69

any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement. The Administrative Agent shall
not be required to keep itself informed as to the performance or observance by
any Borrower of this Agreement or any other document referred to or provided for
herein or to inspect the Properties or books of any Borrower or any of its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of any Borrower or any of its Subsidiaries (or
any of their affiliates) that may come into the possession of the Administrative
Agent or any of its affiliates.

          10.07 Failure to Act. Except for action expressly required of the
Administrative Agent hereunder, the Administrative Agent shall in all cases be
fully justified in failing or refusing to act hereunder unless it shall receive
further assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 10.05 hereof against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.

          10.08 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrowers, and the Administrative Agent may be removed at
any time with or without cause by the Majority Lenders. Upon any such
resignation or removal, the Majority Lenders (in consultation with the
Borrowers) shall have the right to appoint a successor Administrative Agent. If
no successor Administrative Agent shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Majority
Lenders’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, that shall be a bank with a combined capital and surplus
of at least $500,000,000 that has an office in New York, New York. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 10 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as the Administrative Agent.

          10.09 Co-Agents; Etc. Neither the Lead Arranger and Bookrunner nor any
Syndication Agent shall have any obligations under this Agreement except (a) in
its capacity as a “Lender” hereunder and (b) if and so long as such Person is
the “Administrative Agent” hereunder, in its capacity as Administrative Agent
hereunder.

Credit Agreement



--------------------------------------------------------------------------------



 



70

           SECTION 11. Miscellaneous.

          11.01 Waiver. No failure on the part of the Administrative Agent or
any Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under this Agreement or any Note shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under this Agreement or any Note preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

          11.02 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:



       (i) if to any Borrower, to it at 1680 Capital One Dr., McLean, VA
22102-2980, Attention of the Director of Capital Markets (Telephone No.
703-720-1000, Facsimile No. 703-720-3169);



       (ii) if to the Administrative Agent, to JPMorgan Chase Bank, Loan &
Agency Services, 1111 Fanin, 10th Floor, Houston, TX 77002, Attention of
Mr. Jeremy M. Jones (Facsimile No. 713-750-2223), with a copy to JPMorgan Chase
Bank, 270 Park Avenue, New York, New York 10017, Attention of Financial
Institutions Corporate Banking (Telephone No. 212-270-6261, Facsimile
No. 212-270-0670) or, if in respect of any Loan made in any Alternative
Currency, to J.P. Morgan Europe Limited, 125 London Wall, 9th Floor, London
EC2Y5AJ, UK, Attention of Nichola Hall, (Facsimile No. +44-207-777-2360); and



       (iii) if to any Lender, to it at the address (or telecopy number) set
forth in its Administrative Questionnaire.

          (b) Notices and other communications to the Lenders hereunder
(including all documents delivered pursuant to Section 8.01 hereof, with the
exception of documents delivered pursuant to Section 8.01(n)) may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender; and, provided, further, that the Borrower shall deliver
to any Lender a physical copy of the financial statements referred to in
Sections 8.01(a) through 8.01(j), if reasonably requested by such Lender to do
so. The Administrative Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that approval of
such procedures may be limited to particular notices or communications.

Credit Agreement



--------------------------------------------------------------------------------



 



71

          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties hereto
(or, in the case of any such change by a Lender, by notice to the Borrower and
the Administrative Agent). All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

          11.03 Expenses, Etc. Each Borrower agrees to pay or reimburse each of
the Lenders and the Administrative Agent for: (a) all reasonable out-of-pocket
costs and expenses of the Administrative Agent (including, without limitation,
the reasonable fees and expenses of Milbank, Tweed, Hadley & McCloy LLP, special
New York counsel to JPMorgan) in connection with (i) the negotiation,
preparation, execution and delivery of this Agreement and the making of the
Loans hereunder and (ii) the negotiation or preparation of any modification,
supplement or waiver of any of the terms of this Agreement or any of the other
Basic Documents (whether or not consummated); (b) all out-of-pocket costs and
expenses of the Lenders and the Administrative Agent (including, without
limitation, the fees and expenses of legal counsel, including, if applicable,
the allocated costs of in-house counsel) in connection with (i) any Default and
any enforcement or collection proceedings resulting therefrom, including,
without limitation, all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 11.03; and (c) all transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement or any of the other Basic
Documents or any other document referred to herein; provided that COB shall have
no such payment or reimbursement obligation in connection with Loans made to
COFC.

          Each Borrower hereby agrees to indemnify the Administrative Agent and
the Lenders and their affiliates and the respective directors, officers,
employees, attorneys and agents thereof from, and hold each of them harmless
against, any and all losses, liabilities, claims, damages or expenses incurred
by any of them (including, without limitation, any and all losses, liabilities,
claims, damages or expenses incurred by the Administrative Agent to any Lender)
arising out of or by reason of any investigation or litigation or other
proceedings (including any threatened investigation or litigation or other
proceedings, and whether or not the Administrative Agent or any Lender is a
party to such litigation or other proceedings) relating to this Agreement or the
Loans hereunder or any actual or proposed use by any Borrower or any of its
Subsidiaries of the proceeds of any of the Loans hereunder, including, without
limitation, the reasonable fees and disbursements of counsel, including, if
applicable, the allocated costs of in-house counsel, incurred in connection with
any such investigation or litigation or other proceedings (but excluding any
such losses, liabilities, claims, damages or expenses incurred by reason of the
gross negligence or willful misconduct of the Person to be indemnified);
provided that COB shall have no liability under the foregoing indemnity in
connection with events or circumstances relating solely to COFC or any of its
Subsidiaries (other than COB or any of its Subsidiaries).

Credit Agreement



--------------------------------------------------------------------------------



 



72

          11.04 Amendments, Etc. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be modified or supplemented only
by an instrument in writing signed by the Borrowers and the Majority Lenders, or
by the Borrowers and the Administrative Agent acting with the consent of the
Majority Lenders, and any provision of this Agreement may be waived only by an
instrument in writing signed by the Majority Lenders or by the Administrative
Agent acting with the consent of the Majority Lenders; provided that: (a) no
modification, supplement or waiver shall, unless by an instrument signed by all
of the Lenders or by the Administrative Agent acting with the consent of all of
the Lenders: (i) increase, or extend the term of the Commitments, or extend the
time or waive any requirement for the reduction or termination of the
Commitments, (ii) extend the date fixed for the payment of principal of or
interest on any Loan or any fee payable hereunder, (iii) reduce the amount of
any such payment of principal, (iv) reduce the rate at which interest is payable
on such principal or any such fee is payable, (v) alter the rights or
obligations of any Borrower to prepay Loans or (vi) alter the amount set forth
in clause (iii) of the proviso to Section 2.01(a) hereof or alter the percentage
set forth in Section 2.10(c)(v) hereof; (b) no modification, supplement or
waiver shall, unless by an instrument signed by all of the Lenders or by the
Administrative Agent acting with the consent of all of the Lenders: (i) alter
the manner in which payments or prepayments of principal, interest or other
amounts hereunder shall be applied as between the Lenders or as between
Syndicated Loans or Money Market Loans, (ii) alter the terms of this
Section 11.04 or Section 2.11, 4.02, 4.07 or 10.09 hereof, (iii) modify the
definition of the term “Majority Lenders” or modify in any other manner the
number or percentage of the Lenders required to make any determinations or waive
any rights hereunder or to modify any provision hereof, or (iv) waive any of the
conditions precedent set forth in Section 6.01 hereof; and (c) any modification
or supplement of Section 10 hereof, or of any of the rights or duties of the
Administrative Agent hereunder, shall require the consent of the Administrative
Agent. For purposes of this Section 11.04 and Section 11.06(c) hereof, no
modification, supplement or waiver relating to any of Sections 7, 8 and 9 of
this Agreement shall be deemed to increase, or extend the term of, the
Commitments.

          Anything in this Agreement to the contrary notwithstanding, if at a
time when the conditions precedent set forth in Section 6 hereof to any Loan
hereunder are, in the opinion of the Majority Lenders, satisfied, any Lender
shall fail to fulfill its obligations to make such Loan (any such Lender, a
“Defaulting Lender”) then, for so long as such failure shall continue, the
Defaulting Lender shall (unless the Borrowers and the Majority Lenders,
determined as if the Defaulting Lender were not a “Lender” hereunder, shall
otherwise consent in writing) be deemed for all purposes relating to amendments,
modifications, waivers or consents under this Agreement (including, without
limitation, under this Section 11.04) to have no Loans or Commitments, shall not
be treated as a “Lender” hereunder when performing the computation of Majority
Lenders, and shall have no rights under the preceding paragraph of this
Section 11.04; provided that any action taken by the other Lenders pursuant to
this paragraph with respect to the matters referred to in clause (a) or (b) of
the preceding paragraph shall not be effective as against the Defaulting Lender.

          11.05 Successors & Assigns. This Agreement shall be binding upon and
inure

Credit Agreement



--------------------------------------------------------------------------------



 



73

          11.05 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

          11.06 Assignments and Participations.

          (a) Assignments Generally. No Borrower may assign any of its rights or
obligations hereunder or under the Notes without the prior consent of all of the
Lenders and the Administrative Agent (and any attempted assignment or transfer
by any Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Affiliates of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

          (b) Assignments by Lenders.

          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld (it being understood that it will
not be unreasonable for the Borrowers to withhold consent to an assignment to
any assignee whose long term debt obligations are then rated below Baa3 by
Moody’s Investor Service, Inc. or below BBB- by Standard & Poor’s Rating
Services)) of:



       (A) the Borrowers, provided that no consent of the Borrowers shall be
required for an assignment to a Lender, an Affiliate of a Lender or, if an Event
of Default has occurred and is continuing, any other assignee; and



       (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender or an
Affiliate of a Lender.

          (ii) Assignments shall be subject to the following additional
conditions:



       (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each Borrower and
the Administrative Agent otherwise consent, provided that no such consent of the
Borrowers shall be required if a Default has occurred and is continuing;



       (B) each partial assignment with respect to Syndicated Loans shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations with respect to Syndicated Loans under this Agreement;

Credit Agreement



--------------------------------------------------------------------------------



 



74



       (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, except in the case of an assignment referred to
in Section 5.07, in which case the Borrower or the assignee shall pay such fee;



       (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and



       (E) any assignee or prospective assignee shall execute a confidentiality
agreement pursuant to Section 11.12(b) prior to receiving any Confidential
Information.

          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be subject to its
obligations under Section 11.12 for a period of two years following the
effective date specified in such Assignment and Assumption and entitled to the
benefits of Sections 5.01, 5.05, 5.06 and 11.03). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 11.06 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall

Credit Agreement



--------------------------------------------------------------------------------



 



75

be effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

          (c) Participations. Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) any Participant or prospective Participant shall execute a confidentiality
agreement pursuant to Section 11.12(b) prior to receiving any Confidential
Information. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 11.04 that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.01, 5.05 and 5.06 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 4.07(a) as though it were a Lender, provided
such Participant agrees to be subject to Section 4.07 as though it were a
Lender.

          (ii) A Participant shall not be entitled to receive any greater
payment under Section 5.01 or 5.06 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.

          (d) Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

          (e) Anything in this Section 11.06 to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to any Borrower or any of its Affiliates or Subsidiaries, and none of the
Borrowers and their respective Affiliates and Subsidiaries shall acquire any
such assignment or participation, without the prior consent of each Lender.

Credit Agreement



--------------------------------------------------------------------------------



 



76

          11.07 Survival. The obligations of each Borrower under Sections 2.11,
5.01, 5.05, 5.06, 11.03 and 11.13 hereof, and the obligations of the Lenders
under Section 10.05 hereof, shall survive the repayment of the Loans and the
termination of the Commitments and, in the case of any Lender that may assign
any interest in its Commitment or Loans hereunder, shall, in the case of any
event or circumstance that occurred prior to the effective date of such
assignment, survive the making of such assignment, notwithstanding that such
assigning Lender may cease to be a “Lender” hereunder. In addition, each
representation and warranty made, or deemed to be made by a notice of any Loan,
herein or pursuant hereto shall survive the making of such representation and
warranty, and no Lender shall be deemed to have waived, by reason of making any
Loan, any Default that may arise by reason of such representation or warranty
proving to have been false or misleading, notwithstanding that such Lender or
the Administrative Agent may have had notice or knowledge or reason to believe
that such representation or warranty was false or misleading at the time such
Loan was made.

          11.08 Captions. The table of contents and captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

          11.09 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

          11.10 Governing Law; Submission to Jurisdiction. This Agreement and
the Notes shall be governed by, and construed in accordance with, the law of the
State of New York. Each Borrower hereby submits to the nonexclusive jurisdiction
of the United States District Court for the Southern District of New York and of
the Supreme Court of the State of New York sitting in New York County (including
its Appellate Division), and of any other appellate court in the State of New
York, for the purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby. Each Borrower hereby
irrevocably waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

          11.11 Waiver of Jury Trial. EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

          11.12 Treatment of Certain Information; Confidentiality.

          (a) Each Borrower acknowledges that from time to time financial
advisory,

Credit Agreement



--------------------------------------------------------------------------------



 



77

investment banking and other services may be offered or provided to such
Borrower or one or more of its Subsidiaries (in connection with this Agreement
or otherwise) by any Lender or by one or more subsidiaries or affiliates of such
Lender, and each Borrower hereby authorizes each Lender to share any information
delivered to such Lender by such Borrower and its Subsidiaries pursuant to this
Agreement, or in connection with the decision of such Lender to enter into this
Agreement, to any such subsidiary or affiliate, it being understood that any
such subsidiary or affiliate receiving such information shall be bound by the
provisions of paragraph (b) below as if it were a Lender hereunder. Such
authorization shall survive the repayment of the Loans and the termination of
the Commitments.

          (b) Each Lender and the Administrative Agent agrees (on behalf of
itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with their customary procedures for handling confidential information
of the same nature and in accordance with safe and sound banking practices, any
non-public information supplied to it by any Borrower pursuant to this Agreement
that is identified by such Borrower as being confidential at the time the same
is delivered to the Lenders or the Administrative Agent, provided that nothing
herein shall limit the disclosure of any such information (i) after such
information shall have become public (other than through a violation of this
Section 11.12), (ii) to the extent required by statute, rule, regulation or
judicial process, (iii) to counsel for any of the Lenders or the Administrative
Agent, (iv) to bank examiners (or any other regulatory authority having
jurisdiction over any Lender or the Administrative Agent), or to auditors or
accountants, (v) to the Administrative Agent or any other Lender, (vi) in
connection with any litigation to which any one or more of the Lenders or the
Administrative Agent is a party, or in connection with the enforcement of rights
or remedies hereunder, (vii) to a subsidiary or affiliate of such Lender as
provided in paragraph (a) above or (viii) to any assignee or participant (or
prospective assignee or participant) so long as such assignee or participant (or
prospective assignee or participant) first executes and delivers to the
respective Lender a Confidentiality Agreement substantially in the form of
Exhibit G hereto (or executes and delivers to such Lender an acknowledgement to
the effect that it is bound by the provisions of this Section 11.12(b), which
acknowledgement may be included as part of the respective assignment or
participation agreement pursuant to which such assignee or participant acquires
an interest in the Loans hereunder); provided, further, that in no event shall
any Lender or the Administrative Agent be obligated or required to return any
materials furnished by any Borrower. The obligations of any assignee that has
executed a Confidentiality Agreement in the form of Exhibit G hereto shall be
superseded by this Section 11.12 upon the date upon which such assignee becomes
a Lender hereunder pursuant to Section 11.06(b) hereof.

          Notwithstanding any other provision herein, the Borrowers, the Lenders
and the Administrative Agent (and each employee, representative or other agent
of the Borrowers, the Lenders and the Administrative Agent) may disclose to any
and all persons, without limitation of any kind, the U.S. tax treatment and U.S.
tax structure of this Agreement and all materials of any kind (including
opinions or other tax analyses) that are provided to the Borrower, the Lenders
and the Administrative Agent relating to such U.S. “tax treatment” and U.S. “tax
structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4), other than any

Credit Agreement



--------------------------------------------------------------------------------



 



78

information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

          11.13 Judgment Currency. This is an international loan transaction in
which the specification of Dollars or an Alternative Currency, as the case may
be (the “Specified Currency”), and any payment in New York City or the country
of the Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrowers under this Agreement and the Notes shall not be
discharged by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
which shall be applied shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the Specified Currency with
the Second Currency on the Business Day next preceding that on which such
judgment is rendered. The obligation of each Borrower in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be due hereunder or under the Notes in the Second Currency to
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and each Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify the Administrative Agent or such Lender, as the
case may be, against, and to pay the Administrative Agent or such Lender, as the
case may be, on demand in the Specified Currency, any difference between the sum
originally due to the Administrative Agent or such Lender, as the case may be,
in the Specified Currency and the amount of the Specified Currency so purchased
and transferred.

Credit Agreement



--------------------------------------------------------------------------------



 



79

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered as of the day and year first above written.

              BORROWERS               CAPITAL ONE FINANCIAL CORPORATION        
      By   /s/ STEPHEN LINEHAN        

--------------------------------------------------------------------------------

        Title: Treasurer               CAPITAL ONE BANK               By   /s/
STEPHEN LINEHAN        

--------------------------------------------------------------------------------

        Title: Treasurer               CAPITAL ONE, F.S.B.               By  
/s/ THOMAS A. FEIL        

--------------------------------------------------------------------------------

        Title: Director of Capital Markets               CAPITAL ONE BANK
(EUROPE) PLC               By   /s/ STEPHEN LINEHAN        

--------------------------------------------------------------------------------

        Title: Vice President, Corporate Funding

Credit Agreement



--------------------------------------------------------------------------------



 



80

              LENDERS               JPMORGAN CHASE BANK               By   /s/
CHRISTINE HERRICK        

--------------------------------------------------------------------------------

        Title: Vice President

Credit Agreement



--------------------------------------------------------------------------------



 



81

              BANK OF AMERICA, N.A.               By   /s/ SHELLY K. HARPER    
   

--------------------------------------------------------------------------------

        Title: Principal

Credit Agreement



--------------------------------------------------------------------------------



 



82

              BARCLAYS BANK PLC               By   /s/ ALISON MCGUIGAN        

--------------------------------------------------------------------------------

        Title: Associate Director

Credit Agreement



--------------------------------------------------------------------------------



 



83

              CITIBANK, N.A.               By   /s/ ROBERT B. GOLDSTEIN        

--------------------------------------------------------------------------------

        Title: Managing Director

Credit Agreement



--------------------------------------------------------------------------------



 



84

              CREDIT SUISSE FIRST BOSTON, acting through     its Cayman Islands
Branch               By   /s/ JAY CHALL        

--------------------------------------------------------------------------------

        Title: Director               By   /s/ CASSANDRA DROOGAN        

--------------------------------------------------------------------------------

        Title: Associate

Credit Agreement



--------------------------------------------------------------------------------



 



85

              DEUTSCHE BANK AG, NEW YORK BRANCH               By   /s/ GAYMA Z.
SHIVNARAIN        

--------------------------------------------------------------------------------

        Title: Director                         By   /s/ KATHLEEN BOWERS        

--------------------------------------------------------------------------------

        Title: Director

Credit Agreement



--------------------------------------------------------------------------------



 



86

              LEHMAN BROTHERS COMMERCIAL PAPER, INC.               By   /s/
SUZANNE RY        

--------------------------------------------------------------------------------

        Title: Authorized Signatory

Credit Agreement



--------------------------------------------------------------------------------



 



87

              WACHOVIA BANK, NATIONAL ASSOCIATION               By   /s/ THOMAS
L. STITCHBERRY        

--------------------------------------------------------------------------------

        Title: Managing Director

Credit Agreement



--------------------------------------------------------------------------------



 



88

              BANK OF MONTREAL               By   /s/ AMY K. DUMSER        

--------------------------------------------------------------------------------

        Title: Vice President

Credit Agreement



--------------------------------------------------------------------------------



 



89

              SOCIETE GENERALE, NEW YORK BRANCH               By   /s/ EDITH L.
HORNICK        

--------------------------------------------------------------------------------

        Title: Director

Credit Agreement



--------------------------------------------------------------------------------



 



90

              THE BANK OF NEW YORK               By   /s/ STEPHEN ADAM        

--------------------------------------------------------------------------------

        Title: Assistant Vice President

Credit Agreement



--------------------------------------------------------------------------------



 



91

              HSBC BANK plc               By   /s/ C.M. RICHARDS        

--------------------------------------------------------------------------------

        Title: Relationship Manager

Credit Agreement



--------------------------------------------------------------------------------



 



92

              THE ROYAL BANK OF SCOTLAND plc               By   /s/ DIANE
FERGUSON        

--------------------------------------------------------------------------------

        Title: Senior Vice President

Credit Agreement



--------------------------------------------------------------------------------



 



93

              CREDIT LYONNAIS, NEW YORK BRANCH               By   /s/ SEBASTIAN
ROCCO        

--------------------------------------------------------------------------------

        Title: Senior Vice President

Credit Agreement



--------------------------------------------------------------------------------



 



94

              ADMINISTRATIVE AGENT               JPMORGAN CHASE BANK,
  as Administrative Agent               By   /s/ CHRISTINE HERRICK        

--------------------------------------------------------------------------------

        Title: Vice President

Credit Agreement



--------------------------------------------------------------------------------



 



SCHEDULE 2.01

COMMITMENTS

          Name of Lender   COMMITMENT

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

JPMorgan Chase Bank
  $ 95,000,000  
Bank of America, N.A.
  $ 85,000,000  
Barclays Bank plc
  $ 85,000,000  
Citibank, N.A.
  $ 85,000,000  
Credit Suisse First Boston
  $ 85,000,000  
Deutsche Bank AG, New York Branch
  $ 85,000,000  
Lehman Brothers Commercial Paper, Inc.
  $ 85,000,000  
Wachovia Bank, National Association
  $ 85,000,000  
Bank of Montreal
  $ 67,500,000  
Société Générale, New York Branch
  $ 67,500,000  
The Bank of New York
  $ 50,000,000  
HSBC Bank plc
  $ 50,000,000  
The Royal Bank of Scotland plc
  $ 50,000,000  
Credit Lyonnais, New York Branch
  $ 25,000,000  
 
   

--------------------------------------------------------------------------------

 
TOTAL
  $ 1,000,000,000  
 
   

--------------------------------------------------------------------------------

 

Credit Agreement



--------------------------------------------------------------------------------



 



Schedule 7.03—Litigation

Securities Litigation

Beginning in July 2002, the Corporation was named as a defendant in twelve
putative class action securities cases. All twelve actions were filed in the
United States District Court for the Eastern District of Virginia. Each
complaint also named as “Individual Defendants” several of the Corporation’s
executive officers.

On October 1, 2002, the Court consolidated these twelve cases. Pursuant to the
Court’s order, Plaintiffs filed an amended complaint on October 17, 2002, which
alleged that the Corporation and the Individual Defendants violated Section
10(b) of the Exchange Act, Rule 10b-5 promulgated thereunder, and Section 20(a)
of the Exchange Act. The amended complaint asserted a class period of January
16, 2001, through July 16, 2002, inclusive. The amended complaint alleged
generally that, during the asserted class period, the Corporation misrepresented
the adequacy of its capital levels and loan loss allowance relating to higher
risk assets. In addition, the amended complaint alleged generally that the
Corporation failed to disclose that it was experiencing serious infrastructure
deficiencies and systemic computer problems as a result of its growth.

On December 4, 2002, the Court granted defendants’ motion to dismiss plaintiffs’
amended complaint with leave to amend. Pursuant to that order, plaintiffs filed
a second amended complaint on December 23, 2002, which asserted the same class
period and alleged violations of the same statutes and rule. The second amended
complaint also added a new Individual Defendant and asserted violations of
Generally Accepted Accounting Principles. Defendants moved to dismiss the second
amended complaint on January 8, 2003, and plaintiffs filed a motion on March 6,
2003, seeking leave to amend their complaint. On April 10, 2003, the Court
granted defendants’ motion to dismiss plaintiffs’ second amended complaint,
denied plaintiffs’ motion for leave to amend, and dismissed the consolidated
action.

Schedule 7.03



--------------------------------------------------------------------------------



 



EXHIBIT A-1

[Form of Syndicated Note]

PROMISSORY NOTE

      [$] [£] [ €]              May 5, 2003     New York, New York

          FOR VALUE RECEIVED, [CAPITAL ONE BANK, a bank chartered under the laws
of the Commonwealth of Virginia][CAPITAL ONE, F.S.B., a Federal savings bank
chartered under the laws of the United States of America] [CAPITAL ONE FINANCIAL
CORPORATION, a corporation organized under the laws of the State of Delaware]
[CAPITAL ONE BANK (EUROPE) PLC, a corporation organized under the laws of
England] (the “Borrower”), hereby promises to pay to the order of
                (the “Lender”), for account of its respective Applicable Lending
Offices provided for by the Credit Agreement referred to below, at the principal
office of JPMorgan Chase Bank at 270 Park Avenue, New York, New York 10017, the
principal sum of                 [Dollars] [Pounds Sterling] [Euro] (or such
lesser amount as shall equal the aggregate unpaid principal amount of the Dollar
Loans made by the Lender to the Borrower under the Credit Agreement), in lawful
money of [the United States of America] [the United Kingdom] [the Participating
Member States] and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount of each such Loan, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.

          The date, amount, Type, Currency, interest rate and duration of
Interest Period of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation (or any error in
making any such recordation) or endorsement shall not affect the obligations of
the Borrower to make a payment when due of any amount owing under the Credit
Agreement or hereunder in respect of the Loans made by the Lender.

          This Note is one of the Syndicated Notes referred to in the Credit
Agreement dated as of May 5, 2003 (as modified and supplemented and in effect
from time to time, the “Credit Agreement”) among Capital One Financial
Corporation, Capital One Bank, Capital One, F.S.B., Capital One Bank (Europe)
plc, the lenders party thereto (including the Lender) and JPMorgan Chase Bank,
as Administrative Agent, and evidences Loans made by the Lender thereunder.
Terms used but not defined in this Note have the respective meanings assigned to
them in the Credit Agreement.

Syndicated Note



--------------------------------------------------------------------------------



 



2

          The Credit Agreement provides for the acceleration of the maturity of
this Note upon the occurrence of certain events and for prepayments of Loans
upon the terms and conditions specified therein.

          Except as permitted by Section 11.06 of the Credit Agreement, this
Note may not be assigned by the Lender to any other Person.

          This Note shall be governed by, and construed in accordance with, the
law of the State of New York without reference to choice of law doctrine.

              [CAPITAL ONE BANK]               [CAPITAL ONE, F.S.B.]            
  [CAPITAL ONE FINANCIAL CORPORATION]               [CAPITAL ONE BANK
(EUROPE) PLC]               By            

--------------------------------------------------------------------------------

        Title:

Syndicated Note



--------------------------------------------------------------------------------



 



3

SCHEDULE OF LOANS

          This Note evidences Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, of the Types,
bearing interest at the rates and having Interest Periods of the durations set
forth below, subject to the payments and prepayments of principal set forth
below:

          Principal Amount of Loan (and               Maturity     Amount    
Unpaid Currency   Type of     Interest     Date of     Paid or     Principal    
Notation thereof)   Loan     Rate     Loan     Prepaid     Amount     Made By

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Syndicated Note



--------------------------------------------------------------------------------



 



EXHIBIT A-2

[Form of Money Market Note]

PROMISSORY NOTE

              , 200   
New York, New York

          FOR VALUE RECEIVED, [CAPITAL ONE BANK, a bank chartered under the laws
of the Commonwealth of Virginia][CAPITAL ONE, F.S.B., a Federal savings bank
chartered under the laws of the United States of America][CAPITAL ONE FINANCIAL
CORPORATION, a corporation organized under the laws of the State of Delaware]
[CAPITAL ONE BANK (EUROPE) PLC, a corporation organized under the laws of
England] (the “Borrower”), hereby promises to pay to the order of
                (the “Lender”), for account of its respective Applicable Lending
Offices provided for by the Credit Agreement referred to below, at the principal
office of JPMorgan Chase Bank at 270 Park Avenue, New York, New York 10017, the
aggregate unpaid principal amount of the Money Market Loans made by the Lender
to the Borrower under the Credit Agreement, in the respective Currencies in
which such Loans are denominated and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Money Market Loan, at such
office, in like money and funds, for the period commencing on the date of such
Money Market Loan until such Money Market Loan shall be paid in full, at the
rates per annum and on the dates provided in the Credit Agreement.

          The date, amount, Type, Currency, interest rate and maturity date of
each Money Market Loan made by the Lender to the Borrower, and each payment made
on account of the principal thereof, shall be recorded by the Lender on its
books and, prior to any transfer of this Note, endorsed by the Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Lender to make any such recordation (or any error in making any such
recordation) or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Money Market Loans made by the Lender.

          This Note is one of the Money Market Notes referred to in the Credit
Agreement dated as of May 5, 2003 (as modified and supplemented and in effect
from time to time, the “Credit Agreement”) among Capital One Financial
Corporation, Capital One Bank, Capital One, F.S.B., Capital One Bank (Europe)
plc, the lenders party thereto (including the Lender) and JPMorgan Chase Bank,
as Administrative Agent, and evidences Money Market Loans made by the Lender
thereunder. Terms used but not defined in this Note have the respective meanings
assigned to them in the Credit Agreement.

          The Credit Agreement provides for the acceleration of the maturity of
this Note upon the occurrence of certain events and for prepayments of Money
Market Loans upon the terms and conditions specified therein.

Money Market Note



--------------------------------------------------------------------------------



 



2

          Except as permitted by Section 11.06 of the Credit Agreement, this
Note may not be assigned by the Lender to any other Person.

          This Note shall be governed by, and construed in accordance with, the
law of the State of New York without reference to choice of law doctrine.

              [CAPITAL ONE BANK]     [CAPITAL ONE, F.S.B.]     [CAPITAL ONE
FINANCIAL CORPORATION]     [CAPITAL ONE BANK (EUROPE) PLC]       By            

--------------------------------------------------------------------------------

        Title:

Money Market Note



--------------------------------------------------------------------------------



 



3

SCHEDULE OF MONEY MARKET LOANS

          This Note evidences Money Market Loans made under the within-described
Credit Agreement to the Borrower, on the dates, in the principal amounts, and of
the Types and Currencies, bearing interest at the rates and maturing on the
dates set forth below, subject to the payments and prepayments of principal set
forth below:

          Principal   Type and           Maturity     Amount     Unpaid Amount  
Currency     Interest     Date of     Paid or     Principal     Notation of Loan
  of Loan     Rate     Loan     Prepaid     Amount     Made By

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Money Market Note



--------------------------------------------------------------------------------



 



EXHIBIT B-1

[Form of Opinion of Special U.S. Counsel to the Borrowers]

[Letterhead of McGuireWoods LLP]

May        , 2003

Each of the Lender Parties
   referenced below
JPMorgan Chase Bank,
   as Administrative Agent
270 Park Avenue
New York, New York 10017

Ladies and Gentlemen:

          We have acted as special New York and Virginia counsel to Capital One
Financial Corporation (“COFC”), Capital One Bank (“COB”), Capital One, F.S.B.
(“FSB”) and Capital One Bank Europa PLC (“COBE” and, collectively with COFC, COB
and FSB, the “Borrowers” and COFC, COB and FSB collectively being the “US
Borrowers”) in connection with the Credit Agreement (the “Loan Agreement”) dated
as of May 5, 2003, among the Borrowers, the Lenders party thereto and JPMorgan
Chase Bank, as Administrative Agent (the Administrative Agent and the Lenders
are collectively referred to as the “Lender Parties” and individually as a
“Lender Party”) for the Lenders. This opinion letter is furnished to you
pursuant to Section 6.01 of the Loan Agreement. Unless otherwise defined herein,
terms used herein have the meanings provided for in the Loan Agreement.

Documents Reviewed

          In connection with this opinion letter, we have examined the following
documents, each of which is dated as of the date of the Loan Agreement unless
otherwise indicated:



       (a) the Loan Agreement; and



       (b) the Notes;

Opinion of Special U.S. Counsel to the Borrowers



--------------------------------------------------------------------------------



 



2

The documents referred to in clauses (a) and (b) above are referred to
collectively as the “Subject Documents”.

          In addition we have examined the following:



       (i) originals, or copies identified to our satisfaction as being true
copies, of such records, documents and other instruments as we have deemed
necessary for the purposes of this opinion letter; and



       (ii) certificates from the Secretary of each US Borrower certifying in
each instance as to true and correct copies of the certificate of incorporation,
bylaws and board of directors resolutions of each such Borrower (the
“Organizational Documents”) and as to the incumbency and specimen signatures of
officers or other persons authorized to execute the Subject Documents on behalf
of each such Borrower;

Assumptions Underlying Our Opinions

          For all purposes of the opinions expressed herein, we have assumed,
without independent investigation, that:

          (a) Factual Matters. With regard to factual matters, to the extent
that we have reviewed and relied upon (a) certificates of each Borrower or
authorized representatives thereof, (b) representations of each Borrower set
forth in the Subject Documents and (c) certificates and assurances from public
officials, all of such certificates, representations and assurances are
accurate;

          (b) Contrary Knowledge of Addressee. No addressee of this opinion
letter has any actual knowledge that any of our factual assumptions or opinions
is inaccurate;

          (c) Signatures. The signatures of individuals (other than individuals
signing on behalf of the Borrowers) signing the Subject Documents are genuine
and authorized;

          (d) Authentic and Conforming Documents. All documents submitted to us
as originals are authentic, complete and accurate and all documents submitted to
us as copies conform to authentic original documents;

          (e) Capacity of Certain Parties. All parties to the Subject Documents
(other than the US Borrowers party thereto) have the organizational capacity and
full power and authority to execute, deliver and perform the Subject Documents
and the documents required or permitted to be delivered and performed
thereunder;

          (f) Subject Documents Binding on Certain Parties. (i) Except with
respect to the US Borrowers, all of the Subject Documents and the documents
required or permitted to be delivered thereunder have been duly authorized by
all necessary organizational action on the part of the parties thereto and
(ii) all of the Subject Documents and the documents required or permitted to be
delivered thereunder have been duly executed and delivered by such parties and,

Opinion of Special U.S. Counsel to the Borrowers



--------------------------------------------------------------------------------



 



3

except with respect to the Borrowers, are legal, valid and binding obligations
enforceable against such parties in accordance with their terms;

          (g) Consents for Certain Parties. All necessary consents,
authorizations, approvals, permits or certificates (governmental and otherwise)
which are required as a condition to the execution and delivery of the Subject
Documents by the parties thereto (other than the US Borrowers) and to the
consummation by such parties of the transactions contemplated thereby have been
obtained; and

          (h) Accurate Description of Parties’ Understanding. The Subject
Documents accurately describe and contain the mutual understanding of the
parties, and there are no oral or other written statements or agreements that
modify, amend or vary, or purport to modify, amend or vary, any of the terms
thereof;

Our Opinions

          Based on and subject to the foregoing and the other limitations,
assumptions, qualifications and exclusions set forth in this opinion letter, we
are of the opinion that:

          1. Application of New York Law. A Virginia court or a federal court
sitting in Virginia in a diversity action should, under conflicts of law
principles observed by the courts of Virginia, if properly presented with the
issue, give effect to those provisions of the Subject Documents providing that
such documents are to be governed by and construed in accordance with the laws
of the State of New York insofar as such provisions relate to the substantive
laws of the State of New York and to the validity, nature, interpretation and
effect of the documents, except (i) to the extent, if any, that federal law
applies, (ii) to the extent procedural (as opposed to substantive) laws are
involved or (iii) to the extent that the applicable laws of the State of New
York violate a public policy of Virginia.

          2. Power and Authority. Each US Borrower has the organizational power
and authority to execute, deliver and perform the terms and provisions of each
Subject Document to which it is party and has taken all necessary organizational
action to authorize the execution, delivery and performance thereof.

          3. Validity and Enforceability. Each Subject Document to which a
Borrower is a party constitutes its valid, binding and enforceable obligation.

          4. Noncontravention. Neither the execution, delivery and performance
by any Borrower of any Subject Document to which it is a party, nor the
compliance by any Borrower with the terms and provisions thereof: (a) violates
any present law, statute or regulation of the State of New York or the
Commonwealth of Virginia or the United States (including Regulations T, U and X
of the Board of Governors of the Federal Reserve System) that, in each case, is
applicable to such Borrower or (b) any provision of the Organizational Documents
of any US Borrower.

          5. Governmental Approvals. No consent, approval or authorization of,
or filing with, any governmental authority of the State of New York or the
Commonwealth of Virginia or

Opinion of Special U.S. Counsel to the Borrowers



--------------------------------------------------------------------------------



 



4

the United States that, in each case, is applicable to any Borrower is required
for (a) the due execution, delivery and performance by any Borrower of any
Subject Document to which it is a party or (b) the validity, binding effect or
enforceability of any Subject Document to which any Borrower is a party, except
(i) in each case as have previously been made or obtained, and (ii) consents,
approvals, authorizations or filings as may be required to be obtained or made
by any Lender Party as a result of its involvement in the transactions
contemplated by the Subject Documents.

Exclusions

          We call your attention to the following matters as to which we express
no opinion:

          (a) Indemnification. Any agreement of a Borrower in a Subject Document
relating to indemnification, contribution or exculpation from costs, expenses or
other liabilities that is contrary to public policy or applicable law;

          (b) Fraudulent Transfer. The effect, if applicable, of fraudulent
conveyance, fraudulent transfer and preferential transfer laws and principles of
equitable subordination;

          (c) Jurisdiction, Venue, etc. Any agreement of a Borrower in a Subject
Document to submit to the jurisdiction of a specified federal or state court, to
waive any objection to the laying of the venue, to waive the defense of forum
non conveniens in any action or proceeding referred to therein, to waive trial
by jury, or to effect service of process in any particular manner or to
establish evidentiary standards;

          (d) Certain Laws. Federal securities laws or regulations, state
securities and Blue Sky laws or regulations, pension and employee benefit laws
and regulations, federal and state environmental laws and regulations, federal
and state tax laws and regulations, federal and state health and occupational
safety laws and regulations, building code, zoning, subdivision and other laws
and regulations governing the development, use and occupancy of real property,
federal and state antitrust and unfair competition laws and regulations, and the
effect of any of the foregoing on any of the opinions expressed;

          (e) Local Ordinances. The ordinances, statutes, administrative
decisions, orders, rules and regulations of any municipality, county, special
district or other political subdivision of the State of New York or the
Commonwealth of Virginia;

          (f) Certain Agreements of Borrower Parties. Any agreement of a
Borrower in a Subject Document providing for:



       (i) specific performance of any Borrower’s obligations;



       (ii) the right of any purchaser of a participation interest from any
Lender to set off or apply any deposit, property or indebtedness with respect to
any such participation interest;

Opinion of Special U.S. Counsel to the Borrowers



--------------------------------------------------------------------------------



 



5



       (iii) establishment of a contractual rate of interest payable after
judgment;



       (iv) adjustments of payments among Lenders or rights of set off among
Lenders;



       (v) the granting of any power of attorney;



       (vi) survival of liabilities and obligations of any party under any of
the Subject Documents arising after the effective date of termination of the
Loan Agreement;



       (vii) Section 4.07(c) of the Credit Agreement;



       (viii) Section 11.13 of the Credit Agreement; and



       (ix) any requirement that any waiver or modification of a Subject
Document must be in writing.

          (g) Bank Holding Company Act. With respect to our opinion set forth in
paragraph 4, as to whether, by reason of the assumption by COB of the
Undertaking set forth in Section 2.11 of the Credit Agreement, COFC would be
required to be licensed as a bank holding company under the Bank Holding Company
Act of 1956, as amended (the “BHCA”), by reason of the failure of COB to fall
within the exclusion from the definition of the term “bank” contained in
Section 2(c)(2)(F) of the BHCA.

Qualifications and Limitations

          The opinions set forth above are subject to the following
qualifications and limitations:

          (h) Applicable Law. Our opinions are limited to the federal law of the
United States, the laws of the State of New York and the laws of the
Commonwealth of Virginia and we do not express any opinion concerning any other
law.

          (i) Bankruptcy. Our opinions are subject to the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally.

          (j) Equitable Principles. Our opinions are subject to the effect of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law), including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing. In applying such principles, a
court, among other things, might limit the availability of specific equitable
remedies (such as injunctive relief and the remedy of specific performance),
might not allow a creditor to accelerate maturity of debt or exercise other
remedies upon the occurrence of a default deemed immaterial or for non-credit
reasons or might decline to order a debtor to perform covenants in a Subject
Document. Further, a court may refuse to enforce a covenant if

Opinion of Special U.S. Counsel to the Borrowers



--------------------------------------------------------------------------------



 



6

and to the extent that it deems such covenant to be violative of applicable
public policy, including, for example, provisions requiring indemnification of a
Lender Party against liability for its own wrongful or negligent acts.

          (k) Noncontravention and Governmental Approvals. With respect to the
opinions expressed in paragraphs 4(a) and 5, our opinions are limited (i) to our
actual knowledge, if any, of the Borrowers’ specially regulated business
activities and properties based solely upon the Borrowers’ certificates in
respect of such matters and without any independent investigation or
verification on our part and (ii) to our review of only those laws and
regulations that, in our experience, are normally applicable to transactions of
the type contemplated by the Subject Documents.

          (l) Use of Proceeds. With respect to our opinion expressed in
paragraph 4(a) as it relates to Regulations T, U and X of the Board of Governors
of the Federal Reserve System, we have assumed that the Borrowers will comply
with the provisions of the Loan Agreement relating to the use of proceeds.

          (m) Material Changes to Terms. Provisions in the Subject Documents
which provide that any obligations of a Borrower thereunder will not be affected
by the action or failure to act on the part of any Lender Party or by an
amendment or waiver of the provisions contained in the other Subject Documents
might not be enforceable under circumstances in which such action, failure to
act, amendment or waiver so materially changes the essential terms of the
obligations that, in effect, a new contract has arisen between the Lender
Parties and the Borrowers.

          (n) Incorporated Documents. The foregoing opinions do not relate to
(and we have not reviewed) any document or instrument other than the Subject
Documents, and we express no opinion as to such other document or instrument
(including, without limitation, any document or instrument referenced or
incorporated in any of the Subject Documents) or as to the interplay between the
Subject Documents and any such other document and instrument.

          (o) Mathematical Calculations. We have made no independent
verification of any of the numbers, schedules, formulae or calculations in the
Subject Documents, and we render no opinion with regard to the accuracy,
validity or enforceability of any of them.

Miscellaneous

          The foregoing opinions are being furnished to the Lender Parties for
the purpose referred to in the first paragraph of this opinion letter, and this
opinion letter is not to be furnished to any other person or entity or used or
relied upon for any other purpose without our prior written consent. The
opinions set forth herein are made as of the date hereof, and we assume no
obligation to supplement this opinion letter if any applicable laws change after
the date hereof or if we become aware after the date hereof of any facts that
might change the opinions expressed herein. The headings and titles to
paragraphs of sections of this opinion letter are for convenience of reference
only and are not construed to have any effect or meaning with respect to such
paragraphs or sections.



  Very truly yours,



  [Manual Signature of McGuireWoods LLP]

Opinion of Special U.S. Counsel to the Borrowers



--------------------------------------------------------------------------------



 



EXHIBIT B-2

[FORM OF OPINION OF SPECIAL ENGLISH COUNSEL TO COBE]

[Letterhead of Hammonds]

May         , 2003

Each of the Lender Parties
   referenced below
JPMorgan Chase Bank,
   as Administrative Agent
270 Park Avenue
New York, New York 10017

Ladies and Gentlemen:

     We have acted as English legal advisers to Capital One Bank Europe PLC
(“COBE”), in connection with the Credit Agreement (the “Loan Agreement”) dated
as of May 5, 2003, among the Borrowers, the Lenders party thereto and JPMorgan
Chase Bank, as Administrative Agent (the Administrative Agent and the Lenders
are collectively referred to as the “Lender Parties” and individually as a
“Lender Party”) for the Lenders. This opinion letter is furnished to you
pursuant to Section 6.01(d) of the Loan Agreement. Unless otherwise defined
herein, terms used herein have the meanings provided for in the Loan Agreement.

     We have received instructions from, and participated in discussions with,
McGuire Woods LLP, special New York and Virginia Counsel to the Borrowers, about
the provisions contained in the Subject Documents (as defined below) and on that
basis we are delivering this opinion.

     Our opinion relates solely to English law as applied by the English courts
as at the date of this opinion and insofar as any law other than English law may
be relevant to this opinion, we have taken no account of, and have made no
investigation of, such law.

Documents Reviewed

Opinion of Special English Counsel to COBE



--------------------------------------------------------------------------------



 



2

          In connection with this opinion letter, we have examined an [executed
copy] of the Loan Agreement.

The Loan Agreement and the Notes are referred to collectively as the “Subject
Documents”.

          In addition we have examined the following:



       (i) searches in the file of COBE maintained by the Registrar of Companies
for England and Wales as at the opening of business on [             ] (“the
Searches”) and the Certificate of Good Standing dated [        ] issued by the
Registrar of Companies for England and Wales in respect of COBE; and



       (ii) certificates from the Company Secretary of COBE certifying as to
true and correct copies of the certificate of incorporation, memorandum and
articles of association and board of directors resolutions of COBE (the
“Organizational Documents”) and as to the incumbency and specimen signatures of
officers or other persons authorized to execute the Subject Documents on behalf
of COBE.

We have not, for the purposes of this opinion, examined any contracts,
instruments, decrees, judgments or other documents entered into by or affecting
COBE (including contracts, instruments or other documents referred to in such
documents as we have examined) or any other corporate records (including the
statutory registers and the records) of COBE and we have not, save as expressly
mentioned in this letter, made any other enquiries concerning COBE.

Assumptions Underlying Our Opinions

          For all purposes of the opinions expressed herein, we have assumed,
without independent investigation, that:

          Factual Matters. With regard to factual matters, to the extent that we
have reviewed and relied upon (i) certificates of COBE or authorized
representatives thereof, (ii) representations and statements as to factual
matters set forth in the Subject Documents and notices given or to be given in
relation thereto and (iii) certificates and assurances from and information
provided by public officials, all of such certificates, representations,
statements, notices, assurances and information are true and accurate;

          Signatures. The signatures of individuals (other than individuals
signing on behalf of COBE) signing the Subject Documents are genuine and
authorized and such individuals have full legal capacity;

          (p) Authentic and Conforming Documents. All documents submitted to us
as originals are authentic, complete and accurate and all documents submitted to
us as copies conform to authentic and complete original documents;

          (q) Capacity of Certain Parties. All parties to the Subject Documents
(other than COBE) validly exist and have the capacity and full power and
authority to execute, deliver and

Opinion of Special English Counsel to COBE



--------------------------------------------------------------------------------



 



3

perform the Subject Documents and the documents required or permitted to be
delivered and performed thereunder;

          (r) Subject Documents Binding on Certain Parties. (i) Except with
respect to COBE, all of the Subject Documents and the documents required or
permitted to be delivered thereunder have been duly authorized by all necessary
action on the part of the parties thereto and (ii) all of the Subject Documents
and the documents required or permitted to be delivered thereunder have been
duly executed and delivered by such parties and, except with respect to COBE,
are legal, valid and binding obligations enforceable against such parties in
accordance with their terms under all applicable laws;

          (s) Consents for Certain Parties. All necessary consents,
authorizations, approvals, permits or certificates (governmental and otherwise)
which are required as a condition to the execution and delivery of the Subject
Documents by the parties thereto (other than COBE) and to the consummation by
such parties of the transactions contemplated thereby have been obtained and are
in full force and effect;

          (t) Accurate Description of Parties’ Understanding. The Subject
Documents accurately describe and contain the mutual understanding of the
parties, and there are no oral or other written statements or agreements that
modify, amend or vary, or purport to modify, amend or vary, any of the terms
thereof;

          (u) Legal Valid and Binding Obligations. The Subject Documents
constitute legal and valid obligations under the laws of the State of New York
by which they are expressed to be governed and any other applicable law (other
than English law in the case of COBE) which are binding on each party thereto
and enforceable in accordance with their respective terms and insofar as any
obligation under the Subject Documents falls to be performed in any jurisdiction
outside England, its performance will not be illegal or in breach of any
exchange control regulations or other directives under the laws of that
jurisdiction;

          (v) No Contravention of Laws. There are no provisions of the laws of
any jurisdiction other than England and Wales which will be contravened by the
execution, delivery or performance of any of the Subject Documents by any party
or by the performance by any party of any obligations assumed by it thereunder
and that no law other than the laws of England and Wales affects this opinion;

          (w) Absence of Fraud. The absence of any fraud or misrepresentation on
the part of all parties to the Subject Documents;

          (x) No Restrictions. The execution, delivery or performance of the
Subject Documents do not and will not infringe any restrictions binding upon
COBE in terms of any contract, instrument, decree, judgment, regulation,
directive or other document entered into by or affecting COBE which is not known
to us;

          (y) Proper Use of Powers. The execution and delivery of the Subject
Documents by COBE was a proper use of its Directors’ powers in accordance with
their duties under all applicable laws and the memorandum and articles of
association of COBE and in its best

Opinion of Special English Counsel to COBE



--------------------------------------------------------------------------------



 



4

interests and that the exercise of its rights and performance of its obligations
thereunder will be of commercial benefit to COBE;

          (z) Public Filings. Information contained in the file of COBE
maintained by the Registrar of Companies for England and Wales as at the opening
of business on [         ] was complete and accurate in all respects and the
information revealed in response to our enquiries on [             ] of the
Central Registry of Winding Up Petitions was complete and accurate in all
respects;

          (aa) Submission to Jurisdiction. The Submission by COBE in the Subject
Documents to the jurisdiction of the courts of New York is valid and binding
under the laws of the State of New York and will be accepted by the New York
courts.

          (bb) Resolutions. The written resolutions of the directors of COBE set
out in the Organisational Documents were duly passed pursuant to Regulation 93
of the Articles of Association of COBE by duly appointed directors of COBE
(which, based on the assumptions contained herein, appears to be the case on the
face of such resolutions) and a full declaration of directors’ interests was
made prior thereto and none of those resolutions have been rescinded or amended
and all are in full force and effect;

          (cc) Constitutional Documents. The memorandum and articles of
association examined by us are the current memorandum and articles of
association of COBE and that no resolution has been passed which has not been
disclosed to us making any amendment to such memorandum and articles.

          (dd) Notes. The Notes are not negotiable instruments, do not
constitute promissory notes within the meaning of Section 83 of the Bills of
Exchange Act 1882 and will not be offered or sold to any person otherwise than
by way of transfer in connection with an assignment of rights under the Loan
Agreement in accordance with Section 11.06 of the Loan Agreement. It is further
assumed that each of the Notes has been duly and validly executed and delivered
on the date of this opinion.

Our Opinions

          Based on and subject to the foregoing and the other limitations,
assumptions, qualifications and exclusions set forth in this opinion letter, we
are of the opinion that:

          6. Application of New York Law. An English court will give effect to
those provisions of the Subject Documents providing that such documents are to
be governed by and construed in accordance with the laws of the State of New
York insofar as such provisions relate to the substantive laws of the State of
New York and to the validity, nature, interpretation and effect of the Subject
Documents, except (i) to the extent, if any, that US federal law applies, (ii)
to the extent procedural (as opposed to substantive) laws are involved, (iii) to
the extent that the applicable laws of the State of New York violate a public
policy of England or English law; or (iv) to the extent that mandatory rules of
English law apply in accordance with Article 3 of the Convention on the law
applicable to contractual obligations opened in Rome and signed by the United
Kingdom on 7 December 1981.

Opinion of Special English Counsel to COBE



--------------------------------------------------------------------------------



 



5

          7. Incorporation and Good Standing. COBE is duly incorporated in Great
Britain and registered in England and Wales and:

          (a) the Searches revealed no order or resolution for the winding up of
COBE and no notice of appointment of a liquidator, receiver, administrative
receiver or administrator in respect of COBE; and

          (b) the Central Registry of Winding Up Petitions has confirmed in
response to our oral enquiry made at its opening on [    ] that no petition for
the winding up of any Obligor has been presented within the period covered by
such enquiry.

          8. Power and Authority. COBE has the corporate power under its
Memorandum of Association to execute, deliver and perform the terms and
provisions of each Subject Document to which it is party and the execution,
delivery and performance thereof has been duly authorised by all necessary
corporate action on the part of COBE under its Articles of Association and the
Loan Agreement has been duly executed and delivered by COBE.

          9. Enforceability. Each of the Subject Documents is in proper legal
form under the laws of England and Wales for the enforcement thereof against
COBE in the English courts.

          10. Noncontravention. Neither the execution, delivery and performance
by COBE of any Subject Document to which it is a party, nor the compliance by
COBE with the terms and provisions thereof: (a) violates any present law,
statute or regulation having the force of law in England of general application
that, in each case, is applicable to COBE or (b) any provision of the
Organizational Documents of COBE.

          11. Governmental Approvals. No consent, approval or authorization of,
or filing with, any governmental authority of England that is applicable to COBE
is required for (a) the due execution, delivery and performance by COBE of any
Subject Document to which it is a party or (b) the validity, binding effect or
enforceability of any Subject Document to which COBE is a party.

Qualifications and Reservations

Notwithstanding the foregoing, the opinions expressed in this letter are subject
to the following exclusions, qualifications and reservations:

     (a) Availability of Remedies. Certain remedies, such as an order for
specific performance or an injunction, may be available only at the discretion
of the court. A court will not grant specific performance in respect of an
obligation to pay money and may refuse the remedy on equitable and public policy
grounds. No opinion is therefore expressed on whether any specific remedy, other
than monetary damages, would be available.

Opinion of Special English Counsel to COBE



--------------------------------------------------------------------------------



 



6

     (b)  Concurrent Jurisdictions. The submission by COBE in the Subject
Documents to the non-exclusive jurisdiction of the courts of the State of New
York will not operate to exclude the jurisdiction of the English courts where
such jurisdiction is otherwise competent.

     (c)  Operational Requirements. We express no opinion in relation to
operational or regulatory requirements (including without limitation licensing
requirements) in connection with the corporate power and capacity of COBE
including without limitation its authorisation by the Financial Services
Authority of the United Kingdom.

     (d)  Matters of fact. We express no opinion as to matters of fact.

     (e)  Searches. The Searches are not conclusively capable of revealing
whether or not:



  i.   a winding up order has been made or a resolution passed for the winding
up; or     ii.   an administration order has been made; or     iii.   a
receiver, administrative receiver, administrator or liquidator has been
appointed;



    with respect to COBE, since notice of these matters may not be filed with
the Registrar of Companies immediately and, when filed, may not be entered on
the public microfiche of COBE immediately. In addition, the Searches are not
capable of revealing, prior to the making of the relevant order, whether or not
a winding up petition or a petition or application for an administration order
has been presented.



      (f) Central Index of Winding Up Petitions. To the extent that we have made
a search at the Central Index of Winding Up Petitions on [    ], this relates
only to a compulsory winding up and is not conclusively capable of revealing
whether or not a winding up petition in respect of a compulsory winding up has
been presented, since there is a delay between the presentation of a petition
and the date when details of the petition are entered on the records of the
Central Index of Winding Up Petitions and the response to an enquiry only
relates to the period covered by the computer records for the Central Index.



      (g) Limits on Enforcement. Enforcement of COBE’s obligations under the
Subject Documents in an English court may be affected by bankruptcy, insolvency,
liquidation, administration, reorganisation, reconstruction, moratorium or
similar laws generally affecting creditors’ rights.



  In particular, but without limitation, we draw your attention to the
limitations contained in:



      (i) Part II of the Insolvency Act 1986 (Powers of administrators); and



      (ii) The principles of public policy relating to bankruptcy law as
discussed in British Eagle v Air France (1975 1 WLR 758 (HL) where the courts
will cut down transactions

Opinion of Special English Counsel to COBE



--------------------------------------------------------------------------------



 



7



  aimed at circumventing basic insolvency principles, for example those of
mandatory set-off and pari passu distribution.



       (h) Certifications or Determinations. The provisions of the Subject
Documents providing that certain certifications or determinations will be
conclusive and binding will not necessarily prevent judicial enquiry into the
merits of any claim by an aggrieved party.



       (i) Exercise of discretion. Where a party to any of the Subject Documents
is vested with a discretion or may determine a matter in its opinion, English
law may require that such discretion is exercised reasonably or that such
opinion is based upon reasonable grounds.



       (j) Rights of Set-off etc. We express no opinion as to the enforceability
in all circumstances of any provisions in the Subject Documents relating to
set-off nor do we express any opinion as to the existence of equities, rights of
set-off, counterclaims, liens, charges, encumbrances or similar rights which are
not registerable under the Companies Act 1985 and which may have arisen and not
been so registered.



       (k) Powers to stay an action. An English court has power to stay an
action where it is shown that there is some other forum, having competent
jurisdiction, which is more appropriate for the trial of the action on the basis
that the case can be tried more suitably for the interests of all the parties
and the ends of justice, save where the court’s discretion to stay the action
may be excluded by the European Council Regulation of 22 December 2000 (No
44/2001) on Jurisdiction and the Recognition and Enforcement of Judgements in
Civil and Commercial Matters (as implemented by Statutory Instrument 2001/3929)
or the 1968 Brussels Convention on Jurisdiction and the Enforcement of Judgments
in Civil and Commercial Matters (as amended) or by the 1988 Lugano Convention on
Jurisdiction and the Enforcement of Judgments in Civil and Commercial Matters as
the same have been applied by virtue of the Civil Jurisdiction and Judgments Act
1982 (as amended).



       (l) Costs. An English court may refuse to give effect to any provisions
of the Subject Documents relating to expenses in respect of the costs of
enforcement (actual or contemplated) or of unsuccessful litigation brought
before an English court or where the court has itself made an order for costs.



       (m) Judgements by Foreign Courts. A judgment by a court of a foreign
jurisdiction has no direct operation in England but may be enforceable by
registration (where available under the Administration of Justice Act 1920, the
Foreign Judgments (Reciprocal Enforcements) Act 1933, the EEC Convention on
Jurisdiction and the Enforcement of Judgments in Civil and Commercial Matters of
1968 (as amended), the Civil Jurisdiction and Judgments Act 1982 or the European
Council Regulation of 22 December 2000 (No 44/2001) on Jurisdiction and the
Recognition and Enforcement of Judgements in Civil and Commercial Matters (as
implemented by Statutory Instrument 2001/3929)) or may form the basis of an
action or counterclaim or may be recognised by the English courts as a defence
to an action or as conclusive of an issue in an action. Such registration or
recognition would not be available, inter alia, where: (I) the foreign court was
not duly invested with jurisdiction under all applicable foreign laws and did
not have jurisdiction under English conflict of laws

Opinion of Special English Counsel to COBE



--------------------------------------------------------------------------------



 



8



  rules; or (ii) the judgment had been obtained by fraud or in a manner opposed
to natural justice; or (iii) enforcement or recognition of the judgment would be
contrary to public policy or to Section 5 of the Protection of Trading Interests
Act 1980; or (iv) enforcement or recognition of the judgment would involve the
enforcement of foreign revenue or penal or other public laws.



       (n) Modifications. We express no view on any provision in the Subject
Documents requiring written amendments and waivers of any of the provisions of
such documents insofar as it suggests that oral or other modifications,
amendments or waivers could not be effectively agreed upon or granted by or
between the parties or implied by the course of conduct of the parties.



       (o) Unconscionable Bargains etc. Amounts payable in respect of interest
and fees may not be recoverable if the rate of interest and/or amount of fees
charged are such that the transaction breaches the equitable rules as to
unconscionable bargains, or they are construed as being a penalty and not a
genuine pre-estimate of loss, or, in the event of the administration or
liquidation of COBE, is extortionate within the meaning of section 244(3) of the
Insolvency Act 1986.



       (p) Noncontravention and Governmental Approvals. With respect to the
opinions expressed in paragraphs 5(a) and 6, our opinions are limited (i) to our
actual knowledge, if any, based solely upon the Borrowers’ certificates in
respect of such matters and without any independent investigation or
verification on our part and (ii) to our review of only those laws and
regulations that, in our experience, are normally applicable to transactions of
the type contemplated by the Subject Documents.



       (q) Incorporated Documents. The foregoing opinions do not relate to any
document or instrument other than the Subject Documents, and we express no
opinion as to such other document or instrument (including, without limitation,
any document or instrument referenced or incorporated in any of the Subject
Documents) or as to the interplay between the Subject Documents and any such
other document and instrument.



       (r) Compensation. We express no opinion as to whether the provisions of
Section 5.05(b) of the Loan Agreement (relating to compensation to be paid by a
Borrower if a Loan is not made) will be effective in relation to COBE if, at the
relevant time, COBE is in the course of being wound up.

Miscellaneous

This opinion is addressed to you personally but may also be relied on by the
Lender Parties as if addressed to each of them. It may not be relied upon by
anyone else without our prior written consent. This opinion:



  (a)   may not be disclosed in whole or part by you or the Lender Parties to
anyone other than persons who in the ordinary course of your business or that of
any other party who is authorised to rely on this opinion have access to your or
such party’s papers

Opinion of Special English Counsel to COBE



--------------------------------------------------------------------------------



 



9



      and records and on the basis that such persons will similarly make no
further disclosure; and     (b)   may not be filed with any governmental agency
or authority or quoted in any public document without, in any such case, our
prior written consent.

This opinion is strictly limited to the matters stated herein and is not to be
read as extending by implication to any other matter in connection with the
Subject Documents or otherwise.



  Yours faithfully



  [Manual Signature of Hammonds]



  Hammonds

Opinion of Special English Counsel to COBE



--------------------------------------------------------------------------------



 



EXHIBIT B-3

[Form of Opinion of Counsel to the Borrowers]

May         , 2003

Each of the Lenders party
   to the Credit Agreement
   referred to below
JPMorgan Chase Bank,
   as Administrative Agent
270 Park Avenue
New York, New York 10017

Ladies and Gentlemen:

          I am General Counsel and Secretary of Capital One Financial
Corporation (“COFC”), Capital One Bank (“COB”) and Capital One, F.S.B. (“FSB”
and, collectively with COFC and COB, the “U.S. Borrowers”), and am General
Counsel of Capital One Bank (Europe) plc (“COBE” and, collectively with the U.S.
Borrowers, the “Borrowers”), and, together with other attorneys under my
supervision, have acted as counsel to the Borrowers in connection with (i) the
Credit Agreement (the “Credit Agreement”) dated as of May 5, 2003 among the
Borrowers, the Lenders party thereto and JPMorgan Chase Bank, as Administrative
Agent, providing for loans to be made by the Lenders to the Borrowers in an
aggregate initial principal amount not exceeding $1,000,000,000 (or, to the
extent specified in the Credit Agreement, its equivalent in certain foreign
currencies and as such amount may be increased pursuant to Section 2.10 of the
Credit Agreement) and (ii) the various other agreements, instruments and other
documents referred to in the next following paragraph. Capitalized terms used
but not defined herein have the respective meanings given to such terms in the
Credit Agreement. This opinion letter is being delivered pursuant to Section
6.01(d) of the Credit Agreement.

          In rendering the opinions expressed below, we have examined the
following agreements, instruments and other documents:

          (a) the Credit Agreement;

          (b) the Notes; and

Opinion of Counsel to the Borrowers



--------------------------------------------------------------------------------



 



2

          (c) such records of the Borrowers and such other documents as I have
deemed necessary as a basis for the opinions expressed below.

The agreements, instruments and other documents referred to in clauses (a) and
(b) above are collectively referred to as the “Credit Documents”.

          In my examination, I have assumed the genuineness of all signatures,
the authenticity of all documents submitted to me as originals and the
conformity with authentic original documents of all documents submitted to me as
copies. When relevant facts were not independently established, I have relied
upon statements of governmental officials and upon representations made in or
pursuant to the Credit Documents and certificates of appropriate representatives
of the Borrowers.

          In rendering the opinions expressed below, I have assumed, with
respect to all of the documents referred to in this opinion letter, that
(except, to the extent set forth in the opinions expressed below, as to the
Borrowers):

          (i) such documents have been duly authorized by, have been duly
executed and delivered by, and constitute legal, valid, binding and enforceable
obligations of, all of the parties to such documents;

          (ii) all signatories to such documents have been duly authorized; and

          (iii) all of the parties to such documents are duly organized and
validly existing and have the power and authority (corporate or other) to
execute, deliver and perform such documents.

          Based upon and subject to the foregoing and subject also to the
qualifications set forth below, and having considered such questions of law as I
have deemed necessary as a basis for the opinions expressed below, I am of the
opinion that:

          1. COFC is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. COB is a banking corporation
duly organized, validly existing and in good standing under the laws of the
Commonwealth of Virginia. FSB is a savings bank duly organized, validly existing
and in good standing under the laws of the United States of America.

          2. Each U.S. Borrower has all requisite corporate power to execute and
deliver, and to perform its obligations under, the Credit Documents to which it
is a party. Each U.S. Borrower has all requisite corporate power to borrow under
the Credit Agreement.

          3. The execution, delivery and performance by each U.S. Borrower of
each Credit Document to which it is a party, and the borrowings by each U.S.
Borrower under the Credit Agreement, have been duly authorized by all necessary
corporate action on the part of such U.S. Borrower.

Opinion of Counsel to the Borrowers



--------------------------------------------------------------------------------



 



3

          4. Each Credit Document has been duly executed and delivered by each
U.S. Borrower party thereto.

          5. The execution, delivery and performance by each U.S. Borrower of,
and the consummation by each U.S. Borrower of the transactions contemplated by,
the Credit Documents to which such Borrower is a party do not and will not (a)
violate any provision of its charter or by-laws (or equivalent documents), (b)
violate any applicable law or regulation, (c) violate any order, writ,
injunction or decree of any court or governmental authority or agency or any
arbitral award applicable to any U.S. Borrower or any of its Subsidiaries of
which I have knowledge (after due inquiry) or (d) result in a breach of,
constitute a default under, require any consent under, or result in the
acceleration or required prepayment of any indebtedness pursuant to the terms
of, any agreement or instrument of which I have knowledge (after due inquiry) to
which any U.S. Borrower or any of its Subsidiaries is a party or by which any of
them is bound or to which any of them is subject, or result in the creation or
imposition of any Lien upon any Property of any U.S. Borrower or any of its
Subsidiaries pursuant to the terms of any such agreement or instrument, except
for any such conflict, breach, violation, default or consent that if not
obtained, or Lien that if created, could not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect and could
not subject the Administrative Agent or any Lender to any material liability.

          6. The execution, delivery and performance by COBE of, and the
consummation by COBE of the transactions contemplated by, the Credit Documents
to which COBE is a party do not and will not result in a breach of, constitute a
default under, require any consent under, or result in the acceleration or
required prepayment of any indebtedness pursuant to the terms of, any agreement
or instrument of which I have knowledge (after due inquiry) to which COBE or any
of its Subsidiaries is a party or by which any of them is bound or to which any
of them is subject, or result in the creation or imposition of any Lien upon any
Property of COBE or any of its Subsidiaries pursuant to the terms of any such
agreement or instrument, except for any such conflict, breach, violation,
default or consent that if not obtained, or Lien that if created, could not
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect and could not subject the Administrative Agent or any
Lender to any material liability.

          6. Except as set forth in Schedule 7.03 to the Credit Agreement, I
have no knowledge (after due inquiry) of any legal or arbitral proceedings, or
any proceedings by or before any governmental or regulatory authority or agency,
pending or threatened against or affecting any Borrower or any of its
Subsidiaries or any of their respective Properties, except proceedings that, if
adversely determined, would not have a Material Adverse Effect.

          The foregoing opinions are limited to matters involving the Federal
laws of the United States, the Delaware General Corporation Law and the law of
the Commonwealth of Virginia, and I do not express any opinion as to the laws of
any other jurisdiction.

          At the request of my clients, this opinion letter is, pursuant to
Section 6.01(d) of the Credit Agreement, provided to you by me in my capacity as
counsel to the Borrowers and

Opinion of Counsel to the Borrowers



--------------------------------------------------------------------------------



 



4

may not be relied upon by any Person for any purpose other than in connection
with the transactions contemplated by the Credit Agreement without, in each
instance, my prior written consent.



  Very truly yours,



  John G. Finneran, Jr.
General Counsel and
Secretary

Opinion of Counsel to the Borrowers



--------------------------------------------------------------------------------



 



EXHIBIT C

[Form of Opinion of Special New York Counsel to JPMorgan]

May         , 2003

Each of the Lenders party
   to the Credit Agreement
   referred to below
JPMorgan Chase Bank,
   as Administrative Agent
270 Park Avenue
New York, New York 10017

Ladies and Gentlemen:

          We have acted as special New York counsel to JPMorgan Chase Bank
(“JPMorgan”) in connection with (i) the Credit Agreement dated as of May 5, 2003
(the “Credit Agreement”) among Capital One Financial Corporation (“COFC”),
Capital One Bank (“COB”), Capital One, F.S.B. (“FSB”), Capital One Bank (Europe)
plc (“COBE” and, collectively with COFC, COB and FSB, the “Borrowers”), the
Lenders party thereto and JPMorgan, as Administrative Agent, providing for loans
to be made by the Lenders to the Borrowers in an aggregate principal amount not
exceeding $1,000,000,000 (or, to the extent specified in the Credit Agreement,
its equivalent in certain foreign currencies and as such amount may be increased
pursuant to Section 2.10 of the Credit Agreement) and (ii) the various other
agreements, instruments and other documents referred to in the next following
paragraph. Capitalized terms used but not defined herein have the respective
meanings given to such terms in the Credit Agreement. This opinion letter is
being delivered pursuant to Section 6.01(e) of the Credit Agreement.

          In rendering the opinions expressed below, we have examined the
following agreements, instruments and other documents:

          (a) the Credit Agreement;

          (b) the Notes; and

          (c) such records of the Borrowers and such other documents as we have
deemed necessary as a basis for the opinions expressed below.

Opinion of Special New York Counsel to JPMorgan



--------------------------------------------------------------------------------



 



2

The agreements, instruments and other documents referred to in clauses (a) and
(b) above are collectively referred to as the “Credit Documents”.

          In our examination, we have assumed the genuineness of all signatures,
the authenticity of all documents submitted to us as originals and the
conformity with authentic original documents of all documents submitted to us as
copies. When relevant facts were not independently established, we have relied
upon representations made in or pursuant to the Credit Documents.

          In rendering the opinions expressed below, we have assumed, with
respect to all of the documents referred to in this opinion letter, that:

          (i) such documents have been duly authorized by, have been duly
executed and delivered by, and (except to the extent set forth in the opinions
below as to the Borrowers) constitute legal, valid, binding and enforceable
obligations of, all of the parties to such documents;

          (ii) all signatories to such documents have been duly authorized; and

          (iii) all of the parties to such documents are duly organized and
validly existing and have the power and authority (corporate or other) to
execute, deliver and perform such documents.

          Based upon and subject to the foregoing and subject also to the
comments and qualifications set forth below, and having considered such
questions of law as we have deemed necessary as a basis for the opinions
expressed below, we are of the opinion that each of the Credit Documents
constitutes the legal, valid and binding obligation of each Borrower,
enforceable against each Borrower in accordance with its terms, except as may be
limited by bankruptcy, fraudulent conveyance or transfer, insolvency,
receivership, conservatorship, reorganization, moratorium or other similar laws
relating to or affecting the rights of creditors generally (as such laws would
apply in the event of the insolvency, receivership, conservatorship or
reorganization of, or other similar occurrence with respect to, COB or FSB) and
except as the enforceability of the Credit Documents is subject to the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law), including, without limitation, (a) the
possible unavailability of specific performance, injunctive relief or any other
equitable remedy and (b) concepts of materiality, reasonableness, good faith and
fair dealing.

          The foregoing opinions are subject to the following comments and
qualifications:

          (A) The enforceability of Section 11.03 of the Credit Agreement may be
limited by (i) laws rendering unenforceable indemnification contrary to Federal
or state securities laws and the public policy underlying such laws and (ii)
laws limiting the enforceability of provisions exculpating or exempting a party
from, or requiring indemnification of a party for, liability for its own action
or inaction, to the extent the action or inaction involves gross negligence,
recklessness, willful misconduct or unlawful conduct.

Opinion of Special New York Counsel to JPMorgan



--------------------------------------------------------------------------------



 



3

          (B) The enforceability of provisions in the Credit Documents to the
effect that terms may not be waived or modified except in writing may be limited
under certain circumstances.

          (C) We express no opinion as to (i) the effect of the laws of any
jurisdiction in which any Lender is located (other than the State of New York)
that limit the interest, fees or other charges such Lender may impose, (ii)
Section 4.07(c) of the Credit Agreement, (iii) the second sentence of Section
11.10 of the Credit Agreement, insofar as such sentence relates to the subject
matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy related to any of the Credit
Documents and (iv) Section 11.13 of the Credit Agreement.

          The foregoing opinions are limited to matters involving the Federal
laws of the United States and the law of the State of New York, and we do not
express any opinion as to the laws of any other jurisdiction.

          At the request of our client, this opinion letter is, pursuant to
Section 6.01(e) of the Credit Agreement, provided to you by us in our capacity
as special New York counsel to JPMorgan and may not be relied upon by any Person
for any purpose other than in connection with the transactions contemplated by
the Credit Agreement without, in each instance, our prior written consent.



  Very truly yours,

WFC/RJW

Opinion of Special New York Counsel to JPMorgan



--------------------------------------------------------------------------------



 



EXHIBIT D

[Form of Notice of Borrowing of Syndicated Loans]

[Date]

      To:   JPMorgan Chase Bank,       as Administrative Agent       From:  
[Name of Borrower]       Re:   Notice of Borrowing

     Pursuant to Section 2.02 of the Credit Agreement dated as of May 5, 2003
(as modified and supplemented and in effect from time to time, the “Credit
Agreement”) among Capital One Financial Corporation, Capital One Bank, Capital
One, F.S.B., Capital One Bank (Europe) plc, the lenders party thereto and
JPMorgan Chase Bank, as Administrative Agent, the undersigned Borrower hereby
gives notice of a borrowing of Syndicated Loans described below:

          Name of Borrower:            

--------------------------------------------------------------------------------

              Aggregate Principal                   Amount of Loans to be
borrowed:            

--------------------------------------------------------------------------------

              Currency of Loans to be borrowed:            

--------------------------------------------------------------------------------

              Type of Loans to be borrowed:            

--------------------------------------------------------------------------------

              Business Day of borrowing:            

--------------------------------------------------------------------------------

              Interest Period to be applicable:       1    

--------------------------------------------------------------------------------

   

     This notice of borrowing constitutes a certification by the undersigned
Borrower to the effect set forth in Section 6.02(c) of the Credit Agreement,
both as of the date of this notice of borrowing and, unless the undersigned
notifies the Administrative Agent prior to the date of such borrowing, as of the
date of such borrowing.

     If the undersigned Borrower is FSB or COBE, then COB has signed this notice
of borrowing on the line provided below.



--------------------------------------------------------------------------------

1/No Loan may be made to FSB with an Interest Period in excess of six months.

Notice of Borrowing



--------------------------------------------------------------------------------



 



2

Terms used herein have the meanings assigned to them in the Credit Agreement.



  [NAME OF BORROWER]

      By  


--------------------------------------------------------------------------------

    Title:

[COB hereby confirms its obligations under
Section 2.11 of the Credit Agreement
after giving effect to the borrowing
of Loans by [FSB] [COBE] requested in this notice
of borrowing:

      CAPITAL ONE BANK       By  


--------------------------------------------------------------------------------

    Title:]2



--------------------------------------------------------------------------------

2/Insert if FSB or COBE is the Borrower.

Notice of Borrowing



--------------------------------------------------------------------------------



 



EXHIBIT E

[Form of Money Market Quote Request]



  [Date]

      To:   JPMorgan Chase Bank,  as Administrative Agent       From:   [Name of
Borrower]       Re:   Money Market Quote Request

     Pursuant to Section 2.03 of the Credit Agreement dated as of May 5, 2003
(as modified and supplemented and in effect from time to time, the “Credit
Agreement”) among Capital One Financial Corporation, Capital One Bank, Capital
One, F.S.B., Capital One Bank (Europe) plc, the lenders party thereto and
JPMorgan Chase Bank, as Administrative Agent, we hereby give notice that we
request Money Market Quotes from the Lenders for the following proposed Money
Market Borrowing(s):

  Borrowing   Quotation           Type and     Interest Date   Date[1]  
Amount[2]   Currency[3]   Period[4]

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     If the undersigned Borrower is FSB or COBE, then COB has signed this Money
Market Quote Request on the line provided below.

     Terms used herein have the meanings assigned to them in the Credit
Agreement.

              [NAME OF BORROWER]               By  


--------------------------------------------------------------------------------

        Title:



--------------------------------------------------------------------------------

*   All numbered footnotes appear on the last page of this Exhibit.

Money Market Quote Request



--------------------------------------------------------------------------------



 



2

[COB hereby confirms its obligations under
Section 2.11 of the Credit Agreement
after giving effect to the borrowing
of Loans by [FSB] [COBE] requested in this
Money Market Quote Request:

      CAPITAL ONE BANK       By        

--------------------------------------------------------------------------------

    Title:]3

     

--------------------------------------------------------------------------------

[1] In the case of Set Rate Loans to be denominated in Dollars, for use if a Set
Rate in a Set Rate Auction is requested to be submitted before the Borrowing
Date.

[2] Each amount must be an integral multiple of $1,000,000 and at least
$5,000,000 (or, in the case of a Borrowing of Money Market Loans denominated in
an Alternative Currency, the Foreign Currency Equivalent thereof (rounded to the
nearest 1,000 units of such Alternative Currency)).

[3] Insert either “LIBO Margin” (in the case of LIBOR Market Loans) or “Set
Rate” (in the



--------------------------------------------------------------------------------

3/Insert if FSB or COBE is the Borrower.

Money Market Quote Request



--------------------------------------------------------------------------------



 



3

case of Set Rate Loans).

[4] One, two, three or six months, in the case of a LIBOR Market Loan or, in the
case of a Set Rate Loan, a period of not less than seven days after the making
of such Set Rate Loan and ending on a Business Day. No Loan may be made to FSB
with an Interest Period in excess of six months.

Money Market Quote Request



--------------------------------------------------------------------------------



 



EXHIBIT F

[Form of Money Market Quote]

      To:   JPMorgan Chase Bank,           as Administrative Agent      
Attention:   Loan & Agency Services       Re:   Money Market Quote to     [Name
of Borrower] (the “Borrower”)

          This Money Market Quote is given in accordance with Section 2.03(c) of
the Credit Agreement dated as of May 5, 2003 (as modified and supplemented and
in effect from time to time, the “Credit Agreement”) among Capital One Financial
Corporation, Capital One Bank, Capital One, F.S.B., Capital One Bank (Europe)
plc, the lenders party thereto and JPMorgan Chase Bank, as Administrative Agent.
Terms defined in the Credit Agreement are used herein as defined therein.

          In response to the Borrower’s invitation dated                 ,
     , we hereby make the following Money Market Quote(s) on the following
terms:

          1. Quoting Lender:

          2. Person to contact at Quoting Lender:

          3. We hereby offer to make Money Market Loan(s) in the following
principal amount[s], for the following Interest Period(s) and at the following
rate(s):

                      Borrowing   Quotation       Type and   Interest        
Date[1]                 Date       Amount [2]   Currency[3]   Period[4]  
Rate[5]

provided that the Borrower may not accept offers that would result in the
undersigned making Money Market Loans pursuant hereto in excess of
$               in the aggregate (the “Money Market Loan Limit”).



--------------------------------------------------------------------------------

* All numbered footnotes appear on the last page of this Exhibit.

Money Market Quote

 



--------------------------------------------------------------------------------



 



2

          We understand and agree that the offer(s) set forth above, subject to
the satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate[s] us to make the Money Market Loan(s) for which any
offer(s) (is/are) accepted, in whole or in part (subject to the third sentence
of Section 2.03(e) of the Credit Agreement and any Money Market Loan Limit
specified above).

              Very truly yours,               [NAME OF LENDER]               By
           

--------------------------------------------------------------------------------

        Authorized Officer

Dated:                ,



--------------------------------------------------------------------------------

[1]     As specified in the related Money Market Quote Request.

[2]     The principal amount bid for each Interest Period may not exceed the
principal amount requested. Bids must be made for an integral multiple of
$1,000,000 and at least $5,000,000 (or, in the case of a Borrowing of Money
Market Loans denominated in an Alternative Currency, the Foreign Currency
Equivalent thereof (rounded to the nearest 1,000 units of such Alternative
Currency)).

[3]     Indicate “LIBO Margin” (in the case of LIBOR Market Loans) or “Set Rate”
(in the case of Set Rate Loans).

[4]     One, two, three or six months, in the case of a LIBOR Market Loan or, in
the case of a Set Rate Loan, a period of not less than seven days after the
making of such Set Rate Loan and ending on a Business Day, as specified in the
related Money Market Quote Request. No Loan may be made to FSB with an Interest
Period in excess of six months.

[5]     For a LIBOR Market Loan, specify margin over or under the Eurocurrency
Rate determined for the applicable Interest Period. Specify percentage (rounded
to the nearest 1/10,000 of 1%) and specify whether “PLUS” or “MINUS”. For a Set
Rate Loan, specify rate of interest per annum (rounded to the nearest 1/10,000
of 1%).

Money Market Quote

 



--------------------------------------------------------------------------------



 



EXHIBIT G

[Form of Confidentiality Agreement]

CONFIDENTIALITY AGREEMENT

[Date]

[Insert Name and
  Address of Prospective
  Participant or Assignee]



  Re:   Credit Agreement dated as of May 5, 2003 (as modified and supplemented
and in effect from time to time, the “Credit Agreement”) among Capital One
Financial Corporation, Capital One Bank, Capital One, F.S.B., Capital One Bank
(Europe) plc, the lenders party thereto and JPMorgan Chase Bank, as
Administrative Agent.

Ladies and Gentlemen:

          As a Lender party to the Credit Agreement, we have agreed with the
Borrowers pursuant to Section 11.12 of the Credit Agreement to use reasonable
precautions to keep confidential, except as otherwise provided therein, all
non-public information identified by the Borrowers as being confidential at the
time the same is delivered to us pursuant to the Credit Agreement.

          As provided in said Section 11.12, we are permitted to provide you, as
a prospective [holder of a participation in the Loans (as defined in the Credit
Agreement)] [assignee Lender], with certain of such non-public information
subject to the execution and delivery by you, prior to receiving such non-public
information, of a Confidentiality Agreement in this form. Such information will
not be made available to you until your execution and return to us of this
Confidentiality Agreement.

          Accordingly, in consideration of the foregoing, you agree (on behalf
of yourself and each of your affiliates, directors, officers, employees and
representatives and for the benefit of us and the Borrowers) that (A) such
information will not be used by you except in connection with the proposed
[participation][assignment] mentioned above and (B) you shall use reasonable
precautions, in accordance with your customary procedures for handling
confidential information and in accordance with safe and sound banking
practices, to keep such information confidential, provided that (x) nothing
herein shall limit the disclosure of any such information (i) after such
information shall have become public (other than through a violation of Section
11.12 of the

Confidentiality Agreement

 



--------------------------------------------------------------------------------



 



2

Credit Agreement), (ii) to the extent required by statute, rule, regulation or
judicial process, (iii) to your counsel or to counsel for any of the Lenders or
the Administrative Agent, (iv) to bank examiners (or any other regulatory
authority having jurisdiction over any Lender or the Administrative Agent), or
to auditors or accountants, (v) to the Administrative Agent or any other Lender,
(vi) in connection with any litigation to which you or any one or more of the
Lenders or the Administrative Agent is a party, or in connection with the
enforcement of rights or remedies under the Credit Agreement, (vii) to a
subsidiary or affiliate of yours as provided in Section 11.12(a) of the Credit
Agreement or (viii) to any assignee or participant (or prospective assignee or
participant) so long as such assignee or participant (or prospective assignee or
participant) first executes and delivers to you a Confidentiality Agreement
substantially in the form hereof and (y) in no event shall you be obligated to
return any materials furnished to you pursuant to this Confidentiality
Agreement.

          If you are a prospective assignee, your obligations under this
Confidentiality Agreement shall be superseded by Section 11.12 of the Credit
Agreement on the date upon which you become a Lender under the Credit Agreement
pursuant to Section 11.06(b) thereof. This Confidentiality Agreement shall be
governed by, and construed in accordance with, the law of the State of New York
without reference to choice of law doctrine.

          Please indicate your agreement to the foregoing by signing as provided
below the enclosed copy of this Confidentiality Agreement and returning the same
to us.

              Very truly yours,               [INSERT NAME OF LENDER]          
    By    

--------------------------------------------------------------------------------

Title:

The foregoing is agreed to
as of the date of this letter:

      [INSERT NAME OF PROSPECTIVE   PARTICIPANT OR ASSIGNEE]       By  


--------------------------------------------------------------------------------

Title:

Confidentiality Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT H

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.



1.   Assignor:


--------------------------------------------------------------------------------

  2.   Assignee:


--------------------------------------------------------------------------------

Assignment and Assumption

 



--------------------------------------------------------------------------------



 



- 2 -

                  [and is an Affiliate/Approved Fund of [identify Lender]4]    
      3.   Borrower:            

--------------------------------------------------------------------------------

          4.   Administrative Agent:   JPMorgan Chase Bank, as the
administrative agent under the Credit Agreement           5.   Credit Agreement:
  The $1,000,000,000 Credit Agreement dated as of May 5, 2003 between Capital
One Financial Corporation, Capital One Bank, Capital One, F.S.B., Capital One
Bank (Europe) plc, the Lenders parties thereto and JPMorgan Chase Bank, as
Administrative Agent           6.   Assigned Interest:    

                              Aggregate Amount of   Amount of            
Commitment/Loans for   Commitment/Loans   Percentage Assigned of Facility
Assigned   all Lenders   Assigned   Commitment/Loans5

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
  $       $         %  
 
  $       $         %  
 
  $       $         %  

Effective Date (herein, the “Effective Date”):               , 20         [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]



--------------------------------------------------------------------------------



4   Select as applicable.   5   Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

Assignment and Assumption

 



--------------------------------------------------------------------------------



 



- 3 -

The terms set forth in this Assignment and Assumption are hereby agreed to:

              ASSIGNOR               [NAME OF ASSIGNOR]               By:      
     

--------------------------------------------------------------------------------

Title:               ASSIGNEE               [NAME OF ASSIGNEE]               By:
           

--------------------------------------------------------------------------------

Title:

Assignment and Assumption

 



--------------------------------------------------------------------------------



 



- 4 -

[Consented to and]6 Accepted:

      JPMORGAN CHASE BANK, as   
  Administrative Agent       By  


--------------------------------------------------------------------------------

Title:

[Consented to:]7

      CAPITAL ONE FINANCIAL CORPORATION       By  


--------------------------------------------------------------------------------

Title:       CAPITAL ONE BANK       By  


--------------------------------------------------------------------------------

Title:



--------------------------------------------------------------------------------



6   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   7   To be added only if the consent of the
Borrowers is required by the terms of the Credit Agreement.

Assignment and Assumption

 



--------------------------------------------------------------------------------



 



- 5 -

          CAPITAL ONE, F.S.B.           By  


--------------------------------------------------------------------------------

Title:    

          CAPITAL ONE BANK (EUROPE) PLC                                By  


--------------------------------------------------------------------------------

Title:    

Assignment and Assumption

 



--------------------------------------------------------------------------------



 



ANNEX 1

$1,000,000,000 CREDIT AGREEMENT DATED AS OF MAY 5, 2003

AMONG CAPITAL ONE FINANCIAL CORPORATION, CAPITAL ONE FINANCIAL
CORPORATION, CAPITAL ONE, F.S.B., CAPITAL ONE BANK (EUROPE) PLC,
CERTAIN LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, AS
ADMINISTRATIVE AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

          1. Representations and Warranties.

          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Basic Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Basic Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Basic Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Basic Document.

          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 8.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it

Assignment and Assumption

 



--------------------------------------------------------------------------------



 



- 2 -

is not a U.S. Lender, attached to this Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Basic Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Basic Documents are required to be performed by it as a Lender.

          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

Assignment and Assumption

 



--------------------------------------------------------------------------------



 



EXHIBIT I

[Form of Commitment Increase Letter]

COMMITMENT INCREASE LETTER

[Date]

Capital One Bank
Capital One, F.S.B.
Capital One Financial Corporation
Capital One Bank (Europe) plc
1680 Capital One Dr.
McClean, VA 22101-2980

JPMorgan Chase Bank,
  as Administrative Agent
Loan & Agency Services
1111 Fanin, 10th Floor
Houston, TX 77002
Attention: Mr. Jeremy M. Jones

Ladies and Gentlemen:

          Reference is made to the Credit Agreement dated as of May 5, 2003 (as
modified and supplemented and in effect from time to time, the “Credit
Agreement”) among Capital One Financial Corporation, Capital One Bank, Capital
One, F.S.B., Capital One Bank (Europe) plc, the lenders party thereto and
JPMorgan Chase Bank, as Administrative Agent. Terms used but not defined herein
have the respective meanings given to such terms in the Credit Agreement.

          This Commitment Increase Letter is delivered pursuant to Section 2.10
of the Credit Agreement.

          If, prior to the execution and delivery of this Commitment Increase
Letter, the undersigned is a Lender already party to the Credit Agreement, then
the undersigned hereby agrees that, effective as of the Commitment Increase Date
set forth below, the Commitment of

Commitment Increase Letter

 



--------------------------------------------------------------------------------



 



- 2 -

such Lender set forth below is increased by an amount equal to the “Commitment
Increase Amount” set forth below.

          If, prior to the execution and delivery of this Commitment Increase
Letter, the undersigned is not a Lender already party to the Credit Agreement,
then the undersigned hereby agrees that, effective as of the Commitment Increase
Date set forth below, the undersigned shall have a Commitment in an amount equal
to the “Commitment Increase Amount” set forth below.

      Commitment Increase Date:                   ,       Commitment Increase
Amount:   $

          The undersigned agrees with the Borrowers and the Administrative Agent
that the undersigned will, from and after the Commitment Increase Date, be a
“Lender” under the Credit Agreement (if not already a “Lender” thereunder) and
perform all of the obligations of the undersigned as a “Lender” under the Credit
Agreement in respect of the Commitment Increase Amount (together with, if
already a “Lender” under the Credit Agreement, the Commitment(s) of the Lender
in effect immediately prior to the execution and delivery of this Commitment
Increase Letter).

          This Commitment Increase Letter shall be governed by and construed in
accordance with the law of the State of New York without reference to choice of
law doctrine.

              Very truly yours,               [INSERT NAME OF LENDER]          
    By  


--------------------------------------------------------------------------------

Title:

Assignment and Assumption

 



--------------------------------------------------------------------------------



 



EXHIBIT J

[Form of Drawing Certificate]

DRAWING CERTIFICATE

Capital One Bank



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Ladies and Gentlemen:

          Reference is made to the Undertaking entered into by Capital One Bank
(“COB”) pursuant to Section 2.11 of the Credit Agreement dated as of May 5, 2003
(as modified and supplemented and in effect from time to time, the “Credit
Agreement”) among Capital One Financial Corporation, Capital One Bank, Capital
One, F.S.B. (“FSB”), Capital One Bank (Europe) plc (“COBE”), the lenders party
thereto and the Administrative Agent named therein. Terms used but not defined
herein have the respective meanings given to such terms in the Credit Agreement.

          The undersigned, a duly authorized representative of the
Administrative Agent (the “Administrative Agent”), hereby certifies that:

          1. The Administrative Agent is the beneficiary of the Undertaking.

          2. The Administrative Agent hereby requests payment in an amount equal
to the amount of the draft accompanying this Certificate (the “Draft”), which
amount is not greater than the aggregate amount due and payable by [FSB] [COBE]
on the date of this Certificate in respect of the principal of or interest on
the Loans made by the Lenders to, and the Notes held by each Lender of, [FSB]
[COBE] or any other amount owing by [FSB] [COBE] to any Lender or the
Administrative Agent under the Credit Agreement or any of the Notes.

          3. The amount represented by the Draft has not been paid by [FSB]
[COBE] and has not been the subject of and paid pursuant to a prior drawing by
the Administrative Agent under the Undertaking.

          4. The date of the Draft is the date of this Certificate.

          IN WITNESS WHEREOF, the undersigned has executed this Certificate on
[insert date of draft accompanying this Certificate].

              [NAME OF ADMINISTRATIVE AGENT],       as Administrative Agent    
          By  


--------------------------------------------------------------------------------

Authorized Representative

Drawing Certificate

 